 

Exhibit 10.1

 

PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND ARE BEING FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION IN A CONFIDENTIAL TREATMENT REQUEST UNDER
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE SYMBOL
“[***]” IN THIS EXHIBIT INDICATES THAT INFORMATION HAS BEEN OMITTED.

 



 

 



 

 

CREDIT AGREEMENT

 

among

 

SAExploration HOLDINGS, INC.,

 

as Parent,

 

SAExploration, Inc.,

 

SAExploration Seismic Services (US), LLC, and

 

NES, LLC,

 

as the Borrowers,

 

VARIOUS LENDERS,

 

and

 

CP ADMIN CO LLC,

as ADMINISTRATIVE AGENT

 



 

 

Dated as of November 28, 2012

 

 

 

CP ADMIN CO LLC,

as LEAD ARRANGER and BOOK RUNNER

 



 

 



 

 

i

 

 

CREDIT AGREEMENT, dated as of November 28, 2012 among SAExploration Holdings,
Inc., a Delaware corporation (“Parent”), SAExploration, Inc., a Delaware
corporation (“SAE”), SAExploration Seismic Services (US), LLC, a Delaware
limited liability company (the “Delaware Subsidiary Borrower”) and NES, LLC, an
Alaskan limited liability company (the “Alaskan Subsidiary Borrower” and,
together with SAE and the Delaware Subsidiary Borrower, the “Co-Borrowers” or
the “Borrowers”) the Lenders party hereto from time to time, CP Admin Co LLC, as
Administrative Agent, and CP Admin Co LLC, as Lead Arranger. All capitalized
terms used herein and defined in Section 1.01 are used herein as therein
defined.

 

WITNESSETH:

 

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrowers the respective credit
facilities provided for herein;

 

NOW, THEREFORE, IT IS AGREED:

 

SECTION 1.     Definitions and Accounting Terms.

 

1.01.     Defined Terms. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined): 

 

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division or product line of any Person not already a Subsidiary of any
of the Borrowers or (y) 100% of the Equity Interests of any such Person, which
Person shall, as a result of the acquisition of such Equity Interests, become a
Wholly-Owned Domestic Subsidiary of any of the Borrowers (or shall be merged
with and into any of the Borrowers or another Wholly-Owned Domestic Subsidiary
of such Borrower that is a Subsidiary Guarantor, with such Borrower or such
Subsidiary Guarantor being the surviving or continuing Person).

 

“Additional Lender” shall have the meaning provided in Section 2.09.

 

“Additional Loans” shall have the meaning provided in Section 2.09.

 

“Additional Security Documents” shall have the meaning provided in Section 7.12.

 

“Adjusted Consolidated Net Income” shall mean, for any period, Consolidated Net
Income for such period plus the sum of the amount of all net non-cash charges
(including, without limitation, depreciation, amortization, deferred tax expense
and non-cash interest expense) and net non-cash losses which were included in
arriving at Consolidated Net Income for such period, less the amount of all net
non-cash gains and non-cash credits which were included in arriving at
Consolidated Net Income for such period.

 

 

 

 

“Adjusted Consolidated Working Capital” shall mean, at any time, Consolidated
Current Assets (but excluding therefrom all cash and Cash Equivalents) less
Consolidated Current Liabilities at such time.

 

“Administrative Agent” shall mean CP Admin Co LLC, in its capacity as
Administrative Agent for the Lenders hereunder and under the other Credit
Documents, and shall include any successor to the Administrative Agent appointed
pursuant to Section 10.09.

 

“Administrative Borrower” shall mean SAE.

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (i) to vote 5% or more
of the securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (ii) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that none of the Administrative Agent, any Lender or any of their respective
Affiliates shall be considered an Affiliate of Parent or any Subsidiary thereof.

 

“Aggregate Consideration” shall mean, with respect to any Permitted Acquisition,
the sum (without duplication) of (i) the fair market value of the Parent Common
Stock (based on the good faith determination of the senior management of Parent,
which determination shall be reasonably acceptable to the Administrative Agent,
or, if the Parent Common Stock is listed on a stock exchange, the average
closing trading price of the Parent Common Stock for the 20 trading days
immediately prior to the date of such Permitted Acquisition on such stock
exchange) issued (or to be issued) as consideration in connection with such
Permitted Acquisition (including, without limitation, Parent Common Stock which
may be required to be issued as earn-out consideration upon the achievement of
certain future performance goals of the respective Acquired Entity or Business),
(ii) the aggregate amount of all cash paid (or to be paid) by Parent or any of
its Subsidiaries in connection with such Permitted Acquisition (including,
without limitation, payments of fees and costs and expenses in connection
therewith) and all contingent cash purchase price, earn-out, non-compete and
other similar obligations of Parent and its Subsidiaries incurred and reasonably
expected to be incurred in connection therewith (as determined in good faith by
Parent), (iii) the aggregate principal amount of all Indebtedness assumed,
incurred, refinanced and/or issued in connection with such Permitted Acquisition
to the extent permitted by Section 8.04, (iv) the aggregate liquidation
preference of all Qualified Preferred Stock issued as consideration in
connection with the proposed Permitted Acquisition and (v) the Fair Market Value
of all other consideration payable in connection with such Permitted
Acquisition.

 

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.

 

“Apache” shall mean Apache Alaska Corporation, a Delaware corporation.

 

2

 

 

“Applicable ECF Prepayment Percentage” shall mean, at any time, 50%; provided
that, so long as no Default or Event of Default is then in existence, if the
Total Leverage Ratio is less than 1.50:1.00 (as set forth in the officer’s
certificate delivered pursuant to Section 7.01(f) for the fiscal quarter or
fiscal year, as the case may be, of Parent then last ended for which financial
statements are available), the Applicable ECF Prepayment Percentage shall
instead be 25%; provided further that, so long as no Default or Event of Default
is then in existence, if the Total Leverage Ratio is less than 1.25:1.00 (as set
forth in the officer’s certificate delivered pursuant to Section 7.01(f) for the
fiscal quarter or fiscal year, as the case may be, of Parent then last ended for
which financial statements are available), the Applicable ECF Prepayment
Percentage shall instead be 0%.

 

“Asset Sale” shall mean any sale, transfer or other disposition by Parent or any
of its Subsidiaries to any Person (including by way of redemption by such
Person) other than to Parent or a Wholly-Owned Subsidiary of Parent of any asset
(including, without limitation, any capital stock or other securities of, or
Equity Interests in, another Person), but (x) excluding sales of assets pursuant
to Sections 8.02(ii), (vi), (vii) (viii), (ix), (x) and (xii) and (y) any other
sale, transfer or disposition (for such purpose, treating any series of related
sales, transfers or dispositions as a single such transaction) that generates
Net Sale Proceeds of less than $1,000,000.

 

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit L (appropriately completed).

 

“Authorized Officer” shall mean, with respect to (i) delivering Notices of
Borrowing and similar notices, any person or persons that has or have been
authorized by the board of directors of any of the Borrowers to deliver such
notices pursuant to this Agreement and that has or have appropriate signature
cards on file with the Administrative Agent, (ii) delivering financial
information and officer’s certificates pursuant to this Agreement, the chief
financial officer, the treasurer or the principal accounting officer of any of
the Borrowers, and (iii) any other matter in connection with this Agreement or
any other Credit Document, any officer (or a person or persons so designated by
any two officers) of any of the Borrowers.

 

“Bankruptcy Code” shall have the meaning provided in Section 9.05.

 

“Borrowers” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Business Day” shall mean for all purposes other than as covered by clause (ii)
below, any day except Saturday, Sunday and any day which shall be in New York,
New York, a legal holiday or a day on which banking institutions are authorized
or required by law or other government action to close.

 

“Calculation Period” shall mean, with respect to any Permitted Acquisition or
any other event expressly required to be calculated on a Pro Forma Basis
pursuant to the terms of this Agreement, the Test Period most recently ended
prior to the date of such Permitted Acquisition or other event for which
financial statements have been delivered to the Lenders pursuant to Section
7.01(b) or (c), as applicable.

 

3

 

 

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of Capitalized Lease Obligations incurred by such
Person.

 

“Cap Table” shall have the meaning provided in Section 5.14.

 

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.

 

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than six
months from the date of acquisition, (ii) marketable direct obligations issued
by any state of the United States or any political subdivision of any such state
or any public instrumentality thereof maturing within six months from the date
of acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (iii) Dollar denominated
time deposits, certificates of deposit and bankers acceptances of any Lender or
any commercial bank having, or which is the principal banking subsidiary of a
bank holding company having, a long-term unsecured debt rating of at least “A”
or the equivalent thereof from S&P or “A2” or the equivalent thereof from
Moody’s with maturities of not more than six months from the date of acquisition
by such Person, (iv) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clause (i) above
entered into with any bank meeting the qualifications specified in clause (iii)
above, (v) commercial paper issued by any Person incorporated in the United
States rated at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s and in each case maturing not more than six
months after the date of acquisition by such Person, (vi) investments in money
market funds substantially all of whose assets are comprised of securities of
the types described in clauses (i) through (v) above, and (vii) in the case of
any Foreign Subsidiary only, direct obligations of the sovereign nation (or any
agency thereof) in which such Foreign Subsidiary is organized and is conducting
business or in obligations fully and unconditionally guaranteed by such
sovereign nation (or any agency thereof).

 

“Cash Interest” shall have the meaning provided in Section 2.03(c).

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

 

“Change in Law” shall have the meaning provided in Section 9.06.

 

4

 

 

“Change of Control” shall mean (i) Parent shall at any time cease to own
directly 100% of the Equity Interests of SAE, (ii) SAE shall at any time cease
to own directly 100% of the Equity Interests of the Delaware Subsidiary Borrower
or the Alaskan Subsidiary Borrower, (iii) prior to the occurrence of a Qualified
IPO, the Permitted Holders shall at any time and for any reason fail to own at
least 51% of the economic interests and at least 66% of the voting interests in
Parent’s capital stock (determined on a fully diluted basis), (iv) prior to the
occurrence of a Qualified IPO, any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Exchange Act) other than the Permitted
Holders shall have obtained the power (whether or not exercised) to elect a
majority of the Board of Directors of Parent, (v) after the occurrence of a
Qualified IPO, the Permitted Holders shall at any time and for any reason fail
to own at least 40% of the economic interests and at least 51% of the voting
interests in Parent’s capital stock, (vi) after the occurrence of a Qualified
IPO, any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) other than the Permitted Holders is or shall become the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of 25% or more on a fully diluted basis of the
economic or voting interests in Parent’s capital stock, (vii) the Board of
Directors of Parent shall cease to consist of a majority of Continuing
Directors, (viii) Jeff Hastings shall cease to be a Senior Executive Officer of
Parent and SAE or Brian Beatty shall cease to be a Senior Executive Officer of
Parent and SAE (in each case (a) for any reason other than his death or
disability, or (b) due to his death or disability, and a successor satisfactory
to the Required Lenders does not assume his responsibilities and position within
30 days of such cessation) or (ix) a “change of control” or similar event shall
occur as provided in any Qualified Preferred Stock (or the documentation
governing the same).

 

“Claims” shall have the meaning provided in the definition of “Environmental
Claims”.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Pledge
Agreement Collateral, all Security Agreement Collateral and all cash and Cash
Equivalents delivered as collateral pursuant to Section 4.02 or Section 9.

 

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors pursuant to the Security Documents.

 

“Commitment” with respect to any Lender shall mean (i) such Lender’s Initial
Commitment and (ii) such Lender’s portion of each Commitment Increase, if any,
pursuant to Section 2.09.

 

“Commitment Increase” shall have the meaning provided in Section 2.09.

 

“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate).

 

5

 

 

“Consolidated Cash Interest Expense” shall mean, with reference to any period,
to the extent paid in cash during such period, (i) the total consolidated
interest expense of Parent and its Subsidiaries (including, without limitation,
all commissions, discounts and other commitment and banking fees and charges
(e.g., fees with respect to letters of credit and Other Hedging Agreements) for
such period, adjusted to exclude (to the extent same would otherwise be included
in the calculation above in this clause (i)) the amortization of any deferred
financing costs for such period, plus (ii) without duplication, (x) that portion
of Capitalized Lease Obligations of Parent and its Subsidiaries on a
consolidated basis representing the interest factor for such period and (y) the
“deemed interest expense” (i.e., the interest expense which would have been
applicable if the respective obligations were structured as on-balance sheet
financing arrangements) with respect to all Indebtedness of Parent and its
Subsidiaries of the type described in clause (viii) of the definition of
Indebtedness contained herein (to the extent same does not arise from a
financing arrangement constituting an operating lease) for such period.
Notwithstanding anything to the contrary contained above, (x) interest expense
of Parent in respect of the Shareholder Subordinated Notes shall be excluded in
the determination of Consolidated Cash Interest Expense and (y) for purposes of
determining the Debt Service, to the extent Consolidated Cash Interest Expense
is to be determined for any Test Period which ends prior to the first
anniversary of the Funding Date, Consolidated Cash Interest Expense for all
portions of such period occurring prior to the Funding Date shall be calculated
in accordance with the definition of Test Period contained herein.

 

“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of Parent and its Subsidiaries at such time.

 

“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of Parent and its Subsidiaries at such time, but excluding
the current portion of any Indebtedness under this Agreement and the current
portion of any other long-term Indebtedness which would otherwise be included
therein.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period (without giving effect to (x) any extraordinary gains, (y) any
non-cash income (other than equipment revenue), and (z) any gains or losses from
sales of assets other than inventory sold in the ordinary course of business)
adjusted by adding thereto (in each case to the extent deducted in determining
Consolidated Net Income for such period), without duplication, the amount of
(i) total interest expense (inclusive of amortization of deferred financing fees
and other original issue discount and banking fees, charges and commissions
(e.g., letter of credit fees and commitment fees)) of Parent and its
Subsidiaries determined on a consolidated basis for such period, (ii) provision
for taxes based on income and foreign withholding taxes for Parent and its
Subsidiaries determined on a consolidated basis for such period, (iii) all
depreciation and amortization expense of Parent and its Subsidiaries determined
on a consolidated basis for such period, and (iv) in the case of any period
including the fiscal quarter of Parent ended December 31, 2012, the amount of
all fees and expenses incurred in connection with the Transaction during such
fiscal quarter. For the avoidance of doubt, it is understood and agreed that, to
the extent any amounts are excluded from Consolidated Net Income by virtue of
the proviso to the definition thereof contained herein, any add backs to
Consolidated Net Income in determining Consolidated EBITDA as provided above
shall be limited (or denied) in a fashion consistent with the proviso to the
definition of Consolidated Net Income contained herein. Notwithstanding anything
to the contrary contained above, for purposes of determining Consolidated EBITDA
for any Test Period which ends prior to the first anniversary of the Funding
Date, Consolidated EBITDA for all portions of such period occurring prior to the
Funding Date shall be calculated in accordance with the definition of Test
Period contained herein.

 

6

 

 

“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Indebtedness of Parent and its Subsidiaries (on a
consolidated basis) as would be required to be reflected as debt or Capitalized
Lease Obligations on the liability side of a consolidated balance sheet of
Parent and its Subsidiaries in accordance with GAAP, (ii) all Indebtedness of
Parent and its Subsidiaries of the type described in clauses (ii), (vii) and
(viii) of the definition of Indebtedness and (iii) all Contingent Obligations of
Parent and its Subsidiaries in respect of Indebtedness of any third Person of
the type referred to in preceding clauses (i) and (ii); provided that (x) the
aggregate amount available to be drawn (i.e., unfunded amounts) under all
letters of credit, bankers’ acceptances, bank guaranties, surety bonds and
similar obligations issued for the account of Parent or any of its Subsidiaries
(but excluding, for avoidance of doubt, all unpaid drawings or other matured
monetary obligations owing in respect of such letters of credit, bankers’
acceptances, bank guaranties, surety bonds and similar obligations) shall not be
included in any determination of “Consolidated Indebtedness” (y) the amount of
Indebtedness in respect of Other Hedging Agreements shall be at any time the
unrealized net loss position, if any, of Parent and/or its Subsidiaries
thereunder on a marked-to-market basis determined no more than one month prior
to such time and (z) Indebtedness of Parent in respect of the Shareholder
Subordinated Notes shall be excluded in the calculation of Consolidated
Indebtedness.

 

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of Parent and its Subsidiaries determined on a consolidated basis for such
period (taken as a single accounting period) in accordance with GAAP, provided
that the following items shall be excluded in computing Consolidated Net Income
(without duplication): (i) the net income (or loss) of any Person in which a
Person or Persons other than Parent and its Wholly-Owned Subsidiaries has an
Equity Interest or Equity Interests to the extent of such Equity Interests held
by Persons other than Parent and its Wholly-Owned Subsidiaries in such Person,
(ii) except for determinations expressly required to be made on a Pro Forma
Basis, the net income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary or all or substantially all of the property or assets of
such Person are acquired by a Subsidiary and (iii) the net income of any
Subsidiary to the extent that the declaration or payment of cash dividends or
similar cash distributions by such Subsidiary of such net income is not at the
time permitted by the operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such Subsidiary.

 

“Consolidated Net Indebtedness” shall mean, at any time, Consolidated
Indebtedness minus the aggregate amount of cash and Cash Equivalents held by
Parent and its Subsidiaries, other than cash and Cash Equivalents pledged in
favor of a party other than the Administrative Agent and the Secured Creditors.

 

7

 

 

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.

 

“Continuing Directors” shall mean the directors of Parent on the Effective Date
and each other director if such director’s nomination for election to the Board
of Directors of Parent is recommended by a majority of the then Continuing
Directors.

 

“Credit Documents” shall mean this Agreement, the Subsidiaries Guaranty, the
Pledge Agreement, the Security Agreement and, after the execution and delivery
thereof pursuant to the terms of this Agreement, each Note and each other
Security Document and all other agreements, documents, certificates and
instruments executed and delivered to the Administrative Agent, the Collateral
Agent or any Lender in their capacity as such by any Credit Party in connection
therewith, including, without limitation, all letters for the payment of fees,
guaranties and collateral documents.

 

“Credit Event” shall mean the making of the Loans comprising the Borrowing on
the Funding Date.

 

“Credit Party” shall mean Parent, the Borrowers and each Subsidiary Guarantor.

 

“Debt Service Coverage Ratio” shall mean, for any period, the ratio of (a) 
Consolidated EBITDA for such period to (b) Debt Service.

 

“Debt Service” shall mean, the sum of, without duplication, (i) Consolidated
Cash Interest Expense for such period, plus (ii) the scheduled principal amount
of all amortization payments on all Indebtedness of Parent and its Subsidiaries
for such period (including the principal component of all Capitalized Lease
Obligations but excluding payments pursuant to the Refinancing) as determined on
the first day of such period (or, with respect to a given issue of Indebtedness
incurred thereafter, on the date of the incurrence thereof), Notwithstanding
anything to the contrary contained above, for purposes of determining the Debt
Service Coverage Ratio, to the extent Debt Service is to be determined for any
Test Period which ends prior to the first anniversary of the Funding Date, Debt
Service for all portions of such period occurring prior to the Funding Date
shall be calculated in accordance with the definition of Test Period contained
herein.

 

8

 

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common Equity Interests of such
Person) or cash to its stockholders, partners or members in their capacity as
such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for a consideration any shares of any class of its capital stock or
any other Equity Interests outstanding on or after the Effective Date (or any
options or warrants issued by such Person with respect to its capital stock or
other Equity Interests), or set aside any funds for any of the foregoing
purposes, or shall have permitted any of its Subsidiaries to purchase or
otherwise acquire for a consideration any shares of any class of the capital
stock or any other Equity Interests of such Person outstanding on or after the
Effective Date (or any options or warrants issued by such Person with respect to
its capital stock or other Equity Interests). Without limiting the foregoing,
“Dividends” with respect to any Person shall also include all payments made or
required to be made by such Person (i) with respect to any stock appreciation
rights, plans, equity incentive or achievement plans or any similar plans or
setting aside of any funds for the foregoing purposes or (ii) with respect to
any agreement which allows cash compensation to be made in exchange for a right
to otherwise receive Equity Interests of such Person.

 

“Documents” shall mean, collectively, (i) the Credit Documents, (ii) the
Refinancing Documents and (iii) the Intercompany Secured Notes.

 

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

 

“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in the United States or any State or territory thereof
or the District of Columbia.

 

“Effective Date” shall have the meaning provided in Section 11.10.

 

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), but in any event excluding Parent and its Subsidiaries.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by Governmental Authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief in connection with alleged injury or threat of injury to
health, safety or the environment due to the presence of Hazardous Materials.

 

9

 

 

“Environmental Law” shall mean any Federal, state, foreign or local statute,
law, rule, regulation, ordinance, code, guideline, policy and rule of common law
now or hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to the environment, employee health
and safety or Hazardous Materials, including, without limitation, CERCLA; the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et
seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil Pollution
Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material
Transportation Act, 49 U.S.C. § 1801 et seq.; the Occupational Safety and Health
Act, 29 U.S.C. § 651 et seq.; and any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.

 

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest and any
limited liability company membership interest.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with Parent or a Subsidiary of Parent would be deemed to be a
“single employer” (i) within the meaning of Section 414(b), (c), (m) or (o) of
the Code or (ii) as a result of Parent or a Subsidiary of Parent being or having
been a general partner of such person.

 

“Event of Default” shall have the meaning provided in Section 9.

 

“Excess Cash Flow” shall mean, for any period, the remainder of (a) the sum of,
without duplication, (i) Adjusted Consolidated Net Income for such period and
(ii) the decrease, if any, in Adjusted Consolidated Working Capital from the
first day to the last day of such period, minus (b) the sum of, without
duplication, (i) the aggregate amount of all Capital Expenditures made by Parent
and its Subsidiaries during such period (other than Capital Expenditures to the
extent financed with equity proceeds, Equity Interests, asset sale proceeds,
insurance proceeds or Indebtedness), (ii) the aggregate amount of permanent
principal payments of Indebtedness for borrowed money of Parent and its
Subsidiaries and the permanent repayment of the principal component of
Capitalized Lease Obligations of Parent and its Subsidiaries during such period
(other than (1) repayments made pursuant to the Refinancing, (2) repayments made
with the proceeds of asset sales, sales or issuances of Equity Interests,
insurance or Indebtedness and (3) payments of Loans and/or other Obligations,
provided that repayments of Loans shall be deducted in determining Excess Cash
Flow to the extent such repayments were (x) required as a result of a Scheduled
Repayment pursuant to Section 4.02(a) or (y) made as a voluntary prepayment
pursuant to Section 4.01 with internally generated funds), (iii) the increase,
if any, in Adjusted Consolidated Working Capital from the first day to the last
day of such period and (iv) the aggregate amount of all cash payments made in
respect of all Permitted Acquisitions consummated by Parent and its Subsidiaries
during such period (other than any such payments to the extent financed with
equity proceeds, asset sale proceeds, insurance proceeds or Indebtedness).

 

10

 

 

“Excess Cash Payment Date” shall mean the date occurring 90 days after the last
day of each fiscal year of Parent (commencing with the fiscal year of Parent
ended 2013).

 

“Excess Cash Payment Period” shall mean, with respect to the repayment required
on each Excess Cash Payment Date, the immediately preceding fiscal year of
Parent.

 

“Exchangeable Share Conversion” shall mean the exercise of the rights of certain
former shareholders of SAE Canada to exchange their shares into common stock of
the Parent.

 

“Existing Indebtedness” shall have the meaning provided in Section 5.07(c).

 

“Existing Shareholders Notes” shall mean (i) that certain note issued by SAE to
Encompass LLP on January 1, 2009, (ii) that certain note issued by SAE to CLCH,
LLC on January 1, 2009 and (iii) that certain note issued by SAE to Margaret
Seigfried, in an aggregate amount not to exceed $2,402,000 as of September 30,
2012.

 

“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any Person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the board of
directors or other governing body or, pursuant to a specific delegation of
authority by such board of directors or governing body, a designated senior
executive officer, of Parent, or the Subsidiary of Parent selling such asset.

 

“Fees” shall mean all amounts payable pursuant to or referred to in Section
3.01.

 

“Fee Letter” shall have the meaning provided in Section 5.18.

 

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by Parent or any one or more of its Subsidiaries
primarily for the benefit of employees of Parent or such Subsidiaries residing
outside the United States, which plan, fund or other similar program provides,
or results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination of employment, and which plan
is not subject to ERISA or the Code.

 

“Foreign Security Documents” shall mean (i) that certain security agreement
between SAE and the Agent, dated as of November 14, 2012, the Spanish text of
which is substantially equivalent to the English text of Exhibit I-2 hereto,
with respect to assets of SAE in Colombia and governed under the laws of
Colombia, (ii) that certain security agreement between the Peruvian branch of
SAE and the Agent, the Spanish text of which shall be substantially equivalent
to the English text of Exhibit I-3 hereto, with respect to assets of SAE in Peru
and governed under the laws of Peru and (iii) all other documents and filings
delivered in connection therewith.

 

11

 

 

“Foreign Subsidiary” of any Person shall mean any Subsidiary of such Person that
is not a Domestic Subsidiary.

 

“Funding Date” shall mean the date occurring on or after the Effective Date on
which the Borrowing occurs.

 

“Funding Termination Date” shall mean December 7, 2012.

 

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided that determinations in accordance with
GAAP for purposes of Sections 4.02, 7.15 and 8, including defined terms as used
therein, and for all purposes of determining the Total Leverage Ratio and the
Net Leverage Ratio, are subject (to the extent provided therein) to Section
11.07(a).

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

“Guaranteed Creditors” shall mean and include each of the Administrative Agent,
the Collateral Agent, the Lenders and each party (other than any Credit Party)
party to an Other Hedging Agreement to the extent such party constitutes a
Secured Creditor under the Security Documents.

 

“Guaranteed Obligations” shall mean (i) the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of the principal
and interest on each Note issued by, and all Loans made to, the Borrowers under
this Agreement, together with all the other obligations (including obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due), indebtedness and liabilities (including, without limitation,
indemnities, fees and interest (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an allowed
claim in any such proceeding) thereon) of the Borrowers to the Lenders, the
Administrative Agent and the Collateral Agent now existing or hereafter incurred
under, arising out of or in connection with this Agreement and each other Credit
Document to which the Borrowers are parties and the due performance and
compliance by the Borrowers with all the terms, conditions and agreements
contained in the Credit Agreement and in each such other Credit Document and
(ii) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due), liabilities and indebtedness (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an allowed
claim in any such proceeding) of the Borrowers owing under any Other Hedging
Agreement entered into by the Borrowers with any Lender or any affiliate thereof
(even if such Lender subsequently ceases to be a Lender under this Agreement for
any reason) so long as such Lender or affiliate participates in such Other
Hedging Agreement and their subsequent assigns, if any, whether now in existence
or hereafter arising, and the due performance and compliance with all terms,
conditions and agreements contained therein.

 

12

 

 

“Guarantor” shall mean each of Parent or any Subsidiary Guarantor.

 

“Guaranty” shall mean each of the Parent Guaranty or any Subsidiaries Guaranty.

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or Release of which is prohibited, limited or regulated by any
Governmental Authority.

 

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) the maximum amount available to be drawn or
paid under all letters of credit, bankers’ acceptances, bank guaranties, surety
and appeal bonds and similar obligations issued for the account of such Person
and all unpaid drawings and unreimbursed payments in respect of such letters of
credit, bankers’ acceptances, bank guaranties, surety and appeal bonds and
similar obligations, (iii) all indebtedness of the types described in clause
(i), (ii), (iv), (v), (vi), (vii) or (viii) of this definition secured by any
Lien on any property owned by such Person, whether or not such indebtedness has
been assumed by such Person (provided that, if the Person has not assumed or
otherwise become liable in respect of such indebtedness, such indebtedness shall
be deemed to be in an amount equal to the Fair Market Value of the property to
which such Lien relates), (iv) all Capitalized Lease Obligations of such Person,
(v) all obligations of such Person to pay a specified purchase price for goods
or services, whether or not delivered or accepted, i.e., take-or-pay and similar
obligations, (vi) all Contingent Obligations of such Person, (vii) all
obligations under any Other Hedging Agreement or under any similar type of
agreement and (viii) all Off-Balance Sheet Liabilities of such Person. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is directly liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent the terms of such Indebtedness provide that such Person is not liable
therefor. Notwithstanding the foregoing, Indebtedness shall not include trade
payables, accrued expenses and deferred tax and other credits incurred by any
Person in accordance with customary practices and in the ordinary course of
business of such Person.

 

13

 

 

“Indebtedness Agreements to be Repaid” shall mean (i) the loan agreement between
the Colombian branch of SAE, as borrower, and HSBC Colombia, S.A., as lender,
dated as of June 28, 2012, (ii) the loan agreement between the Colombian branch
of SAE, as borrower, and Banco de Bogotá, as lender, dated as of February 14,
2012, (iii) the loan agreement between the Colombian branch of SAE, as borrower,
and Banco de Bogotá, as lender, dated as of February 21, 2012, (iv) the loan
agreement between the Colombian branch of SAE, as borrower, and Banco de Bogotá,
as lender, dated as of June 4, 2012, (v) the loan agreement between the
Colombian branch of SAE, as borrower, and Banco de Occidente, as lender, dated
as of October 13, 2012, (vi) the loan agreement between the Colombian branch of
SAE, as borrower, and Helm Bank S.A., as lender, dated as of July 29, 2011,
(vii) the loan agreement between the Colombian branch of SAE, as borrower, and
Helm Bank S.A., as lender, dated as of November 21, 2011, (vii) the loan
agreement between the Colombian branch of SAE, as borrower, and Helm Bank S.A.,
as lender, dated as of January 18, 2012, (ix) the loan agreement between the
Colombian branch of SAE, as borrower, and Helm Bank S.A., as lender, dated as of
July 29, 2011, (x) the loan agreement between the Colombian branch of SAE, as
borrower, and Bancolombia S.A., as lender, dated as of July 29, 2011, (xi) the
loan agreement between SAE, as borrower, and Wells Fargo Bank, National
Association, as lender, dated as of September 10, 2012, (xii) the purchase
agreement, dated as of July 3, 2012, between the Alaskan Subsidiary Borrower,
SAE and the Purchasers referred to therein and (xiii) the purchase agreement,
dated as of July 6, 2012, between SAExploration (Canada) Ltd., SAE, the Alaskan
Subsidiary Borrower and the Purchasers referred to therein.

 

“Indemnified Person” shall have the meaning provided in Section 11.01(a).

 

“Initial Commitment” with respect to any Lender shall mean such Lender’s
“Commitment” as shall be evidenced in the Register maintained by the
Administrative Agent pursuant to Section 11.15, which in the aggregate, shall be
equal to the amount set forth on Schedule I-A hereto.

 

“Intercompany Canadian Note” shall mean the promissory note, duly executed and
delivered in such form as shall be satisfactory to the Administrative Agent in
its sole discretion, evidencing the Intercompany Secured Loans made by SAE to
SAE Canada, together with the security agreement dated as of the Funding Date
between SAE Canada and SAE and the limited recourse pledge between 1623753
Alberta Ltd. (Alberta) and SAE.

 

“Intercompany Debt” shall mean any Indebtedness, payables or other obligations,
whether now existing or hereafter incurred, owed by Parent or any Subsidiary of
Parent to Parent or any other Subsidiary of Parent, including but not limited to
the Intercompany Loans and the Intercompany Notes.

 

“Intercompany Global Note” shall mean the promissory note dated as of the
Funding Date evidencing Intercompany Loans, duly executed and delivered
substantially in the form of Exhibit M (or such other form as shall be
satisfactory to the Administrative Agent in its sole discretion), with blanks
completed in conformity herewith, together with any joinder thereto satisfactory
to the Administrative Agent executed and delivered after the Funding Date.

 

“Intercompany Loans” shall have the meaning provided in Section 8.05(viii).

 

“Intercompany Note” shall mean (i) the Intercompany Secured Notes and (ii) the
Intercompany Global Note.

 

14

 

 

“Intercompany Secured Loans” shall have the meaning provided in Section
8.05(viii). For the avoidance of doubt, the Intercompany Canadian Note shall
evidence an “Intercompany Secured Loan.”

 

“Intercompany Secured Note” shall mean a promissory note evidencing an
Intercompany Secured Loan.

 

“Intercompany Secured Obligor Subsidiary” shall mean any Foreign Subsidiary
which has issued an Intercompany Secured Note to a Credit Party, which Credit
Party has pledged its interests in such Intercompany Secured Note to the
Administrative Agent and the Lenders, in each case in such form as shall be
satisfactory to the Administrative Agent in its sole discretion.

 

“Interest Rate” shall have the meaning provided in Section 2.03(b).

 

“Interim Interest Rate” shall have the meaning provided in Section 2.03(a).

 

“Investment Warrants” shall mean the warrants issued to each of the Lenders in
the amount set forth on Schedule I-B attached hereto, which shall collectively
represent a right to purchase one percent (1%) of the capital stock of the
Parent on a fully-diluted basis (after giving effect to the Exchangeable Share
Conversion), pursuant to the terms and subject to the conditions set forth in
this Agreement and the Warrant Agreements.

 

“Investments” shall have the meaning provided in Section 8.05.

 

“Kuukpik Joint Venture” shall mean the proposed joint venture, partnership or
other similar arrangement between SAE and Kuukpik Corporation; provided that (i)
a Credit Party shall own, directly or indirectly, at least 49% of the Equity
Interests thereof and (ii) such newly formed entity shall be entitled to no more
than 10% of the revenue stream from contracts of the Credit Parties that are to
be performed on the North Slope of Alaska. For the avoidance of doubt, the
Equity Interests of SAE in the Kuukpik Joint Venture shall be an “Excluded Joint
Venture Interest” as set forth in Section 3.2(c) of the Pledge Agreement.

 

“Lead Arranger” shall mean CP Admin Co LLC, in its capacity as Lead Arranger and
Book Runner, and any successor thereto.

 

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

“Lender” shall mean each financial institution party hereto, as well as any
Person that becomes a “Lender” or “Additional Lender” hereunder pursuant to
Sections 2.07, 2.09 or 11.04(b), in each case as evidenced in the Register
maintained by the Administrative Agent pursuant to Section 11.15.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).

 

15

 

 

“Loan” shall have the meaning provided in Section 2.01.

 

“Lockbox Accounts” shall have the meaning provided in Section 8.18.

 

“Margin Stock” shall have the meaning provided in Regulation U.

 

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, operations, property, assets, liabilities, condition (financial or
otherwise) or prospects of Parent and its Subsidiaries taken as a whole or (ii)
a material adverse effect (x) on the rights or remedies of the Lenders, the
Administrative Agent or the Collateral Agent hereunder or under any other Credit
Document, (y) on the ability of any Credit Party to perform its obligations to
the Lenders, the Administrative Agent or the Collateral Agent hereunder or under
any other Credit Document or (z) on the ability of an Intercompany Secured
Obligor Subsidiary to perform its obligations to a Credit Party under any
Intercompany Secured Note.

 

“Material Contract” shall mean that certain Seismic Acquisition Contract, dated
as of July 13, 2011, by and between Apache and the Alaskan Subsidiary Borrower.

 

“Material Contract Collateral” means all equipment described in Schedule X
hereto, and all present and future additions, parts, accessories, attachments,
substitutions, repairs, improvements and replacements of or to such equipment.

 

“Material Contract Termination Event” shall mean the occurrence of any of the
following events: (i) the cancellation or termination of any of the Credit
Parties’ rights under or in respect of the Material Contract, (ii) Parent or any
of its Subsidiaries shall agree to any waiver, amendment, termination or
cancellation of the Material Contract, in each case in a manner materially
adverse to Parent and its Subsidiaries, without the consent of the
Administrative Agent, (iii) the failure of Parent or any of its Subsidiaries to
properly perform, in all material respects, its obligations under the Material
Contract (except to the extent, if any, that such performance is inconsistent
with its obligation under the Credit Documents) and (iv) the failure of Parent
or any of its Subsidiaries to exercise its rights, under and in respect of the
Material Contract consistently with its obligations under the Credit Documents.

 

“Material Foreign Subsidiary” means each Foreign Subsidiary (i) which, as of the
most recent fiscal quarter of the Parent, for the period of four consecutive
fiscal quarters then ended, contributed greater than $5,000,000 of revenue for
such period or (ii) which held more than $1,000,000 of Consolidated Current
Assets as of such date.

 

“Maturity Date” shall mean November 28, 2016.

 

“Maximum Rate” shall have the meaning provided in Section 11.20.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

16

 

 

“Mortgage” shall mean a mortgage, leasehold mortgage, deed of trust, leasehold
deed of trust, deed to secure debt, leasehold deed to secure debt or similar
security instrument.

 

“Mortgage Policy” shall mean a Lender’s title insurance policy (Form 1992).

 

“Mortgaged Property” shall mean any Real Property owned or leased by Parent or
any of its Subsidiaries which is encumbered (or required to be encumbered) by a
Mortgage pursuant to the terms hereof.

 

“NAIC” shall mean the National Association of Insurance Commissioners.

 

“Net Cash Proceeds” shall mean for any event requiring a repayment of Loans
pursuant to Section 4.02, as the case may be, the gross cash proceeds (including
any cash received by way of deferred payment pursuant to a promissory note,
receivable or otherwise, but only as and when received) received from such
event, net of reasonable transaction costs (including, as applicable, any
underwriting, brokerage or other customary commissions and reasonable legal,
advisory and other fees and expenses associated therewith) received from any
such event.

 

“Net Leverage Ratio” shall mean, on any date of determination, the ratio of (x)
Consolidated Net Indebtedness on such date to (y) Consolidated EBITDA for the
Test Period most recently ended on or prior to such date; provided that (i) for
purposes of any calculation of the Net Leverage Ratio pursuant to this
Agreement, Consolidated EBITDA shall be determined on a Pro Forma Basis in
accordance with clause (iii) of the definition of “Pro Forma Basis” contained
herein and (ii) for purposes of any calculation of the Net Leverage Ratio
pursuant to Section 7.15(a) only, Consolidated Indebtedness shall be determined
on a Pro Forma Basis in accordance with the requirements of the definition of
“Pro Forma Basis” contained herein

 

“Net Sale Proceeds” shall mean for any sale or other disposition of assets, the
gross cash proceeds (including any cash received by way of deferred payment
pursuant to a promissory note, receivable or otherwise, but only as and when
received) received from such sale or other disposition of assets, net of (i)
reasonable transaction costs (including, without limitation, any underwriting,
brokerage or other customary selling commissions, reasonable legal, advisory and
other fees and expenses (including title and recording expenses), associated
therewith and sales, VAT and transfer taxes arising therefrom), (ii) payments of
unassumed liabilities relating to the assets sold or otherwise disposed of at
the time of, or within 30 days after, the date of such sale or other
disposition, (iii) the amount of such gross cash proceeds required to be used to
permanently repay any Indebtedness (other than Indebtedness of the Lenders
pursuant to this Agreement) which is secured by the respective assets which were
sold or otherwise disposed of, and (iv) the estimated net marginal increase in
income taxes which will be payable by Parent’s consolidated group or any
Subsidiary of Parent with respect to the fiscal year of Parent in which the sale
or other disposition occurs as a result of such sale or other disposition;
provided, however, that such gross proceeds shall not include any portion of
such gross cash proceeds which Parent determines in good faith should be
reserved for post-closing adjustments (to the extent Parent delivers to the
Lenders a certificate signed by an Authorized Officer as to such determination),
it being understood and agreed that on the day that all such post-closing
adjustments have been determined (which shall not be later than six months
following the date of the respective asset sale), the amount (if any) by which
the reserved amount in respect of such sale or disposition exceeds the actual
post-closing adjustments payable by Parent or any of its Subsidiaries shall
constitute Net Sale Proceeds on such date received by Parent and/or any of its
Subsidiaries from such sale or other disposition.

 

17

 

 

“Non-Wholly Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.

 

“Notice Office” shall mean the office of the Administrative Agent located at
1251 Avenue of the Americas, 28th Floor, New York, NY 10020, Attention: Jonathan
Tunis, or such other office or person as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto.

 

“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent, or any Lender pursuant to the terms of this Agreement or any
other Credit Document (including, in each case, (i) PIK Interest and (ii) all
interest which accrues after the commencement of any case or proceeding in
bankruptcy after the insolvency of, or for the reorganization of Parent or any
of its Subsidiaries, whether or not allowed in such case or proceeding).

 

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any obligation under a Synthetic Lease or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.

 

“Organization Charts” shall have the meaning provided in Section 5.15.

 

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.

 

“Parent” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Parent Guaranty” shall mean the guaranty provided by Parent pursuant to Section
12.

 

“Parent Common Stock” shall have the meaning provided in Section 6.13(a).

 

“Payment Office” shall mean the office of the Administrative Agent located at
1251 Avenue of the Americas, 28th Floor, New York, NY 10020 or such other office
as the Administrative Agent may hereafter designate in writing as such to the
other parties hereto.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

18

 

 

“Permitted Acquisition” shall mean the acquisition by any of the Borrowers or a
Wholly-Owned Domestic Subsidiary of such Borrower which is a Subsidiary
Guarantor of an Acquired Entity or Business (including by way of merger of such
Acquired Entity or Business with and into such Borrower (so long as such
Borrower is the surviving corporation) or a Wholly-Owned Domestic Subsidiary of
any of the Borrowers which is a Subsidiary Guarantor (so long as the Subsidiary
Guarantor is the surviving corporation)), provided that (in each case) (A) the
consideration paid or to be paid by such Borrower or such Wholly-Owned Domestic
Subsidiary consists solely of cash, Parent Common Stock, Qualified Preferred
Stock, the issuance or incurrence of Indebtedness otherwise permitted by Section
8.04 and the assumption/acquisition of any Indebtedness (calculated at face
value) which is permitted to remain outstanding in accordance with the
requirements of Section 8.04, (B) in the case of the acquisition of 100% of the
Equity Interests of any Acquired Entity or Business (including by way of
merger), such Acquired Entity or Business shall own no Equity Interests of any
other Person unless either (x) such Acquired Entity or Business owns 100% of the
Equity Interests of such other Person or (y) if such Acquired Entity or Business
owns Equity Interests in any other Person which is a Non-Wholly Owned Subsidiary
of such Acquired Entity or Business, (1) such Acquired Entity or Business shall
not have been created or established in contemplation of, or for purposes of,
the respective Permitted Acquisition, (2) any such Non-Wholly Owned Subsidiary
of the Acquired Entity or Business shall have been a Non-Wholly Owned Subsidiary
of such Acquired Entity or Business prior to the date of the respective
Permitted Acquisition and shall not have been created or established in
contemplation thereof and (3) such Acquired Entity or Business and/or its
Wholly-Owned Subsidiaries own at least 90% of the total value of all the assets
owned by such Acquired Entity or Business and its subsidiaries (for purposes of
such determination, excluding the value of the Equity Interests of Non-Wholly
Owned Subsidiaries held by such Acquired Entity or Business and its Wholly-Owned
Subsidiaries), (C) all of the business, division or product line acquired
pursuant to the respective Permitted Acquisition, or the business of the Person
acquired pursuant to the respective Permitted Acquisition and its Subsidiaries
taken as a whole, is in the United States, (D) the Acquired Entity or Business
acquired pursuant to the respective Permitted Acquisition is in a business
permitted by Section 8.15 and (E) all requirements of Sections 7.15, 8.02 and
8.16 applicable to Permitted Acquisitions are satisfied. Notwithstanding
anything to the contrary contained in the immediately preceding sentence, an
acquisition which does not otherwise meet the requirements set forth above in
the definition of “Permitted Acquisition” shall constitute a Permitted
Acquisition if, and to the extent, the Required Lenders agree in writing, prior
to the consummation thereof, that such acquisition shall constitute a Permitted
Acquisition for purposes of this Agreement; provided further that the Kuukpik
Joint Venture shall be deemed to be a “Permitted Acquisition hereunder.

 

“Permitted Acquisition Basket Amount” shall mean $5,000,000.

 

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the Mortgage Policy delivered with
respect thereto, all of which exceptions must be acceptable to the
Administrative Agent in its reasonable discretion.

 

“Permitted Holders” shall mean, either through direct or indirect ownership,
Jeff Hastings, Brian A. Beatty and Sheri L. Beatty.

 

19

 

 

“Permitted Liens” shall have the meaning provided in Section 8.01.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any Governmental Authority.

 

“PIK Interest” shall have the meaning provided in Section 2.03(c).

 

“PIK Notice” shall have the meaning provided in Section 2.03(d).

 

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA, which is
maintained or contributed to by (or to which there is an obligation to
contribute of) Parent or a Subsidiary of Parent or an ERISA Affiliate, and each
such plan for the five year period immediately following the latest date on
which Parent, a Subsidiary of Parent or an ERISA Affiliate maintained,
contributed to or had an obligation to contribute to such plan.

 

“Pledge Agreement” shall have the meaning provided in Section 5.11.

 

“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreement.

 

“Pledgee” shall have the meaning provided in the Pledge Agreement.

 

“Post-Closing Cap Table” shall have the meaning provided in Section 5.14.

 

“Post-Closing Organization Chart” shall have the meaning provided in Section
5.15.

 

“Preferred Equity”, as applied to the Equity Interests of any Person, means
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person, and shall include any
Qualified Preferred Stock.

 

“Pre-Closing Cap Table” shall have the meaning provided in Section 5.14.

 

“Pre-Closing Organization Chart” shall have the meaning provided in Section
5.15.

 

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (x) the incurrence of any Indebtedness
(other than revolving Indebtedness, except to the extent same is incurred to
refinance other outstanding Indebtedness or to finance a Permitted Acquisition)
after the first day of the relevant Calculation Period or Test Period, as the
case may be, as if such Indebtedness had been incurred (and the proceeds thereof
applied) on the first day of such Test Period or Calculation Period, as the case
may be, (y) the permanent repayment of any Indebtedness (other than revolving
Indebtedness, except to the extent accompanied by a corresponding permanent
commitment reduction) after the first day of the relevant Test Period or
Calculation Period, as the case may be, as if such Indebtedness had been retired
or repaid on the first day of such Test Period or Calculation Period, as the
case may be, and (z) any Permitted Acquisition then being consummated as well as
any other Permitted Acquisition if consummated after the first day of the
relevant Test Period or Calculation Period, as the case may be, and on or prior
to the date of the respective Permitted Acquisition then being effected, with
the following rules to apply in connection therewith:

 

20

 

 

(i)     all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness or to
finance Permitted Acquisitions) incurred or issued after the first day of the
relevant Test Period or Calculation Period (whether incurred to finance a
Permitted Acquisition, to refinance Indebtedness or otherwise) shall be deemed
to have been incurred or issued (and the proceeds thereof applied) on the first
day of such Test Period or Calculation Period, as the case may be, and remain
outstanding through the date of determination (and thereafter, in the case of
projections pursuant to Section 7.15(a)) and (y) (other than revolving
Indebtedness, except to the extent accompanied by a corresponding permanent
commitment reduction) permanently retired or redeemed after the first day of the
relevant Test Period or Calculation Period, as the case may be, shall be deemed
to have been retired or redeemed on the first day of such Test Period or
Calculation Period, as the case may be, and remain retired through the date of
determination (and thereafter, in the case of projections pursuant to Section
7.15(a));

 

(ii)     all Indebtedness assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (x) the rate applicable thereto,
in the case of fixed rate indebtedness, or (y) the rates which would have been
applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); provided that all
Indebtedness (whether actually outstanding or deemed outstanding) bearing
interest at a floating rate of interest shall be tested on the basis of the
rates applicable at the time the determination is made pursuant to said
provisions; and

 

(iii)     in making any determination of Consolidated EBITDA on a Pro Forma
Basis, pro forma effect shall be given to any Permitted Acquisition if effected
during the respective Calculation Period or Test Period (or thereafter, for
purposes of determinations pursuant to Sections 7.15(a) only) as if same had
occurred on the first day of the respective Calculation Period or Test Period,
as the case may be, taking into account, in the case of any Permitted
Acquisition, factually supportable and identifiable cost savings and expenses
which would otherwise be accounted for as an adjustment pursuant to Article 11
of Regulation S-X under the Securities Act, as if such cost savings or expenses
were realized on the first day of the respective period but without taking into
account any pro forma cost savings and expenses.

 

“Projections” shall mean the projections that were prepared by or on behalf of
the Borrowers in connection with the Transaction and delivered to the
Administrative Agent and the Lenders on November 12, 2012.

 

21

 

 

“Qualified IPO” shall mean a bona fide underwritten sale to the public of common
stock of Parent pursuant to a registration statement (other than on Form S-8 or
any other form relating to securities issuable under any benefit plan of Parent
or any of its Subsidiaries, as the case may be) that is declared effective by
the SEC and (x) such offering results in Net Cash Proceeds received by Parent of
at least $25,000,000 and (y) after giving effect to such offering, the
shareholders’ equity in Parent (as calculated in accordance with GAAP) shall be
at least $80,000,000.

 

“Qualified Preferred Stock” shall mean any Preferred Equity of Parent so long as
the terms of any such Preferred Equity (v) do not contain any mandatory put,
redemption, repayment, sinking fund or other similar provision prior to March
31, 2017, (w) do not require the cash payment of dividends or distributions that
would otherwise be prohibited by the terms of this Agreement or any other
agreement or contract of Parent or any of its Subsidiaries, (x) do not contain
any covenants (other than periodic reporting requirements), (y) do not grant the
holders thereof any voting rights except for (I) voting rights required to be
granted to such holders under applicable law and (II) limited customary voting
rights on fundamental matters such as mergers, consolidations, sales of all or
substantially all of the assets of Parent, or liquidations involving Parent, and
(z) are otherwise reasonably satisfactory to the Administrative Agent.

 

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December occurring after the Funding Date.

 

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

 

“Recovery Event” shall mean the receipt by Parent or any of its Subsidiaries of
any cash insurance proceeds or condemnation awards payable (i) by reason of
theft, loss, physical destruction, damage, taking or any other similar event
with respect to any property or assets of Parent or any of its Subsidiaries and
(ii) under any policy of insurance required to be maintained under Section 7.03.

 

“Refinanced Loans” shall have the meaning provided in Section 11.12(d).

 

“Refinancing” shall mean the refinancing transactions described in
Sections 5.07(a), (b) and (c).

 

“Refinancing Documents” shall mean all pay-off letters, guaranty releases, Lien
releases (including, without limitation, UCC termination statements) and other
documents and agreements entered into in connection with the Refinancing.

 

“Register” shall have the meaning provided in Section 11.15.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

22

 

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.

 

“Replaced Lender” shall have the meaning provided in Section 2.07.

 

“Replacement Loans” shall have the meaning provided in Section 11.12(d).

 

“Replacement Lender” shall have the meaning provided in Section 2.07.

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under subsection .22, .23,
.25, .27 or .28 of PBGC Regulation Section 4043.

 

“Required Lenders” shall mean, at any time, Lenders the sum of whose outstanding
Loans at such time represents at least 66 2/3% of the sum of all outstanding
Loans; provided, however, that at any time there are two or more Lenders,
“Required Lenders” must include at least two Lenders.

 

“Returns” shall have the meaning provided in Section 6.09.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill,
Inc.

 

“SAE” shall have the meaning provided in the first paragraph of this Agreement.

 

“SAE Canada” shall mean SAExploration (Canada) Ltd., a company organized under
the laws of the Province of Alberta in Canada.

 

“SEC” shall have the meaning provided in Section 7.01(h).

 

“Section 4.04(b)(ii) Certificate” shall have the meaning provided in
Section 4.04(b)(ii).

 

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

 

23

 

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Security Agreement” shall have the meaning provided in Section 5.12.

 

“Security Agreement Collateral” shall mean all “Collateral” as defined in the
Security Agreement.

 

“Security Document” shall mean and include each of the Security Agreement, the
Pledge Agreement, the Foreign Security Agreements, and, after the execution and
delivery thereof, each Mortgage and Additional Security Document.

 

“Senior Executive Officer” shall mean any of the positions of Chairman,
President or Chief Executive Officer.

 

“Shareholder Subordinated Note” shall mean an unsecured junior subordinated note
issued by Parent and not guaranteed by any Subsidiary of Parent in form and
substance acceptable to the Administrative Agent, as the same may be modified,
amended or supplemented from time to time pursuant to the terms hereof and
thereof.

 

“Shareholders’ Agreements” shall have the meaning provided in Section 5.05.

 

“Subsidiaries Guaranty” shall have the meaning provided in Section 5.10.

 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Parent.

 

“Subsidiary Guarantor” shall mean, to the extent required by Section 8.16, each
Domestic Subsidiary of Parent (other than the Borrowers) and, to the extent
required by Section 7.16, each Foreign Subsidiary of Parent (in each case,
whether existing on the Funding Date or established, created or acquired after
the Funding Date), unless and until such time as the respective Subsidiary is
released from all of its obligations under the Subsidiaries Guaranty in
accordance with the terms and provisions thereof.

 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

 

“Taxes” shall have the meaning provided in Section 4.04(a).

 

24

 

 

“Test Period” shall mean each period of four consecutive fiscal quarters of
Parent then last ended, in each case taken as one accounting period; provided
that in the case of any Test Period which includes any fiscal quarter ended on
or prior to December 31, 2013, the rules set forth in the two immediately
succeeding sentences shall apply; provided further, that in the case of
determinations of the Total Leverage Ratio or Net Leverage Ratio pursuant to
this Agreement, such further adjustments (if any) as described in the proviso or
provisos to the definition of “Total Leverage Ratio” or “Net Leverage Ratio”, as
the case may be, contained herein shall be made to the extent applicable. If the
respective Test Period (I) includes the fiscal quarter of Parent ended March 31,
2012, Consolidated EBITDA for such fiscal quarter shall be deemed to be
$10,902,507, (II) includes the fiscal quarter of Parent ended June 30, 2012,
Consolidated EBITDA for such fiscal quarter shall be deemed to be $9,085,596,
(III) includes the fiscal quarter of Parent ended September 30, 2012,
Consolidated EBITDA for such fiscal quarter shall be deemed to be $6,939,969,
and (IV) includes the fiscal quarter of Parent ended December 31, 2012, (x)
Consolidated EBITDA shall be deemed to be the actual Consolidated EBITDA for the
period from and including the Funding Date to and including the last day of such
fiscal quarter. If the respective Test Period is prior to December 31, 2013,
Debt Service shall be calculated as Debt Service for the period from the Funding
Date through the last day of the Test Period multiplied by a fraction, the
numerator of which is 365 and the denominator of which is the number of days
from the Funding Date through the last day of the Test Period.

 

“Total Leverage Ratio” shall mean, on any date of determination, the ratio of
(x) Consolidated Indebtedness on such date to (y) Consolidated EBITDA for the
Test Period most recently ended on or prior to such date; provided that (i) for
purposes of any calculation of the Total Leverage Ratio pursuant to this
Agreement, Consolidated EBITDA shall be determined on a Pro Forma Basis in
accordance with clause (iii) of the definition of “Pro Forma Basis” contained
herein and (ii) for purposes of any calculation of the Total Leverage Ratio
pursuant to Section 7.15(a) only, Consolidated Indebtedness shall be determined
on a Pro Forma Basis in accordance with the requirements of the definition of
“Pro Forma Basis” contained herein.

 

“Transaction” shall mean, collectively, (i) the consummation of the Refinancing,
(ii) the execution, delivery and performance by each Credit Party of the Credit
Documents to which it is a party, the incurrence of Loans on the Funding Date
and the use of proceeds thereof and (iii) the payment of all fees and expenses
in connection with the foregoing.

 

“Treasury Rate” means, with respect to any prepayment pursuant to Section 3.02,
the yield to maturity at a time of computation of United States Treasury
securities with a constant maturity (as determined by the Administrative Agent
in good faith based on publicly available market data) most nearly equal to the
period from the applicable prepayment date to the Maturity Date, provided,
however, that if the period from the applicable prepayment date to the Maturity
Date is not equal to the constant maturity of a United States Treasury security
for which a weekly average yield is given, the Treasury Rate shall be obtained
by linear interpolation (calculated to the nearest one-twelfth of a year) from
the weekly average yields of United States Treasury securities for which such
yields are given.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

 

25

 

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the Fair Market Value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

 

“United States” and “U.S.” shall each mean the United States of America.

 

“Warrant Agreements” shall means those certain warrants, dated as of the date
hereof, pursuant to which each Lender purchased its pro rata share of the
Investment Warrants.

 

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary.

 

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is a Foreign Subsidiary.

 

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time (other than, in the case of a Foreign Subsidiary of
any Borrower with respect to the preceding clauses (i) and (ii), director’s
qualifying shares and/or other nominal amount of shares required to be held by
Persons other than the Borrowers and their Subsidiaries under applicable law).

 

SECTION 2.     Amount and Terms of Credit. 

 

2.01.       The Commitments; Funding. (a) Subject to and upon the terms and
conditions set forth herein, each Lender with a Commitment severally agrees to
make a term loan (each, a “Loan” and, collectively, the “Loans”) to the
Borrowers, which Loans (i) shall be incurred pursuant to a single drawing on the
Funding Date (the “Borrowing”), (ii) shall be denominated in Dollars, and (iii)
shall be made by each such Lender in an aggregate principal amount which does
not exceed the Commitment of such Lender on the Funding Date. Once repaid, Loans
incurred hereunder may not be reborrowed. All references herein to a “Loan” or
“Loans”, to “principal” or the “principal amount” of any Loan or Loans and other
terms of like import shall mean Loans incurred by the Borrowers, plus PIK
Interest that is added to outstanding principal of Loans pursuant to Section
2.03, minus repayments and prepayments of Loans pursuant to this Agreement.  

 

(b)           Each Lender will make available the Loans to be made by it
hereunder on the Funding Date by wire transfer in immediately available funds to
the Administrative Agent. The Administrative Agent will make such Loans
available to the Borrowers by promptly crediting the amounts that it receives,
in like funds by the close of business on such proposed date by effecting a wire
transfer of such amounts to an account designated by the Borrowers to the
Administrative Agent. No Lender shall be responsible for any default by any
other Lender in its obligations hereunder, and each Lender shall be obligated to
make its Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to make its Loans hereunder. The Initial Commitment of each
Lender shall terminate in its entirety on the Funding Date (after giving effect
to the incurrence of Loans on such date).

 

26

 

 

2.02.       Notes. (a) The Borrowers’ obligation to pay the principal of, and
interest on, the Loans made by each Lender shall be evidenced in the Register
maintained by the Administrative Agent pursuant to Section 11.15 and shall, if
requested by such Lender, also be evidenced by a promissory note duly executed
and delivered by the Borrowers substantially in the form of Exhibit B, with
blanks appropriately completed in conformity herewith (each a “Note” and,
collectively, the “Notes”). 

 

(b)           Each Lender will note on its internal records the amount of each
Loan made by it and each payment in respect thereof and prior to any transfer of
any of its Notes will endorse on the reverse side thereof the outstanding
principal amount of Loans evidenced thereby. Failure to make any such notation
or any error in such notation shall not affect the Borrowers’ obligations in
respect of such Loans.

 

(c)           Notwithstanding anything to the contrary contained above in this
Section 2.02 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Loans to the
Borrowers shall affect or in any manner impair the obligations of the Borrowers
to pay the Loans (and all related Obligations) incurred by the Borrowers which
would otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the various Credit Documents. Any Lender which does not
have a Note evidencing its outstanding Loans shall in no event be required to
make the notations otherwise described in preceding clause (b). At any time when
any Lender requests the delivery of a Note to evidence any of its Loans, the
Borrowers shall promptly execute and deliver to the respective Lender the
requested Note in the appropriate amount or amounts to evidence such Loans.

 

2.03.       Interest.  

 

(a)           The Borrowers agree to pay interest in respect of the unpaid
principal amount of all Commitments from the Effective Date to the Funding Date
at a rate per annum equal to 13.5% (the “Interim Interest Rate”). All amounts of
the Interim Interest Rate shall be paid in cash on each Quarterly Payment Date
and, if the Funding has not yet occurred, the Funding Termination Date.

 

(b)           The Borrowers agree to pay interest in respect of the unpaid
principal amount of each Loan from the Funding Date until the maturity thereof
(whether by acceleration or otherwise) at a rate per annum equal to 13.5% (the
“Interest Rate”).

 

(c)           The Borrowers may elect to pay up to 250 basis points of the
Interest Rate (the “PIK Interest”) by capitalizing such amount of interest and
adding such amount of interest to the outstanding principal amount of the Loans
on the applicable Quarterly Payment Date. The PIK Interest shall be deemed paid,
and the principal amount of the Loans as so increased shall be deemed “Loans”
hereunder and under the other Credit Documents for all purposes and shall
thereafter accrue interest in accordance with the terms of this Agreement. Any
amount of the Interest Rate otherwise due on a Quarterly Payment Date which is
not paid as PIK Interest in accordance with this Section 2.03 shall be paid in
cash (“Cash Interest”) on the relevant Quarterly Payment Date.

 

27

 

 

(d)           In the event that the Borrowers shall determine to pay PIK
Interest for any Quarterly Payment Date, then the Borrowers shall deliver a
notice (a “PIK Notice”) to the Administrative Agent at least 10 Business Days
prior to the relevant Quarterly Payment Date, which notice shall state the total
amount of interest to be paid on such Quarterly Payment Date, the amount of such
interest that will be paid as Cash Interest and the amount that will be paid as
PIK Interest. For the avoidance of doubt, interest on the Loans in respect of
any Quarterly Payment Date for which a PIK Notice is not delivered in accordance
with the first sentence of this clause (c) must be paid entirely in cash.
Notwithstanding anything to the contrary, interest to be paid on the first
Quarterly Payment Date after the Funding Date, accrued interest to be paid at
stated maturity and accrued interest to be paid in connection with any
prepayment of Loans pursuant to Sections 4.01 or 4.02 shall be made solely in
cash.

 

(e)           Overdue principal and, to the extent permitted by law, overdue
interest in respect of each Loan shall, in each case, bear interest at a rate
per annum equal to the rate which is 2% in excess of the Interest Rate, and all
other overdue amounts payable hereunder and under any other Credit Document
shall bear interest at a rate per annum equal to the rate which is 2% in excess
of the Interest Rate. Interest that accrues under this Section 2.03(e) shall be
payable in cash on demand.

 

(f)            Accrued (and theretofore unpaid) interest shall be (x) payable as
Cash Interest and, if applicable, as PIK Interest, in each case quarterly in
arrears on each Quarterly Payment Date in accordance with this Section 2.03, (y)
payable in cash on the date of any repayment or prepayment in full of all Loans,
and (z) payable in cash at maturity (whether by acceleration or otherwise) and,
after such maturity, payable in cash on demand.

 

2.04.       Increased Costs, Illegality, etc. (a) In the event that any Lender
shall have determined (which determination shall, absent manifest error, be
final and conclusive and binding upon all parties hereto) at any time, that such
Lender shall incur increased costs or reductions in the amounts received or
receivable hereunder with respect to any Loan because of (x) any change since
the Effective Date in any applicable law or governmental rule, regulation,
order, guideline or request (whether or not having the force of law) or in the
interpretation or administration thereof and including the introduction of any
new law or governmental rule, regulation, order, guideline or request, such as,
but not limited to: (A) a change in the basis of taxation of payment to any
Lender of the principal of or interest on the Loans or the Notes or any other
amounts payable hereunder (except for changes in the rate of tax on, or
determined by reference to, the net income or net profits of such Lender
pursuant to the laws of the jurisdiction in which it is organized or in which
its principal office or applicable lending office is located or any subdivision
thereof or therein) or (B) a change in official reserve requirements, and/or (y)
other circumstances arising since the Effective Date affecting such Lender,
then, and in any such event, such Lender shall promptly give notice (by
telephone promptly confirmed in writing) to the Borrowers to the Administrative
Agent of such determination (which notice the Administrative Agent shall
promptly transmit to each of the other Lenders). Thereafter, the Borrowers agree
to pay to such Lender, upon such Lender’s written request therefor, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender in its sole discretion
shall determine) as shall be required to compensate such Lender for such
increased costs or reductions in amounts received or receivable hereunder (a
written notice as to the additional amounts owed to such Lender, showing in
reasonable detail the basis for the calculation thereof, submitted to the
Borrowers by such Lender shall, absent manifest error, be final and conclusive
and binding on all the parties hereto). 

 

28

 

 

(b)           If any Lender determines that after the Effective Date the
introduction of or any change in any applicable law or governmental rule,
regulation, order, guideline, directive or request (whether or not having the
force of law) concerning capital adequacy, or any change in interpretation or
administration thereof by the NAIC or any Governmental Authority, central bank
or comparable agency, will have the effect of increasing the amount of capital
required or expected to be maintained by such Lender or any corporation
controlling such Lender based on the existence of such Lender’s Commitments
hereunder or its obligations hereunder, then the Borrowers agree to pay to such
Lender, upon its written demand therefor, such additional amounts as shall be
required to compensate such Lender or such other corporation for the increased
cost to such Lender or such other corporation or the reduction in the rate of
return to such Lender or such other corporation as a result of such increase of
capital. In determining such additional amounts, each Lender will act reasonably
and in good faith and will use averaging and attribution methods which are
reasonable, provided that such Lender’s determination of compensation owing
under this Section 2.04(b) shall, absent manifest error, be final and conclusive
and binding on all the parties hereto. Each Lender, upon determining that any
additional amounts will be payable pursuant to this Section 2.04(b), will give
prompt written notice thereof to the Borrowers, which notice shall show in
reasonable detail the basis for calculation of such additional amounts, although
the failure to give any such notice shall not release or diminish the Borrowers’
obligations to pay additional amounts pursuant to this Section 2.04(b) upon the
subsequent receipt of such notice.

 

2.05.       Compensation. The Borrowers agree to compensate each Lender, upon
its written request (which request shall set forth in reasonable detail the
basis for requesting such compensation), for all losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Loans but excluding loss of anticipated
profits) which such Lender may sustain: (i) if any prepayment or repayment
(including any prepayment or repayment made pursuant to Section 4.01, Section
4.02 or as a result of an acceleration of the Loans pursuant to Section 9) of
any of its Loans is not made on any date specified in a notice of prepayment
given by the Borrowers; or (ii) as a consequence of any other default by the
Borrowers to repay Loans when required by the terms of this Agreement or any
Note held by such Lender. 

 

2.06.       Change of Lending Office. Each Lender agrees that on the occurrence
of any event giving rise to the operation of Section 2.04(a), Section 2.04(b) or
Section 4.04 with respect to such Lender, it will, if requested by the
Borrowers, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event, provided that such designation is made on such terms that such Lender and
its lending office suffer no economic, legal or regulatory disadvantage, with
the object of avoiding the consequence of the event giving rise to the operation
of such Section. Nothing in this Section 2.06 shall affect or postpone any of
the obligations of the Borrowers or the right of any Lender provided in
Sections 2.04 and 4.04. 

 

29

 

 

2.07.       Replacement of Lenders. Upon the occurrence of the following: (x)
any event giving rise to the operation of Section 2.04(a), Section 2.04(b) or
Section 4.04 with respect to any Lender which results in such Lender charging to
the Borrowers increased costs in excess of those being generally charged by the
other Lenders or (y) a refusal by a Lender to consent to a proposed change,
waiver, discharge or termination with respect to this Agreement which has been
approved by the Required Lenders as (and to the extent) provided in Section
11.12(b), in each case the Borrowers shall have the right, in accordance with
Section 11.04(b), if no Default or Event of Default then exists or would exist
after giving effect to such replacement, to replace such Lender (the “Replaced
Lender”) with one or more other Eligible Transferees (collectively, the
“Replacement Lender”) and each of which shall be reasonably acceptable to the
Administrative Agent; provided that: 

 

(a)           at the time of any replacement pursuant to this Section 2.07, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 11.04(b) (and with all fees payable pursuant to
said Section 11.04(b) to be paid by the Replacement Lender and/or the Replaced
Lender (as may be agreed to at such time by and among the Borrowers, the
Replacement Lender and the Replaced Lender)) pursuant to which the Replacement
Lender shall acquire all of the outstanding Loans of the Replaced Lender and, in
connection therewith, shall pay to (x) the Replaced Lender in respect thereof an
amount equal to the sum of (A) an amount equal to the principal of, and all
accrued interest on, all outstanding Loans of the respective Replaced Lender and
(B) an amount equal to all accrued, but theretofore unpaid, Fees owing to the
Replaced Lender pursuant to Section 3.01; and

 

(b)           all obligations of the Borrowers then owing to the Replaced Lender
(other than those specifically described in clause (a) above in respect of which
the assignment purchase price has been, or is concurrently being, paid, but
including all amounts, if any, owing under Section 2.05) shall be paid in full
to such Replaced Lender concurrently with such replacement.

 

Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.07, the Administrative Agent shall be entitled (but
not obligated) and authorized to execute an Assignment and Assumption Agreement
on behalf of such Replaced Lender, and any such Assignment and Assumption
Agreement so executed by the Administrative Agent and the Replacement Lender
shall be effective for purposes of this Section 2.07 and Section 11.04. Upon the
execution of the respective Assignment and Assumption Agreement, the payment of
amounts referred to in clauses (a) and (b) above, recordation of the assignment
on the Register by the Administrative Agent pursuant to Section 11.15 and, if so
requested by the Replacement Lender, delivery to the Replacement Lender of the
appropriate Note or Notes executed by the Borrowers, the Replacement Lender
shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder, except with respect to indemnification provisions
under this Agreement (including, without limitation, Sections 2.04, 2.05, 4.04,
10.06, 11.01 and 11.06), which shall survive as to such Replaced Lender.

 

30

 

 

2.08.       Allocation of Purchase Price. It is hereby agreed that, for purposes
of Treasury Regulations § 1.1273-2(h), (i) the Lenders that will receive the
Investment Warrants (as defined herein) will be treated as acquiring “units”
with an aggregate "issue price" of $80,000,000; (ii) the "units" will consist of
the following two elements: (1) the Investment Warrants, which have an aggregate
a fair market value of $1,050,000 and (2) the aggregate amount of the Loans of
all Lenders which have a fair market value of $80,000,000; and (iii) the
aggregate "issue price" of such Loans is $78,950,000 (the issue price of the
units ($80,000,000) minus the fair market value of the Investment Warrants
($1,050,000)). Each of the Credit Parties and the Lenders agrees to use the
foregoing issue price and fair market values for U.S. federal income tax
purposes with respect to the transactions contemplated hereby (unless otherwise
required by a final determination by the IRS or a court of competent
jurisdiction) and for all other financial accounting purposes.

 

2.09.       Incremental Loans. The Borrowers may at any time after the Funding
Date, by written notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders) at
least 30 days prior to the requested funding date of such Commitment Increase,
request no more than two increases in the amount of the Commitments, each such
increase, a “Commitment Increase,” and such increase shall thereupon become
effective upon the effectiveness of the Incremental Amendment referred to below;
provided that (i) both at the time of such request and upon the effectiveness of
the Incremental Amendment referred to below, no Default or Event of Default
shall exist, (ii) both at the time of any such request and upon the
effectiveness of the Incremental Amendment referred to below, all
representations and warranties contained in this Agreement and in the other
Credit Documents shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on such
date (it being understood and agreed that (x) any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date and (y) any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such date), (iii) as of the date of incurrence of Additional Loans (a) if such
date is prior to March 31, 2013, the Total Leverage Ratio as of the most
recently fiscal quarter of the Parent would be less than 2.50:1.00 on a Pro
Forma Basis and, as applicable, calculated in accordance with the definition of
Test Period contained herein, after giving effect to the incurrence of the
Additional Loans and (b) if such date is after March 31, 2013, the Parent and
its Subsidiaries would be in compliance with the financial covenants contained
in Sections 8.07 through 8.11, inclusive, as of the most recently ended
Calculation Period on a Pro Forma Basis, after giving effect to the incurrence
of the Additional Loans and (iv) unless otherwise agreed to by the Required
Lenders, the amount of each Commitment Increase shall be in integral multiples
of $10,000,000 and the amount of all such Commitment Increases shall not be more
than $20,000,000. Loans made pursuant to the Commitment Increase (the
“Additional Loans”) shall have the same terms and conditions as those applicable
to the Loans and shall constitute “Loans” hereunder. The notice from the
Borrower pursuant to this Section 2.09 shall set forth the requested amount of
the Commitment Increase and the funding date of such Commitment Increase. Each
of the existing Lenders shall have a right of first refusal to provide its pro
rata share of the requested Commitment Increase (but no existing Lender will
have any obligation to make any portion of the Commitment Increase); provided
that if any existing Lender shall choose to not participate in the Commitment
Increase, the other existing Lenders shall have the right (but not the
obligation) to provide its pro rata share (excluding the share of any
non-participating Lender) to provide such amount of the Commitment Increase;
provided further that any shortfall of the requested Commitment Increase that
has not been provided by an existing Lender pursuant to the terms of this
Section 2.09 may be provided by any other bank or other financial institution
that is an Eligible Transferee (any such other bank or other financial
institution being called an “Additional Lender”); provided that the
Administrative Agent shall have consented (not to be unreasonably withheld,
conditioned or delayed) to such Additional Lender’s providing a portion of such
Commitment Increase. Additional Loans shall be provided pursuant to an amendment
(the “Incremental Amendment”) to this Agreement and, as appropriate, the other
Credit Documents, executed by each Credit Party, each Lender agreeing to provide
such Additional Loans, if any, each Additional Lender, if any, and the
Administrative Agent. The Incremental Amendment may, with the consent of the
Parent, the Borrowers and the Administrative Agent, but without the consent of
any other Credit Party or the Lenders, effect such amendments to this Agreement
and the other Credit Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and the Borrowers, to effect the
provisions of this Section 2.09. The Borrower may use the proceeds of the
Additional Loans for any purpose not prohibited by this Agreement.

 

31

 

 

SECTION 3.     Fees; Prepayment Premiums.

 

3.01.       Fees. The Borrowers agree to pay to the Administrative Agent the
fees, costs and expenses set forth in the Fee Letter and as may be agreed in
writing from time to time by Parent or any of its Subsidiaries and the
Administrative Agent.

 

3.02.       Prepayment Premiums.

 

(a)           Upon the occurrence of any prepayment of all or a portion of the
principal of the Loans pursuant to Sections 4.01 or as a result of an
acceleration of the Loans pursuant to Section 9 (or upon the occurrence of any
prepayment of all or a portion of the principal of the Loans pursuant to 4.02,
but solely to the extent that the action giving rise to such prepayment
constitutes a Default hereunder), then, in addition to the payment of the
principal amount of the Loans, accrued and unpaid interest, and Fees, the
Borrowers shall pay the following prepayment premium (each a “Prepayment
Premium”) to the Lenders:

 

(i)            if any such prepayment occurs after the Funding Date but prior to
the second year anniversary of the Funding Date (the “Make Whole Period”), the
Borrowers shall pay the Lenders a prepayment premium equal to the sum of (x)
five percent (5.00%) of the principal amount of the Loan prepaid at such time
plus (y) the amount which causes the Lender’s return on the Loan prepaid at such
time to equal the full amount of interest that would otherwise have been payable
in respect of the Loan if such Loan had remained outstanding during the entire
Make Whole Period, and which shall in each case be calculated by the Lender in
its discretion, utilizing a discount rate on such stream of principal and
interest payments equal to the Treasury Rate plus 50 basis points; provided that
under no circumstances shall such Prepayment Premium apply to any Scheduled
Repayment;

 

32

 

 

(ii)           if any such prepayment occurs after the second year anniversary
of the Funding Date but prior to or on the third year anniversary of the Funding
Date, the Borrowers shall pay the Lenders a prepayment premium equal to five
percent (5.00%) of the principal amount of the Loans prepaid at such time;
provided that under no circumstances shall such Prepayment Premium apply to any
Scheduled Repayment;

 

(iii)          if any such prepayment occurs after the third year anniversary of
the Funding Date, the Borrowers shall pay the Lenders a prepayment premium equal
to three percent (3.00%) of the principal amount of the Loans prepaid at such
time; provided that under no circumstances shall such Prepayment Premium apply
to any Scheduled Repayment. In addition, notwithstanding anything herein to the
contrary, the Prepayment Premium shall not apply to any repayment of Loans on
and after the Maturity Date, unless a Default shall have occurred and be
continuing as of such date.

 

(b)           The Borrowers agree that the Prepayment Premiums required under
Section 3.02(a) are a reasonable calculation of the Lenders’ lost profits in
view of the difficulties and impracticality of determining actual damages
resulting from a prepayment of the Loan. All Prepayment Premiums under this
Section 3.02 shall be in addition to all other amounts which may be due to the
Lenders from time to time pursuant to the terms of this Agreement and the other
Credit Documents. All of the Loans shall be subject to the Prepayment Premiums
set forth in this Section 3.02 and the payment of one Prepayment Premium on a
portion of the Loans shall not excuse or reduce the prepayment of a Prepayment
Premium on any subsequent prepayment of the Loans.

 

SECTION 4.     Prepayments; Payments; Taxes. 

 

4.01.       Voluntary Prepayments. The Borrowers shall have the right to prepay
the Loans, together with accrued and unpaid interest, Fees, and any applicable
Prepayment Premium as set forth in Section 3.02, in whole or in part at any time
and from time to time after the second anniversary of the Funding Date on the
following terms and conditions: (i) the Borrowers shall give the Administrative
Agent prior to 12:00 Noon (New York City time) at the Notice Office at least one
Business Day’s prior written notice (or telephonic notice promptly confirmed in
writing) of their intent to prepay Loans, which notice shall specify the amount
of such prepayment, and which notice the Administrative Agent shall promptly
transmit to each of the Lenders; (ii) each partial prepayment of Loans pursuant
to this Section 4.01(a) shall be in an aggregate principal amount of at least
$1,000,000 (or such lesser amount as is acceptable to the Administrative Agent
in any given case), (iii) each prepayment pursuant to this Section 4.01(a) shall
be applied pro rata among all Loans); and (v) each prepayment of Loans pursuant
to this Section 4.01(a) shall reduce the then remaining Scheduled Repayments of
the Loans in inverse order of maturity. 

 

4.02.       Mandatory Repayments. (a) In addition to any other mandatory
repayments pursuant to this Section 4.02, on each date set forth below (each, a
“Scheduled Repayment Date”), the Borrowers shall be required to repay that
principal amount of Loans, to the extent then outstanding, as is set forth
opposite each such date below (each such repayment, as the same may be reduced
as provided in Section 4.01(a) or 4.02(g), a “Scheduled Repayment”):

 

33

 

 

Scheduled Repayment Date  Amortization
Amount        The last Business Day of Parent’s fiscal quarter ending December
31, 2012  $100,000         The last Business Day of Parent’s fiscal quarter
ending March 31, 2013  $200,000         The last Business Day of Parent’s fiscal
quarter ending June 30, 2013  $200,000         The last Business Day of Parent’s
fiscal quarter ending September 30, 2013  $200,000         The last Business Day
of Parent’s fiscal quarter ending December 31, 2013  $200,000         The last
Business Day of Parent’s fiscal quarter ending March 31, 2014  $200,000        
The last Business Day of Parent’s fiscal quarter ending June 30, 2014  $200,000 
       The last Business Day of Parent’s fiscal quarter ending September 30,
2014  $200,000         The last Business Day of Parent’s fiscal quarter ending
December 31, 2014  $200,000         The last Business Day of Parent’s fiscal
quarter ending March 31, 2015  $200,000         The last Business Day of
Parent’s fiscal quarter ending June 30, 2015  $200,000         The last Business
Day of Parent’s fiscal quarter ending September 30, 2015  $200,000         The
last Business Day of Parent’s fiscal quarter ending December 31, 2015  $200,000 
       The last Business Day of Parent’s fiscal quarter ending March 31, 2016 
$200,000 

 

34

 

 

Scheduled Repayment Date  Amortization
Amount        The last Business Day of Parent’s fiscal quarter ending June 30,
2016  $200,000         The last Business Day of Parent’s fiscal quarter ending
September 30, 2016  $200,000         Maturity Date    Aggregate outstanding
principal amount of all Loans as of such date 

 

In the event that Additional Loans are borrowed pursuant to Section 2.09, for
any Scheduled Repayment Date after the funding date of such Additional Loans
(other than the Maturity Date), each “Scheduled Repayment” shall include an
amount equal to 0.25% of the aggregate initial principal amount of Additional
Loans made after the Funding Date. Any remainder of the Additional Loans shall
be repaid in full on the Maturity Date.

 

(b)           In addition to any other mandatory repayments pursuant to this
Section 4.02, on each date on or after the Funding Date upon which Parent or any
of its Subsidiaries receives any Net Cash Proceeds from any capital contribution
or any sale or issuance of its Equity Interests (other than (i) issuances of
Equity Interests to Parent or any Subsidiary of Parent by any Subsidiary of
Parent, (ii) any capital contributions to any Subsidiary of Parent made by
Parent or any Subsidiary of Parent or (iii) sales or issuances of Parent Common
Stock to employees, officers and/or directors of Parent and its Subsidiaries
(including as a result of the exercise of any options with respect thereto) in
an aggregate amount not to exceed $1,000,000 in any fiscal year of Parent), an
amount equal to (x) 50%, if the issuer of such Equity Interests or recipient of
such capital contribution is Parent, and (y) 100%, if the issuer of such Equity
Interests or recipient of such capital contribution is a Subsidiary of Parent,
in each case of the Net Cash Proceeds of such capital contribution or sale or
issuance of Equity Interests shall be applied on such date as a mandatory
repayment in accordance with the requirements of Section 4.02(g).

 

(c)           In addition to any other mandatory repayments pursuant to this
Section 4.02, on each date on or after the Funding Date upon which Parent or any
of its Subsidiaries receives any cash proceeds from any issuance or incurrence
by Parent or any of its Subsidiaries of Indebtedness for borrowed money (other
than Indebtedness for borrowed money permitted to be incurred pursuant to
Section 8.04 as in effect on the Effective Date), an amount equal to 100% of the
Net Cash Proceeds of the respective incurrence of Indebtedness shall be applied
on such date as a mandatory repayment in accordance with the requirements of
Section 4.02(g).

 

35

 

 

(d)           In addition to any other mandatory repayments pursuant to this
Section 4.02, on each date on or after the Funding Date upon which Parent or any
of its Subsidiaries receives any cash proceeds from any Asset Sale, an amount
equal to 100% of the Net Sale Proceeds therefrom shall be applied on such date
as a mandatory repayment in accordance with the requirements of Section 4.02(g);
provided, however, that with respect to no more than $7,500,000 in the aggregate
of such Net Sale Proceeds received by Parent or its Subsidiaries in any fiscal
year of Parent, such Net Sale Proceeds shall not be required to be so applied on
such date so long as no Default or Event of Default then exists and such Net
Sale Proceeds shall be used to purchase assets (other than inventory and working
capital) used or to be used in the businesses permitted pursuant to Section 8.15
within 360 days following the date of such Asset Sale, and provided further,
that if all or any portion of such Net Sale Proceeds not required to be so
applied as provided above in this Section 4.02(d) are not so reinvested within
such 360-day period (or such earlier date, if any, as Parent or the relevant
Subsidiary determines not to reinvest the Net Sale Proceeds from such Asset Sale
as set forth above), such remaining portion shall be applied on the last day of
such period (or such earlier date, as the case may be) as provided above in this
Section 4.02(d) without regard to the preceding proviso.

 

(e)           In addition to any other mandatory repayments pursuant to this
Section 4.02, on each Excess Cash Payment Date, an amount equal to the
Applicable ECF Prepayment Percentage of the Excess Cash Flow for the related
Excess Cash Payment Period shall be applied as a mandatory repayment in
accordance with the requirements of Section 4.02(g).

 

(f)            In addition to any other mandatory repayments pursuant to this
Section 4.02, on each date on or after the Funding Date upon which Parent or any
of its Subsidiaries receives any cash proceeds from any Recovery Event (other
than Recovery Events where the Net Cash Proceeds therefrom do not exceed
$100,000), an amount equal to 100% of the Net Cash Proceeds from such Recovery
Event shall be applied on such date as a mandatory repayment in accordance with
the requirements of Section 4.02(g); provided, however, that (x) so long as no
Default or Event of Default then exists and such Net Cash Proceeds do not exceed
$7,500,000, such Net Cash Proceeds shall not be required to be so applied on
such date to the extent that Parent has delivered a certificate to the
Administrative Agent on such date stating that such Net Cash Proceeds shall be
used to replace or restore any properties or assets in respect of which such Net
Cash Proceeds were paid within 360 days following the date of the receipt of
such Net Cash Proceeds (which certificate shall set forth the estimates of the
Net Cash Proceeds to be so expended), and (y) so long as no Default or Event of
Default then exists and if (i) the amount of such Net Cash Proceeds exceeds
$7,500,000, (ii) the amount of such Net Cash Proceeds, together with other cash
available to the Borrowers and permitted to be spent by it on Capital
Expenditures during the relevant period pursuant to Section 8.07, equals at
least 100% of the cost of replacement or restoration of the properties or assets
in respect of which such Net Cash Proceeds were paid as determined by Parent and
as supported by such estimates or bids from contractors or subcontractors or
such other supporting information as the Administrative Agent may reasonably
request, (iii) Parent has delivered to the Administrative Agent a certificate on
or prior to the date the application would otherwise be required pursuant to
this Section 4.02(f) in the form described in clause (x) above and also
certifying Parent’s determination as required by preceding clause (ii) and
certifying the sufficiency of business interruption insurance as required by
succeeding clause (iv), and (iv) Parent has delivered to the Administrative
Agent such evidence as the Administrative Agent may reasonably request in form
and substance reasonably satisfactory to the Administrative Agent establishing
that the Borrowers have sufficient business interruption insurance and that the
Borrowers will receive payments thereunder in such amounts and at such times as
are necessary to satisfy all obligations and expenses of the Borrowers
(including, without limitation, all debt service requirements, including
pursuant to this Agreement), without any delay or extension thereof, for the
period from the date of the respective casualty, condemnation or other event
giving rise to the Recovery Event and continuing through the completion of the
replacement or restoration of the respective properties or assets, then the
entire amount of the Net Cash Proceeds of such Recovery Event and not just the
portion in excess of $7,500,000 shall be deposited with the Administrative Agent
pursuant to a cash collateral arrangement reasonably satisfactory to the
Administrative Agent, whereby such Net Cash Proceeds shall be disbursed to the
Borrowers from time to time as needed to pay actual costs incurred by it in
connection with the replacement or restoration of the respective properties or
assets (pursuant to such certification requirements as may be established by the
Administrative Agent), it being understood and agreed that at any time while an
Event of Default has occurred and is continuing, the Required Lenders may direct
the Administrative Agent (in which case the Administrative Agent shall, and is
hereby authorized by the Borrowers to, follow said directions) to apply any or
all proceeds then on deposit in such cash collateral account to the repayment of
Obligations hereunder, and provided further, that if all or any portion of such
Net Cash Proceeds not required to be so applied pursuant to the preceding
proviso (whether pursuant to clause (x) or (y) thereof) are not so used within
360 days after the date of the receipt of such Net Cash Proceeds (or such
earlier date, if any, as Parent or the relevant Subsidiary determines not to
reinvest the Net Cash Proceeds relating to such Recovery Event as set forth
above), such remaining portion shall be applied on the last day of such period
(or such earlier date, as the case may be) as provided above in this Section
4.02(f) without regard to the preceding proviso.

 

36

 

 

(g)           Each amount required to be repaid pursuant to Sections 4.02(b),
(c), (d), (e) and (f) and applied in accordance with this Section 4.02(g) shall
be applied to reduce the then remaining Scheduled Repayments of the Loans in
inverse order of maturity (based upon the then remaining principal amounts of
the Scheduled Repayments of such Loans after giving effect to all prior
reductions thereto).

 

(h)           In addition to any other mandatory repayments pursuant to this
Section 4.02, (i) all then outstanding Loans shall be repaid in full on the
Maturity Date and (ii) unless the Required Lenders otherwise agree in writing,
all then outstanding Loans shall be repaid in full on the date on which a Change
of Control occurs.

 

4.03.       Method and Place of Payment. Except as otherwise specifically
provided herein, all payments under this Agreement and under any Note shall be
made to the Administrative Agent for the account of the Lender or Lenders
entitled thereto not later than 12:00 Noon (New York City time) on the date when
due and shall be made in Dollars in immediately available funds at the Payment
Office. Any payments received by the Administrative Agent after such time shall
be deemed to have been received on the next Business Day. Whenever any payment
to be made hereunder or under any Note shall be stated to be due on a day which
is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall be payable at the applicable rate during such extension. 

37

 

 

4.04.       Net Payments. (a)  All payments made by the Borrowers hereunder and
under any Note will be made without setoff, counterclaim or other defense.
Except as provided in Section 4.04(b), all such payments will be made free and
clear of, and without deduction or withholding for, any present or future taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any jurisdiction or by any political subdivision or
taxing authority thereof or therein with respect to such payments (but
excluding, except as provided in the second succeeding sentence, any tax imposed
on or measured by the net income or net profits of a Lender pursuant to the laws
of the jurisdiction in which it is organized or the jurisdiction in which the
principal office or applicable lending office of such Lender is located or any
subdivision thereof or therein) and all interest, penalties or similar
liabilities with respect to such non-excluded taxes, levies, imposts, duties,
fees, assessments or other charges (all such non-excluded taxes, levies,
imposts, duties, fees, assessments or other charges being referred to
collectively as “Taxes”). If any Taxes are so levied or imposed, the Borrowers
agree to pay the full amount of such Taxes, and such additional amounts as may
be necessary so that every payment of all amounts due under this Agreement or
under any Note, after withholding or deduction for or on account of any Taxes,
will not be less than the amount provided for herein or in such Note. If any
amounts are payable in respect of Taxes pursuant to the preceding sentence, the
Borrowers agree to reimburse each Lender, upon the written request of such
Lender, for taxes imposed on or measured by the net income or net profits of
such Lender pursuant to the laws of the jurisdiction in which such Lender is
organized or in which the principal office or applicable lending office of such
Lender is located or under the laws of any political subdivision or taxing
authority of any such jurisdiction in which such Lender is organized or in which
the principal office or applicable lending office of such Lender is located and
for any withholding of taxes as such Lender shall determine are payable by, or
withheld from, such Lender, in respect of such amounts so paid to or on behalf
of such Lender pursuant to the preceding sentence and in respect of any amounts
paid to or on behalf of such Lender pursuant to this sentence. The Borrowers
will furnish to the Administrative Agent within 45 days after the date the
payment of any Taxes is due pursuant to applicable law certified copies of tax
receipts evidencing such payment by such Borrower. The Borrowers agree to
indemnify and hold harmless each Lender, and reimburse such Lender upon its
written request, for the amount of any Taxes so levied or imposed and paid by
such Lender. 

 

38

 

 

(b)           Each Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes
agrees to deliver to the Borrowers and the Administrative Agent on or prior to
the Effective Date or, in the case of a Lender that is an assignee or transferee
of an interest under this Agreement pursuant to Section 2.07 or 11.04(b) (unless
the respective Lender was already a Lender hereunder immediately prior to such
assignment or transfer), on the date of such assignment or transfer to such
Lender, (i) two accurate and complete original signed copies of Internal Revenue
Service Form W-8ECI or Form W-8BEN (with respect to a complete exemption under
an income tax treaty) (or successor forms) certifying to such Lender’s
entitlement as of such date to a complete exemption from United States
withholding tax with respect to payments to be made under this Agreement and
under any Note, or (ii) if the Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and cannot deliver either Internal Revenue
Service Form W-8ECI or Form W-8BEN (with respect to a complete exemption under
an income tax treaty) (or any successor forms) pursuant to clause (i) above,
(x) a certificate substantially in the form of Exhibit D (any such certificate,
a “Section 4.04(b)(ii) Certificate”) and (y) two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN (with respect to the
portfolio interest exemption) (or successor form) certifying to such Lender’s
entitlement as of such date to a complete exemption from United States
withholding tax with respect to payments of interest to be made under this
Agreement and under any Note. In addition, each Lender agrees that from time to
time after the Effective Date, when a lapse in time or change in circumstances
renders the previous certification obsolete or inaccurate in any material
respect, such Lender will deliver to the Borrowers and the Administrative Agent
two new accurate and complete original signed copies of Internal Revenue Service
Form W-8ECI, Form W-8BEN (with respect to the benefits of any income tax
treaty), or Form W-8BEN (with respect to the portfolio interest exemption) and a
Section 4.04(b)(ii) Certificate, as the case may be, and such other forms as may
be required in order to confirm or establish the entitlement of such Lender to a
continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement and any Note, or such Lender shall
immediately notify the Borrowers and the Administrative Agent of its inability
to deliver any such Form or Certificate, in which case such Lender shall not be
required to deliver any such Form or Certificate pursuant to this Section
4.04(b). Notwithstanding anything to the contrary contained in Section 4.04(a),
but subject to Section 11.04(b) and the immediately succeeding sentence,
(x) each Borrower shall be entitled, to the extent it is required to do so by
law, to deduct or withhold income or similar taxes imposed by the United States
(or any political subdivision or taxing authority thereof or therein) from
interest, Fees or other amounts payable hereunder for the account of any Lender
which is not a United States person (as such term is defined in Section
7701(a)(30) of the Code) for U.S. Federal income tax purposes to the extent that
such Lender has not provided to such Borrower U.S. Internal Revenue Service
Forms that establish a complete exemption from such deduction or withholding and
(y) the Borrowers shall not be obligated pursuant to Section 4.04(a) to gross-up
payments to be made to a Lender in respect of income or similar taxes imposed by
the United States if (I) such Lender has not provided to the Borrowers the
Internal Revenue Service Forms required to be provided to the Borrowers pursuant
to this Section 4.04(b) or (II) in the case of a payment, other than interest,
to a Lender described in clause (ii) above, to the extent that such forms do not
establish a complete exemption from withholding of such taxes. Notwithstanding
anything to the contrary contained in the preceding sentence or elsewhere in
this Section 4.04 and except as set forth in Section 11.04(b), the Borrowers
agree to pay any additional amounts and to indemnify each Lender in the manner
set forth in Section 4.04(a) (without regard to the identity of the jurisdiction
requiring the deduction or withholding) in respect of any amounts deducted or
withheld by them as described in the immediately preceding sentence as a result
of any changes that are effective after the Effective Date in any applicable
law, treaty, governmental rule, regulation, guideline or order, or in the
interpretation thereof, relating to the deducting or withholding of such Taxes.

 

SECTION 5.     Conditions Precedent to the Loans. The obligation of each Lender
to make Loans on the Funding is subject at the time of the making of such Loans
to the satisfaction of the following conditions:

 

5.01.       Funding Date; Notes.  On or prior to the Funding Date, (i) the
Effective Date shall have occurred as provided in Section 11.10 and (ii) there
shall have been delivered to the Administrative Agent for the account of each of
the Lenders that has requested a Note, the appropriate Note executed by the
Borrowers, in each case in the amount, maturity and as otherwise provided
herein. 

 

39

 

 

5.02.       Officer’s Certificate.  On the Funding Date, the Administrative
Agent shall have received a certificate, dated the Funding Date and signed on
behalf of the Borrowers by the Chairman of the Board, the Chief Executive
Officer, the Chief Financial Officer, the President or any Vice President of the
Borrowers, certifying on behalf of the Borrowers that (i) there shall exist no
Default or Event of Default, (ii) all representations and warranties contained
herein and in the other Credit Documents shall be true and correct and (iii) all
of the conditions in Sections 5.03 through 5.22, inclusive, have been satisfied
as of such date. 

 

5.03.       Opinions of Counsel.  On the Funding Date, the Administrative Agent
shall have received (i) from Strasburger & Price L.L.P., special counsel to the
Credit Parties, an opinion addressed to the Administrative Agent, the Collateral
Agent and each of the Lenders and dated the Funding Date covering the matters
set forth in Exhibit E and such other matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request, (ii)
from Alaskan counsel, an opinion, in form and substance reasonably satisfactory
to the Administrative Agent, addressed to the Administrative Agent, the
Collateral Agent and each of the Lenders and dated the Funding Date covering
such matters incident to the transactions contemplated herein as the
Administrative Agent may reasonably request, and (iii) from Canadian counsel, an
opinion, in form and substance reasonably satisfactory to the Administrative
Agent, addressed to the Administrative Agent, the Collateral Agent and each of
the Lenders and dated the Funding Date covering such matters incident to the
transactions contemplated herein as the Administrative Agent may reasonably
request. 

 

5.04.       Company Documents; Proceedings; etc.  (a)  On the Funding Date, the
Administrative Agent shall have received a certificate from each Credit Party,
dated the Funding Date, signed by the Chairman of the Board, the Chief Executive
Officer, the Chief Financial Officer, the President or any Vice President of
such Credit Party, and attested to by the Secretary or any Assistant Secretary
of such Credit Party, in the form of Exhibit F with appropriate insertions,
together with copies of the certificate or articles of incorporation and by-laws
(or other equivalent organizational documents), as applicable, of such Credit
Party and the resolutions of such Credit Party referred to in such certificate,
and each of the foregoing shall be in form and substance reasonably acceptable
to the Administrative Agent. 

 

(b)           On the Funding Date, all Company and legal proceedings and all
instruments and agreements in connection with the transactions contemplated by
this Agreement and the other Documents shall be reasonably satisfactory in form
and substance to the Administrative Agent, and the Administrative Agent shall
have received all information and copies of all documents and papers, including
records of Company proceedings, governmental approvals, good standing
certificates and bring-down telegrams or facsimiles, if any, which the
Administrative Agent reasonably may have requested in connection therewith, such
documents and papers where appropriate to be certified by proper Company
officers or Governmental Authorities.

 

5.05.       Employee Benefit Plans; Shareholders’ Agreements; Management
Agreements; Employment Agreements; Non-Compete Agreements; Collective Bargaining
Agreements; Tax Sharing Agreements; Existing Indebtedness Agreements. On or
prior to the Funding Date, there shall have been delivered to the Administrative
Agent true and correct copies of the following documents, certified as such by
an Authorized Officer of Parent, solely to the extent Parent or its Subsidiaries
have any of the following documents: 

 

40

 

 

(i)            all Plans (and for each Plan that is required to file an annual
report on Internal Revenue Service Form 5500-series, a copy of the most recent
such report (including, to the extent required, the related financial and
actuarial statements and opinions and other supporting statements,
certifications, schedules and information), and for each Plan that is a
“single-employer plan” as defined in Section 4001(a)(15) of ERISA, the most
recently prepared actuarial valuation therefor) and any other “employee benefit
plans” as defined in Section 3(3) of ERISA, and any other material agreements,
plans or arrangements, with or for the benefit of current or former employees of
Parent or any of its Subsidiaries or any ERISA Affiliate (provided that the
foregoing shall apply in the case of any multiemployer plan, as defined in
4001(a)(3) of ERISA, only to the extent that any document described herein is in
the possession of Parent or any Subsidiary of Parent or any ERISA Affiliate or
is reasonably available thereto from the sponsor or trustee of any such plan);

 

(ii)           all agreements entered into by Parent or any of its Subsidiaries
governing the terms and relative rights of its equity interests and any
agreements entered into by its shareholders relating to any such entity with
respect to its equity interests (collectively, the “Shareholders’ Agreements”);

 

(iii)          all material agreements with members of, or with respect to, the
management of Parent or any of its Subsidiaries;

 

(iv)          all material employment agreements entered into by Parent or any
of its Subsidiaries;

 

(v)           all non-compete agreements entered into by Parent or any of its
Subsidiaries which restrict the activities of Parent or any of its Subsidiaries;

 

(vi)          all collective bargaining agreements applying or relating to any
employee of Parent or any of any of its Subsidiaries;

 

(vii)         all tax sharing, tax allocation and other similar agreements
entered into by Parent or any of its Subsidiaries; and

 

(viii)        all agreements evidencing or relating to Indebtedness of Parent or
any of its Subsidiaries which is to remain outstanding after giving effect to
the Transaction;

 

all of which shall be in form and substance reasonably satisfactory to the
Administrative Agent and shall be in full force and effect on the Funding Date.

 

5.06.       Intercompany Canadian Note.  The Intercompany Canadian Note shall
have been issued pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders. 

 

41

 

 

5.07.       Consummation of the Refinancing

 

(a)           On or prior to the Funding Date and concurrently with the
incurrence of Loans and the use of such Loans to finance the Refinancing on such
date, all Indebtedness of Parent and its Subsidiaries under the Indebtedness
Agreements to be Repaid shall have been repaid in full, together with all fees,
prepayment penalties and other amounts owing thereon, all commitments under the
Indebtedness Agreements to be Repaid shall have been terminated and all letters
of credit issued pursuant to the Indebtedness Agreements to be Repaid shall have
been terminated.

 

(b)           On the Funding Date and concurrently with the incurrence of Loans
on such date, all security interests in respect of, and Liens securing, the
Indebtedness under the Indebtedness Agreements to be Repaid created pursuant to
the security documentation relating to the Indebtedness Agreements to be Repaid
shall have been terminated and released, and the Administrative Agent shall have
received all such releases as may have been requested by the Administrative
Agent, which releases shall be in form and substance satisfactory to the
Administrative Agent. Without limiting the foregoing, there shall have been
delivered to the Administrative Agent (x) proper termination statements (Form
UCC-3 or the appropriate equivalent) for filing under the UCC or equivalent
statute or regulation of each jurisdiction where a financing statement or
application for registration (Form UCC-1 or the appropriate equivalent) was
filed with respect to Parent or any of its Subsidiaries in connection with the
security interests created with respect to the Indebtedness Agreements to be
Repaid, (y) terminations or reassignments of any security interest in, or Lien
on, any patents, trademarks, copyrights, or similar interests of Parent or any
of its Subsidiaries on which filings have been made and (z) terminations of all
mortgages, leasehold mortgages, hypothecs and deeds of trust created with
respect to property of Parent or any of its Subsidiaries, in each case, to
secure the obligations under the Indebtedness Agreements to be Repaid, all of
which shall be in form and substance reasonably satisfactory to the
Administrative Agent.

 

(c)           On the Funding Date and after giving effect to the consummation of
the Transaction, Parent and its Subsidiaries shall have no outstanding Preferred
Equity or Indebtedness, except for (i) Indebtedness pursuant to or in respect of
the Credit Documents, (ii) the Existing Shareholders Notes, (iii) certain other
indebtedness existing on the Effective Date as listed on Schedule VI in an
aggregate outstanding principal amount not to exceed $2,000,000, (iv)
Intercompany Loans then outstanding and permitted under Section 8.05(viii) (with
the Indebtedness described in sub-clauses (iii) and (iv) being herein called the
“Existing Indebtedness”) and (iv) Preferred Equity existing on the Effective
Date as listed on Schedule VI. On and as of the Funding Date, all of the
Existing Indebtedness shall remain outstanding after giving effect to the
Transaction without any breach, required repayment, required offer to purchase,
default, event of default or termination rights existing thereunder or arising
as a result of the Transaction.

 

(d)           The Administrative Agent shall have received evidence in form,
scope and substance reasonably satisfactory to it that the matters set forth in
this Section 5.07 have been satisfied on the Funding Date.

 

5.08.       Adverse Change, Approvals.  (a)  Since December 31, 2011, nothing
shall have occurred (and neither the Administrative Agent nor any Lender shall
have become aware of any facts or conditions not previously known) which the
Administrative Agent or the Required Lenders shall determine has had, or could
reasonably be expected to have, (i) a Material Adverse Effect or (ii) a material
adverse effect on the Transaction. 

 

42

 

 

(b)           On or prior to the Funding Date, all necessary governmental
(domestic and foreign) and material third party approvals and/or consents in
connection with the Transaction, the other transactions contemplated hereby and
the granting of Liens under the Credit Documents shall have been obtained and
remain in effect, and all applicable waiting periods with respect thereto shall
have expired without any action being taken by any competent authority which
restrains, prevents or imposes materially adverse conditions upon the
consummation of the Transaction or the other transactions contemplated by the
Documents or otherwise referred to herein or therein. On the Funding Date, there
shall not exist any judgment, order, injunction or other restraint issued or
filed or a hearing seeking injunctive relief or other restraint pending or
notified prohibiting or imposing materially adverse conditions upon the
Transaction or the other transactions contemplated by the Documents or otherwise
referred to herein or therein.

 

5.09.       Litigation.  On the Funding Date, there shall be no actions, suits
or proceedings pending or threatened (i) with respect to the Transaction, this
Agreement or any other Document, or (ii) which the Administrative Agent or the
Required Lenders shall determine has had, or could reasonably be expected to
have, a Material Adverse Effect. 

 

5.10.       Subsidiaries Guaranty; Intercompany Notes. (a) On the Funding Date,
each Subsidiary Guarantor, if any, shall have duly authorized, executed and
delivered the Subsidiaries Guaranty in the form of Exhibit G (as amended,
modified and/or supplemented from time to time, the “Subsidiaries Guaranty”),
and the Subsidiaries Guaranty shall be in full force and effect. 

 

(b)           On the Funding Date, each Intercompany Note shall have been
executed and pledged to the Lenders pursuant to the terms of the Pledge
Agreement.

 

5.11.       Pledge Agreement.  On the Funding Date, each Credit Party shall have
duly authorized, executed and delivered the Pledge Agreement in the form of
Exhibit H (as amended, modified, restated and/or supplemented from time to time,
the “Pledge Agreement”) and shall have delivered to the Collateral Agent, as
Pledgee thereunder, all of the Pledge Agreement Collateral, if any, referred to
therein and then owned by such Credit Party, (x) endorsed in blank, or together
with executed and undated endorsements for transfer, in the case of promissory
notes (including but not limited to the Intercompany Notes) constituting Pledge
Agreement Collateral and (y) together with executed and undated endorsements for
transfer in the case of Equity Interests constituting certificated Pledge
Agreement Collateral, along with evidence that all other actions necessary or,
in the reasonable opinion of the Collateral Agent, desirable, to perfect the
security interests purported to be created by the Pledge Agreement have been
taken, and the Pledge Agreement shall be in full force and effect. 

 

5.12.       Security Agreement.  On the Funding Date, each Credit Party shall
have duly authorized, executed and delivered the Security Agreement in the form
of Exhibit I-1 (as amended, modified, restated and/or supplemented from time to
time, the “Security Agreement”) covering all of such Credit Party’s Security
Agreement Collateral, together with: 

 

43

 

 

(i)            proper financing statements (Form UCC-1 or the equivalent) fully
executed for filing under the UCC or other appropriate filing offices of each
jurisdiction as may be necessary or, in the reasonable opinion of the Collateral
Agent, desirable, to perfect the security interests purported to be created by
the Security Agreement;

 

(ii)           certified copies of requests for information or copies, or
equivalent reports as of a recent date, listing all effective financing
statements that name Parent or any of its Subsidiaries as debtor and that are
filed in the jurisdictions referred to in clause (i) above and in such other
jurisdictions in which Collateral is located on the Funding Date, together with
copies of such other financing statements that name Parent or any of its
Subsidiaries as debtor (none of which shall cover any of the Collateral except
(x) to the extent evidencing Permitted Liens or (y) those in respect of which
the Collateral Agent shall have received termination statements (Form UCC-3) or
such other termination statements as shall be required by local law fully
executed for filing);

 

(iii)          evidence of the completion of all other recordings and filings
of, or with respect to, the Security Agreement as may be necessary or, in the
reasonable opinion of the Collateral Agent, desirable, to perfect the security
interests intended to be created by the Security Agreement; and

 

(iv)          evidence that all other actions necessary or, in the reasonable
opinion of the Collateral Agent, desirable to perfect and protect the security
interests purported to be created by the Security Agreement have been taken, and
the Security Agreement shall be in full force and effect.

 

5.13.       Foreign Security Agreements (a) Prior to the Funding Date, (a) SAE
executed and delivered, as of November 14, 2012, a security agreement covering
all of its property and assets in Colombia, the Spanish text of which is
substantially equivalent to the text in English of Exhibit I-2, (b) such
security agreement was filed or registered on November 16, 2012 at, and was
accepted on November 19, 2012 for filing or registration by, the Chamber of
Commerce in Bogotá, Colombia, (c) such financing statements or other appropriate
documents as may be necessary or, in the reasonable opinion of the Collateral
Agent, desirable, to perfect the security interests purported to be created by
the Security Agreement were filed in the applicable filing offices, and (d) such
legal opinions and other documentation as may reasonably requested by the
Collateral Agent in connection with the foregoing shall have been delivered to
the Administrative Agent.

 

(b)           SAE shall have duly authorized, executed and delivered a security
agreement covering all of its property and assets in Peru substantially in the
form of Exhibit I-3, (b) such security agreement shall have been filed or
registered at, and accepted for filing or registration by, the Public Registry
of Lima, Peru, (III) such financing statements or other appropriate documents as
may be necessary or, in the reasonable opinion of the Collateral Agent,
desirable, to perfect the security interests purported to be created by the
Security Agreement shall have been filed in the applicable filing offices, and
(IV) such legal opinions and other documentation as may be reasonably requested
by the Collateral Agent in connection with the foregoing shall have been
delivered to the Administrative Agent.

 

44

 

 

5.14.       Capitalization Information.  . Parent shall have provided an
accurate and complete capitalization table reflecting all of the direct and
indirect owners of the Parent and its Subsidiaries (including the applicable
ownership percentages) as of: (i) the date immediately prior to the Funding Date
(the “Pre-Closing Cap Table”), and (ii) the date immediately following the
Funding Date (the “Post-Closing Cap Table”)(collectively, the “Cap Table”).

 

5.15.       Organization Chart. The Parent shall have provided an accurate and
complete organization chart reflecting all of the direct and indirect
subsidiaries and/or affiliates of the Parent (including the applicable ownership
percentages) as of: (i) the date immediately prior to the Funding Date (the
“Pre-Closing Organization Chart”), and (ii) the date immediately following the
Funding Date (the “Post-Closing Organization Chart”)(collectively, the
“Organization Charts”).   

 

5.16.       Financial Statements; Pro Forma Balance Sheet; Projections. On or
prior to the Funding Date, the Administrative Agent shall have received true and
correct copies of the historical financial statements, the pro forma financial
statements and the Projections referred to in Sections 6.05(a) and (d), which
historical financial statements, pro forma financial statements and Projections
shall be in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders. 

 

5.17.       Solvency Certificate; Insurance Certificates, etc. On the Funding
Date, the Administrative Agent shall have received: 

 

(i)            a solvency certificate from the chief financial officer of Parent
in the form of Exhibit J hereto;

 

(ii)           certificates of insurance complying with the requirements of
Section 7.03 for the business and properties of Parent and its Subsidiaries, in
form and substance reasonably satisfactory to the Administrative Agent and
naming the Collateral Agent as an additional insured and/or as loss payee, and
stating that such insurance shall not be canceled or materially revised without
at least 30 days’ prior written notice by the insurer to the Collateral Agent;
and

 

(iii)          if requested by the Administrative Agent, environmental and
hazardous substance analyses with respect to the Real Property of Parent and its
Subsidiaries in scope, form and substance reasonably acceptable to the
Administrative Agent and the Required Lenders, together with a satisfactory
reliance letter addressed to the Administrative Agent and the Lenders.

 

5.18.       Fees, etc.  Prior to the Funding Date, the Borrowers shall have
executed a fee letter in scope, form and substance reasonably acceptable to the
Administrative Agent (the “Fee Letter”) and shall have paid to the
Administrative Agent (and its relevant affiliates) and each Lender all costs,
fees and expenses (including, without limitation, all diligence expenses and
legal fees and expenses) and other compensation contemplated hereby and under
the fee letter payable to the Administrative Agent or such Lender to the extent
then due. 

 

45

 

 

5.19.       Notice of Borrowing. Prior to the making of the Loans on the Funding
Date, the Administrative Agent shall have received a notice of borrowing
substantially in the form of Exhibit A hereto at least one Business Day prior to
the Funding Date. 

 

5.20.       Due Diligence. Prior to the making of the Loans on the Funding Date,
the Administrative Agent shall have completed, to its satisfaction, all legal,
tax, accounting, environmental, business and other due diligence (including but
not limited to satisfactory diligence calls with parties to the Credit Parties’
contracts) with respect to the business, contracts, assets, liabilities,
operations and condition (financial or otherwise) of Parent and its Subsidiaries
in scope and determination satisfactory to the Administrative Agent in its sole
discretion. 

 

5.21.       Investment Warrants. The Investment Warrants shall have been issued
on the Funding Date on terms and conditions acceptable to the Administrative
Agent and in accordance with the terms of this Agreement and the Warrant
Agreements.

 

5.22.       Funding Date. The conditions precedent set forth in Sections 5.01
through 5.21 shall have been satisfied, and the Funding Date shall have
occurred, on or prior to the Funding Termination Date.

 

In determining the satisfaction of the conditions specified in this Section 5,
(x) to the extent any item is required to be satisfactory to any Lender, such
item shall be deemed satisfactory to each Lender which has not notified the
Administrative Agent in writing prior to the occurrence of the Funding Date that
the respective item or matter does not meet its satisfaction and (y) in
determining whether any Lender is aware of any fact, condition or event that has
occurred and which would reasonably be expected to have a Material Adverse
Effect or a material adverse effect of the type described in Section 5.08, each
Lender which has not notified the Administrative Agent in writing prior to the
occurrence of the Funding Date of such fact, condition or event shall be deemed
not to be aware of any such fact, condition or event on the Funding Date. Upon
the Administrative Agent’s good faith determination that the conditions
specified in this Section 5 have been met (after giving effect to the preceding
sentence), then the Funding Date shall have been deemed to have occurred,
regardless of any subsequent determination that one or more of the conditions
thereto had not been met (although the occurrence of the Funding Date shall not
release the Borrowers from any liability for failure to satisfy one or more of
the applicable conditions contained in this Section 5). The acceptance of the
Loans shall constitute a representation and warranty by each of the Borrowers to
the Administrative Agent and each of the Lenders that all the conditions
specified in this Section 5 are satisfied as of that time. All of the Notes,
certificates, legal opinions and other documents and papers referred to in this
Section 5, unless otherwise specified, shall be delivered to the Administrative
Agent at the Notice Office for the account of each of the Lenders and, except
for the Notes, in sufficient counterparts or copies for each of the Lenders and
shall be in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders.

 

46

 

 

SECTION 6.     Representations, Warranties and Agreements.     In order to
induce the Lenders to enter into this Agreement and to make the Loans comprising
the Borrowing as provided herein, each of the Borrowers make the following
representations, warranties and agreements, in each case after giving effect to
the Transaction, all of which shall survive the execution and delivery of this
Agreement and the Notes and the making of the Borrowing, with the occurrence of
each Credit Event on the Funding Date being deemed to constitute a
representation and warranty that the matters specified in this Section 6 are
true and correct in all material respects on and as of the Funding Date.

 

6.01.       Company Status. Each of Parent and each of its Subsidiaries (i) is a
duly organized and validly existing Company in good standing (or, in the case of
any non-U.S. Subsidiary of Parent, the applicable equivalent of “good standing”
to the extent that such concept exists in such non-U.S. Subsidiary’s
jurisdiction of organization) under the laws of the jurisdiction of its
organization, (ii) has the Company power and authority to own its property and
assets and to transact the business in which it is engaged and presently
proposes to engage and (iii) is duly qualified and is authorized to do business
and is in good standing in each jurisdiction where the ownership, leasing or
operation of its property or the conduct of its business requires such
qualifications except for failures to be so qualified or authorized which,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. No certifications by any Governmental Authority
are required for operation of the business of Parent and its Subsidiaries that
are not in place, except for such certifications or agreements, the absence of
which could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. 

 

6.02.       Power and Authority. Each Credit Party and each of their respective
Subsidiaries has the Company power and authority to execute, deliver and perform
the terms and provisions of each of the Documents to which it is party and has
taken all necessary Company action to authorize the execution, delivery and
performance by it of each of such Documents. Each Credit Party and each of their
respective Subsidiaries has duly executed and delivered each of the Documents to
which it is party, and each of such Documents constitutes its legal, valid and
binding obligation enforceable in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law). 

 

6.03.       No Violation. Neither the execution, delivery or performance by any
Credit Party or any Subsidiary of the Documents to which it is a party, nor
compliance by it with the terms and provisions thereof, (i) will contravene any
provision of any law, statute, rule or regulation or any order, writ, injunction
or decree of any court or Governmental Authority, (ii) will conflict with or
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien (except pursuant to the
Security Documents) upon any of the property or assets of any Credit Party or
any of its Subsidiaries pursuant to the terms of any indenture, mortgage, deed
of trust, credit agreement or loan agreement, or any other material agreement,
contract or instrument, in each case to which any Credit Party or any of its
Subsidiaries is a party or by which it or any its property or assets is bound or
to which it may be subject, or (iii) will violate any provision of the
certificate or articles of incorporation, certificate of formation, limited
liability company agreement or by-laws (or equivalent organizational documents),
as applicable, of any Credit Party or any of its Subsidiaries. 

 

47

 

 

6.04.       Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for (x) those
that have otherwise been obtained or made on or prior to the Funding Date and
which remain in full force and effect on the Funding Date and (y) filings which
are necessary to perfect the security interests created or intended to be
created under the Security Documents, which filings will be made on the Funding
Date), or exemption by, any Governmental Authority is required to be obtained or
made by, or on behalf of, any Credit Party or any Subsidiary to authorize, or is
required to be obtained or made by, or on behalf of, any Credit Party or any
Subsidiary in connection with, (i) the execution, delivery and performance of
any Document or (ii) the legality, validity, binding effect or enforceability of
any such Document. 

 

6.05.       Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections. (a)(i) (I) The audited consolidated and consolidating balance sheet
of Parent and its Subsidiaries at December 31, 2010 and December 31, 2011 and
the related consolidated and consolidating statements of income and cash flows
and changes in shareholders’ equity of Parent for the two fiscal year of Parent
ended on December 31, 2010 and December 31, 2011, in each case furnished to the
Lenders prior to the Effective Date, present fairly in all material respects the
consolidated and consolidating financial position of Parent and its Subsidiaries
at the date of said financial statements and the results for the respective
periods covered thereby and (II) the unaudited consolidated and consolidating
balance sheet of Parent and its Subsidiaries at March 31, 2012, June 30, 2012
and September 30, 2012 and the related consolidated and consolidating statements
of income and cash flows and changes in shareholders’ equity of Parent and its
Subsidiaries for the three-month period ended on each such date, furnished to
the Lenders prior to the Effective Date, present fairly in all material respects
the consolidated and consolidating financial condition of Parent and its
Subsidiaries at the date of said financial statements and the results for the
period covered thereby, subject to normal year-end adjustments. All such
financial statements have been prepared in accordance with GAAP consistently
applied except to the extent provided in the notes to said financial statements
and subject, in the case of the unaudited financial statements, to normal
year-end audit adjustments (all of which are of a recurring nature and none of
which, individually or in the aggregate, would be material) and the absence of
footnotes. 

 

(ii)           The pro forma consolidated and consolidating balance sheet of
Parent and its Subsidiaries as of September 30, 2012 (after giving effect to the
Transaction and the financing therefor), a copy of which has been furnished to
the Lenders prior to the Funding Date, presents a good faith estimate of the pro
forma consolidated and consolidating financial position of Parent and its
Subsidiaries as of such date.

 

48

 

 

(b)           On and as of the Funding Date, and after giving effect to the
Transaction and to all Indebtedness (including the Loans) being incurred or
assumed and Liens created by the Credit Parties in connection therewith, (i) the
sum of the fair value of the assets, at a fair valuation, of each Credit Party
(on a stand-alone basis) and of each Credit Party and its Subsidiaries (taken as
a whole) will exceed its or their respective debts, (ii) the sum of the present
fair salable value of the assets of each Credit Party (on a stand-alone basis)
and of each Credit Party and its Subsidiaries (taken as a whole) will exceed its
or their respective debts, (iii) each Credit Party (on a stand-alone basis) and
each Credit Party and its Subsidiaries (taken as a whole) has or have not
incurred and does or do not intend to incur, and does or do not believe that it
or they will incur, debts beyond its or their respective ability to pay such
debts as such debts mature, and (iv) each Credit Party (on a stand-alone basis)
and each Credit Party and its Subsidiaries (taken as a whole) will have
sufficient capital with which to conduct its or their respective businesses. For
purposes of this Section 6.05(b), “debt” means any liability on a claim, and
“claim” means (a) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured or (b) right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured. The amount of contingent liabilities at any time shall be computed
as the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

(c)           Except as fully disclosed in the financial statements delivered
pursuant to Section 6.05(a), and except for the Indebtedness incurred under this
Agreement and the Existing Shareholders Notes, there were as of the Funding Date
no liabilities or obligations with respect to Parent or any of its Subsidiaries
of any nature whatsoever (whether absolute, accrued, contingent or otherwise and
whether or not due) which, either individually or in the aggregate, could
reasonably be expected to be material to Parent or any of its Subsidiaries. As
of the Funding Date, neither Parent nor the Borrowers know of any basis for the
assertion against it or any of its Subsidiaries of any liability or obligation
of any nature whatsoever that is not fully disclosed in the financial statements
delivered pursuant to Section 6.05(a) or referred to in the immediately
preceding sentence which, either individually or in the aggregate, could
reasonably be expected to be material to Parent and its Subsidiaries taken as a
whole.

 

(d)           The Projections delivered to the Administrative Agent and the
Lenders prior to the Funding Date have been prepared in good faith and are based
on reasonable assumptions, and there are no statements or conclusions in the
Projections which are based upon or include information known to Parent or the
Borrowers to be misleading in any material respect or which fail to take into
account material information known to Parent or the Borrowers regarding the
matters reported therein. On the Funding Date, Parent and the Borrowers believe
that the Projections are reasonable and attainable, it being recognized by the
Lenders, however, that projections as to future events are not to be viewed as
facts and that the actual results during the period or periods covered by the
Projections may differ from the projected results included in such Projections.

 

(e)           After giving effect to the Transaction (but for this purpose
assuming that the Transaction and the related financing had occurred prior to
December 31, 2011), since December 31, 2011, nothing has occurred that has had,
or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

 

49

 

 

6.06.       Litigation. There are no actions, suits or proceedings pending or,
to the knowledge of Parent and the Borrowers, threatened (i) with respect to the
Transaction or any Document or (ii) that has had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. 

 

6.07.       True and Complete Disclosure. All factual information (taken as a
whole) furnished by or on behalf of Parent or the Borrowers in writing to the
Administrative Agent or any Lender (including, without limitation, all
information contained in the Documents) for purposes of or in connection with
this Agreement, the other Credit Documents or any transaction contemplated
herein or therein is, and all other such factual information (taken as a whole)
hereafter furnished by or on behalf of Parent or the Borrowers in writing to the
Administrative Agent or any Lender will be, true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided, it being
understood and agreed that for purposes of this Section 6.07, such factual
information shall not include the Projections or any pro forma financial
information. 

 

6.08.       Use of Proceeds; Margin Regulations. (a) All proceeds of the Loans
will be used by the Borrowers (i) to fund capital expenditures, (ii) to repay
existing indebtedness (including, the Indebtedness Agreements to be Repaid),
(iii) to fund the initial borrowing under the Intercompany Canadian Note, (iv)
for general corporate purposes and (v) to pay fees and expenses incurred in
connection with the Transaction. 

 

(b)           No part of any Loan (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Loan nor the
use of the proceeds thereof will violate or be inconsistent with the provisions
of Regulation T, U or X of the Board of Governors of the Federal Reserve System.

 

6.09.       Tax Returns and Payments. Each of Parent and each of its
Subsidiaries has timely filed or caused to be timely filed with the appropriate
taxing authority all returns, statements, forms and reports for taxes (the
“Returns”) required to be filed by, or with respect to the income, properties or
operations of, Parent and/or any of its Subsidiaries. The Returns accurately
reflect in all material respects all liability for taxes of Parent and its
Subsidiaries, as applicable, for the periods covered thereby. Each of Parent and
each of its Subsidiaries has paid all taxes and assessments payable by it which
have become due, other than those that are being contested in good faith and
adequately disclosed and fully provided for on the financial statements of
Parent and its Subsidiaries in accordance with GAAP. There is no material
action, suit, proceeding, investigation, audit or claim now pending or, to the
best knowledge of Parent or any of its Subsidiaries, threatened by any authority
regarding any taxes relating to Parent or any of its Subsidiaries. As of the
Funding Date, neither Parent nor any of its Subsidiaries has entered into an
agreement or waiver or been requested to enter into an agreement or waiver
extending any statute of limitations relating to the payment or collection of
taxes of Parent or any of its Subsidiaries, or is aware of any circumstances
that would cause the taxable years or other taxable periods of Parent or any of
its Subsidiaries not to be subject to the normally applicable statute of
limitations. Neither Parent nor any of its Subsidiaries has incurred, nor will
any of them incur, any material tax liability in connection with the Transaction
or any other transactions contemplated hereby (it being understood that the
representation contained in this sentence does not cover any future tax
liabilities of Parent or any of its Subsidiaries arising as a result of the
operation of their businesses in the ordinary course of business). 

 

50

 

 

6.10.       Compliance with ERISA. (a) Schedule IV sets forth each Plan as of
the Funding Date; each Plan (and each related trust, insurance contract or fund)
is in substantial compliance with its terms and with all applicable laws,
including without limitation ERISA and the Code; each Plan (and each related
trust, if any) which is intended to be qualified under Section 401(a) of the
Code has received a determination letter from the Internal Revenue Service to
the effect that it meets the requirements of Sections 401(a) and 501(a) of the
Code or has adopted a prototype or volume submitter plan document and is
entitled to reliance on the sponsor’s opinion letter from the Internal Revenue
Service; no Reportable Event has occurred; no Plan which is a multiemployer plan
(as defined in Section 4001(a)(3) of ERISA) is insolvent or in reorganization;
no Plan has an Unfunded Current Liability which, when added to the aggregate
amount of Unfunded Current Liabilities with respect to all other Plans, exceeds
$100,000; no Plan which is subject to Section 412 of the Code or Section 302 of
ERISA has an accumulated funding deficiency, within the meaning of such sections
of the Code or ERISA, or has applied for or received a waiver of an accumulated
funding deficiency or an extension of any amortization period, within the
meaning of Section 412 of the Code or Section 303 or 304 of ERISA; all
contributions required to be made with respect to a Plan have been timely made;
neither Parent nor any Subsidiary of Parent nor any ERISA Affiliate has incurred
any material liability (including any indirect, contingent or secondary
liability) to or on account of a Plan pursuant to Section 409, 502(i), 502(l),
515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29),
4971 or 4975 of the Code or expects to incur any such liability under any of the
foregoing sections with respect to any Plan; no condition exists which presents
a material risk to Parent or any Subsidiary of Parent or any ERISA Affiliate of
incurring a material liability to or on account of a Plan pursuant to the
foregoing provisions of ERISA and the Code; no proceedings have been instituted
to terminate or appoint a trustee to administer any Plan which is subject to
Title IV of ERISA; no action, suit, proceeding, hearing, audit or investigation
with respect to the administration, operation or the investment of assets of any
Plan (other than routine claims for benefits) is pending, expected or
threatened; using actuarial assumptions and computation methods consistent with
Part 1 of subtitle E of Title IV of ERISA, the aggregate liabilities of Parent
and its Subsidiaries and its ERISA Affiliates to all Plans which are
multiemployer plans (as defined in Section 4001(a)(3) of ERISA) in the event of
a complete withdrawal therefrom, as of the close of the most recent fiscal year
of each such Plan, would not exceed $250,000; each group health plan (as defined
in Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) which covers or
has covered employees or former employees of Parent, any Subsidiary of Parent,
or any ERISA Affiliate has at all times been operated in compliance with the
provisions of Part 6 of subtitle B of Title I of ERISA and Section 4980B of the
Code; each group health plan (as defined in 45 Code of Federal Regulations
Section 160.103) which covers or has covered employees or former employees of
Parent, any Subsidiary of Parent, or any ERISA Affiliate has at all times been
operated in compliance with the provisions of the Health Insurance Portability
and Accountability Act of 1996 and the regulations promulgated thereunder; no
lien imposed under the Code or ERISA on the assets of Parent or any Subsidiary
of Parent or any ERISA Affiliate exists or is likely to arise on account of any
Plan; and Parent and its Subsidiaries may cease contributions to or terminate
any employee benefit plan maintained by any of them without incurring any
material liability. 

 

51

 

 

(b)   Each Foreign Pension Plan has been maintained in substantial compliance
with its terms and with the requirements of any and all applicable laws,
statutes, rules, regulations and orders and has been maintained, where required,
in good standing with applicable regulatory authorities. All contributions
required to be made with respect to a Foreign Pension Plan have been timely
made. Neither Parent nor any of its Subsidiaries has incurred any obligation in
connection with the termination of, or withdrawal from, any Foreign Pension
Plan. The present value of the accrued benefit liabilities (whether or not
vested) under each Foreign Pension Plan, determined as of the end of Parent’s
most recently ended fiscal year on the basis of actuarial assumptions, each of
which is reasonable, did not exceed the current value of the assets of such
Foreign Pension Plan allocable to such benefit liabilities.

 

6.11.       Security Documents. (a)  The provisions of the Security Agreement
are effective to create in favor of the Collateral Agent for the benefit of the
Secured Creditors a legal, valid and enforceable security interest in all right,
title and interest of the Credit Parties in the Security Agreement Collateral
described therein, and the Collateral Agent, for the benefit of the Secured
Creditors, has a fully perfected security interest in all right, title and
interest in all of the Security Agreement Collateral described therein, subject
to no other Liens other than Permitted Liens. The recordation of (x) the Grant
of Security Interest in U.S. Patents and (y) the Grant of Security Interest in
U.S. Trademarks in the respective form attached to the Security Agreement, in
each case in the United States Patent and Trademark Office, together with
filings on Form UCC-1 made pursuant to the Security Agreement, will create, as
may be perfected by such filings and recordation, a perfected security interest
in the United States trademarks and patents covered by the Security Agreement,
and the recordation of the Grant of Security Interest in U.S. Copyrights in the
form attached to the Security Agreement with the United States Copyright Office,
together with filings on Form UCC-1 made pursuant to the Security Agreement,
will create, as may be perfected by such filings and recordation, a perfected
security interest in the United States copyrights covered by the Security
Agreement. 

 

(b)           The security interests created under the Pledge Agreement in favor
of the Collateral Agent, as Pledgee, for the benefit of the Secured Creditors,
constitute perfected security interests in the Pledge Agreement Collateral
described in the Pledge Agreement, subject to no security interests of any other
Person). No filings or recordings are required in order to perfect (or maintain
the perfection or priority of) the security interests created in the Pledge
Agreement Collateral under the Pledge Agreement other than with respect to that
portion of the Pledge Agreement Collateral constituting a “general intangible”
under the UCC.

 

6.12.       Properties. All Real Property owned or leased by Parent or any of
its Subsidiaries as of the Funding Date, and the nature of the interest therein,
is correctly set forth in Schedule III. Each of Parent and each of its
Subsidiaries has good and indefeasible title to all material properties (and to
all buildings, fixtures and improvements located thereon) owned by it, including
all material property reflected in the most recent historical balance sheets
referred to in Section 6.05(a) (except as sold or otherwise disposed of since
the date of such balance sheet in the ordinary course of business or as
permitted by the terms of this Agreement), free and clear of all Liens, other
than Permitted Liens. Each of Parent and each of its Subsidiaries has a valid
and indefensible leasehold interest in the material properties leased by it free
and clear of all Liens other than Permitted Liens. 

 

52

 

 

6.13.       Capitalization.  (a) On the Funding Date, the authorized capital
stock of Parent consists of (x) 1,250,000 shares of common stock, $0.0001 par
value per share (such authorized shares of common stock, together with any
subsequently authorized shares of common stock of Parent, the “Parent Common
Stock”) and (y) 5,000,000 shares of preferred stock, $0.0001 par value per share
(such authorized shares of preferred stock, together with any subsequently
authorized shares of preferred stock of Parent, the “Parent Preferred Stock”).
On the Funding Date, 1,048,770 shares of Parent Common Stock and 5,000,000
shares of Parent Preferred Stock are issued and outstanding. All such
outstanding shares have been duly and validly issued, are fully paid and
non-assessable and have been issued free of preemptive rights. As of the Funding
Date, except as set forth on Schedule XI hereto, Parent does not have
outstanding any capital stock or other securities convertible into or
exchangeable for its capital stock or any rights to subscribe for or to
purchase, or any options for the purchase of, or any agreement providing for the
issuance (contingent or otherwise) of, or any calls, commitments or claims of
any character relating to, its capital stock or any stock appreciation or
similar rights. 

 

(b)           On the Funding Date, (i) the authorized capital stock of SAE
consists of (x) 1,250,000 shares of common stock, $0.0001 par value per share
(such authorized shares of common stock, together with any subsequently
authorized shares of common stock of SAE, the “SAE Common Stock”) of which
948,750 are issued and outstanding and (y) 15,000,000 shares of preferred stock,
$0.0001 par value per share (such authorized shares of preferred stock, together
with any subsequently authorized shares of preferred stock of SAE, the “SAE
Preferred Stock”) of which 5,000,000 are issued and outstanding; all of such
outstanding SAE Common Stock and SAE Preferred Stock is owned by Parent, (ii)
SAE owns a 100% membership interest in the Delaware Subsidiary Borrower and
(iii) SAE owns a 100% membership interest in the Alaskan Subsidiary Borrower.
All such outstanding shares have been duly and validly issued, are fully paid
and non-assessable and have been issued free of preemptive rights.  As of the
Funding Date, except as set forth on Schedule XI hereto, SAE, the Delaware
Subsidiary Borrower and the Alaskan Subsidiary Borrower do not have outstanding
any securities convertible into or exchangeable for its capital stock or
membership interests, as the case may be, or outstanding any rights to subscribe
for or to purchase, or any options for the purchase of, or any agreement
providing for the issuance (contingent or otherwise) of, or any calls,
commitments or claims of any character relating to, its capital stock or any
stock appreciation or similar rights.

 

6.14.       Subsidiaries. On and as of the Funding Date, Parent has no
Subsidiaries other than those Subsidiaries listed on Schedule V. Schedule V sets
forth, as of the Funding Date, the percentage ownership (direct and indirect) of
Parent in each class of capital stock or other Equity Interests of each of its
Subsidiaries and also identifies the direct owner thereof. All outstanding
shares of Equity Interests of each Subsidiary of Parent have been duly and
validly issued, are fully paid and non-assessable and have been issued free of
preemptive rights. No Subsidiary of Parent has outstanding any securities
convertible into or exchangeable for its Equity Interests or outstanding any
right to subscribe for or to purchase, or any options or warrants for the
purchase of, or any agreement providing for the issuance (contingent or
otherwise) of or any calls, commitments or claims of any character relating to,
its Equity Interests or any stock appreciation or similar rights.  

 

53

 

 

6.15.       Compliance with Statutes, etc. Each of Parent and each of its
Subsidiaries is in compliance with all applicable laws, statutes, regulations
and orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of its business and the ownership of its
property (including, without limitation, applicable statutes, regulations,
orders and restrictions relating to environmental standards and controls),
except such non-compliances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. 

 

6.16.       Investment Company Act. Neither Parent nor any of its Subsidiaries
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended. 

 

6.17.       Insurance. Schedule VII sets forth a listing of all insurance
maintained by Parent and its Subsidiaries as of the Funding Date (other than
local insurance policies maintained by Foreign Subsidiaries of the Borrowers
that are not material), with the amounts insured (and any deductibles) set forth
therein. 

 

6.18.       Environmental Matters.  (a)  Each of Parent and each of its
Subsidiaries is in compliance with all applicable Environmental Laws and the
requirements of any permits issued under such Environmental Laws. There are no
pending or, to the knowledge of Parent or the Borrowers, threatened
Environmental Claims against Parent or any of its Subsidiaries or any Real
Property owned, leased or operated by Parent or any of its Subsidiaries
(including any such claim arising out of the ownership, lease or operation by
Parent or any of its Subsidiaries of any Real Property formerly owned, leased or
operated by Parent or any of its Subsidiaries but no longer owned, leased or
operated by Parent or any of its Subsidiaries). There are no facts,
circumstances, conditions or occurrences with respect to the business or
operations of Parent or any of its Subsidiaries, or any Real Property owned,
leased or operated by Parent or any of its Subsidiaries (including any Real
Property formerly owned, leased or operated by Parent or any of its Subsidiaries
but no longer owned, leased or operated by Parent or any of its Subsidiaries)
or, to the knowledge of Parent or the Borrowers, any property adjoining or
adjacent to any such Real Property that could be reasonably expected (i) to form
the basis of an Environmental Claim against Parent or any of its Subsidiaries or
any Real Property owned, leased or operated by Parent or any of its Subsidiaries
or (ii) to cause any Real Property owned, leased or operated by Parent or any of
its Subsidiaries to be subject to any restrictions on the ownership, lease,
occupancy or transferability of such Real Property by Parent or any of its
Subsidiaries under any applicable Environmental Law. 

 

(b)           Hazardous Materials have not at any time been generated, used,
treated or stored on, or transported to or from, or Released on or from, any
Real Property owned, leased or operated by Parent or any of its Subsidiaries or,
to the knowledge of Parent or the Borrowers, any property adjoining or adjacent
to any Real Property, where such generation, use, treatment, storage,
transportation or Release has violated or could be reasonably expected to
violate any applicable Environmental Law or give rise to an Environmental Claim.

 

54

 

 

(c)           Notwithstanding anything to the contrary in this Section 6.18, the
representations and warranties made in this Section 6.18 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.19.       Employment and Labor Relations. Neither Parent nor any of its
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect. There is (i) no unfair labor practice complaint pending against Parent
or any of its Subsidiaries or, to the knowledge of Parent or the Borrowers,
threatened against any of them, before the National Labor Relations Board, and
no grievance or arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against Parent or any of its Subsidiaries or,
to the knowledge of Parent or the Borrowers, threatened against any of them,
(ii) no strike, labor dispute, slowdown or stoppage pending against Parent or
any of its Subsidiaries or, to the knowledge of Parent or the Borrowers,
threatened against Parent or any of its Subsidiaries, (iii) no union
representation question exists with respect to the employees of Parent or any of
its Subsidiaries, (iv) no equal employment opportunity charges or other claims
of employment discrimination are pending or, to the knowledge of Parent or the
Borrowers, threatened against Parent or any of its Subsidiaries and (v) no wage
and hour department investigation has been made of Parent or any of its
Subsidiaries, except (with respect to any matter specified in clauses (i) – (iv)
above, either individually or in the aggregate) such as could not reasonably be
expected to have a Material Adverse Effect. 

 

6.20.       Intellectual Property, etc. Each of Parent and each of its
Subsidiaries owns or has the right to use all the patents, trademarks, permits,
domain names, service marks, trade names, copyrights, licenses, franchises,
inventions, trade secrets, proprietary information and know-how of any type,
whether or not written (including, but not limited to, rights in computer
programs and databases) and formulas, or rights with respect to the foregoing,
and has obtained assignments of all leases, licenses and other rights of
whatever nature, necessary for the present conduct of its business, without any
known conflict with the rights of others which, or the failure to own or have
which, as the case may be, could reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect. 

 

6.21.       Indebtedness. Schedule VI sets forth a list of all Indebtedness
(including Contingent Obligations) of Parent and its Subsidiaries as of the
Funding Date and which is to remain outstanding after giving effect to the
Transaction (excluding the Loans and the Existing Shareholders Notes), in each
case showing the aggregate principal amount thereof and the name of the
respective borrower and any Credit Party or any of its Subsidiaries which
directly or indirectly guarantees such debt. 

 

6.22.       Representations and Warranties in Other Documents. All
representations and warranties set forth in the other Documents were true and
correct in all material respects at the time as of which such representations
and warranties were made (or deemed made) and shall be true and correct in all
material respects as of the Funding Date as if such representations or
warranties were made on and as of such date (it being understood and agreed that
any such representation or warranty which by its terms is made as of a specified
date shall be true and correct in all material respects as of such specified
date). 

 

55

 

 

6.23.       Subordination. The subordination provisions contained in the
Intercompany Global Note are enforceable against the Borrowers and/or the
Subsidiary Guarantors, as applicable, and the holders of such Indebtedness,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law). 

 

6.24.       Holding Company Activities. Parent, 1623739 Alberta Ltd. (Alberta)
and 1623753 Alberta Ltd. (Alberta) do not engage in any business or own any
significant assets or have any material liabilities other than (i) in the case
of Parent, (a) the ownership of the Equity Interests of SAE, (b) liabilities in
respect of this Agreement and the Documents and (c) the issuance, and
liabilities in respect, of Shareholder Subordinated Notes and the Existing
Shareholders Notes, in each case, to the extent otherwise permitted under this
Agreement, (ii) in the case of 1623739 Alberta Ltd. (Alberta), the ownership of
the Equity Interests of 1623753 Alberta Ltd. (Alberta), (iii) in the case of
1623753 Alberta Ltd. (Alberta), the ownership of the Equity Interests of SAE
Canada and (iv) the activities permitted under Section 8.03(iii). 

 

SECTION 7.     Affirmative Covenants. Each of Parent and the Borrowers hereby
covenants and agrees that on and after the Effective Date and until the Loans,
Notes, Fees and all other Obligations (other than indemnities described in
Section 11.13 which are not then due and payable) incurred hereunder and
thereunder, are paid in full:

 

7.01.       Information Covenants. Parent will furnish to each Lender: 

 

(a)           Monthly Reports. Within 45 days after the end of each fiscal month
of Parent, (i) the consolidated and consolidating balance sheet of Parent and
its Subsidiaries as at the end of such fiscal month and the related consolidated
and consolidating statements of income and retained earnings and statement of
cash flows for such fiscal month and for the elapsed portion of the fiscal year
ended with the last day of such fiscal month, in each case setting forth
comparative figures for the corresponding fiscal month in the prior fiscal year
and comparable budgeted figures for such fiscal month as set forth in the
respective budget delivered pursuant to Section 7.01(e), all of which shall be
in reasonable detail satisfactory to the Administrative Agent and certified by
the chief financial officer of Parent that they fairly present in all material
respects in accordance with GAAP the financial condition of Parent and its
Subsidiaries as of the dates indicated and the results of their operations for
the periods indicated, subject to normal year-end audit adjustments and the
absence of footnotes, (ii) management’s discussion and analysis of the important
operational and financial developments during such quarterly accounting period,
(iii) a monthly EBITDA forecast on a consolidating basis by country for the
remainder of such fiscal year, a historical summary of EBITDA to such date from
the beginning of such fiscal year, together with an EBITDA forecast for the next
fiscal year, in each case on a consolidating basis and (iv) a backlog statement
on a quarterly basis for the remainder of such fiscal year (including details
for each contract) and an annual basis for the following two succeeding years.

 

56

 

 

(b)           Quarterly Financial Statements. Within 45 days after the close of
each quarterly accounting period in each fiscal year of Parent (or in the case
of each quarterly accounting period in the fiscal year of Parent ending December
31, 2013, within 60 days after the close of each such quarterly accounting
period), (i) the consolidated and consolidating balance sheet of Parent and its
Subsidiaries as at the end of such quarterly accounting period and the related
consolidated and consolidating statements of income and retained earnings and
statement of cash flows for such quarterly accounting period and for the elapsed
portion of the fiscal year ended with the last day of such quarterly accounting
period, in each case setting forth comparative figures for the corresponding
quarterly accounting period in the prior fiscal year and comparable budgeted
figures for such quarterly accounting period as set forth in the respective
budget delivered pursuant to Section 7.01(e), all of which shall be in
reasonable detail satisfactory to the Administrative Agent and certified by the
chief financial officer of Parent that they fairly present in all material
respects in accordance with GAAP the financial condition of Parent and its
Subsidiaries as of the dates indicated and the results of their operations for
the periods indicated, subject to normal year-end audit adjustments and the
absence of footnotes, and (ii) management’s discussion and analysis of the
important operational and financial developments during such quarterly
accounting period.

 

(c)           Annual Financial Statements. Within 90 days after the close of
each fiscal year of Parent (or in the case of the fiscal year of Parent ending
December 31, 2012, within 105 days after the close of such fiscal year), (i) the
consolidated and consolidating balance sheet of Parent and its Subsidiaries as
at the end of such fiscal year and the related consolidated and consolidating
statements of income and retained earnings and statement of cash flows for such
fiscal year setting forth comparative figures for the preceding fiscal year and
with respect to consolidated statements, certified without qualification by
Grant Thornton LLP or other independent certified public accountants of
recognized national standing reasonably acceptable to the Administrative Agent,
together with a report of such accounting firm stating that in the course of its
regular audit of the financial statements of Parent and its Subsidiaries, which
audit was conducted in accordance with generally accepted auditing standards,
such accounting firm obtained no knowledge of any Default or an Event of Default
relating to financial or accounting matters which has occurred and is continuing
or, if in the opinion of such accounting firm such a Default or an Event of
Default has occurred and is continuing, a statement as to the nature thereof,
and with respect to consolidating statements, certified by the chief financial
officer of Parent that they fairly present in all material respects in
accordance with GAAP the financial condition of Parent and its Subsidiaries as
of the dates indicated and the results of their operations for the periods
indicated, subject to normal year-end audit adjustments and the absence of
footnotes and (ii) management’s discussion and analysis of the important
operational and financial developments during such fiscal year.

 

(d)           Management Letters. Promptly after Parent’s or any of its
Subsidiaries’ receipt thereof, a copy of any “management letter” received from
its certified public accountants and management’s response thereto.

 

57

 

 

(e)           Budgets. Prior to the end of each fiscal year of Parent, a budget
in form reasonably satisfactory to the Administrative Agent (including budgeted
statements of income, sources and uses of cash and balance sheets for Parent and
its Subsidiaries on a consolidated and consolidating basis and including a
report tracking such budgeted statements against projected EBITDA) (i) for each
of the twelve months of the forthcoming fiscal year prepared in detail and (ii)
for the three immediately succeeding fiscal years prepared in summary form, in
each case setting forth, with appropriate discussion, the principal assumptions
upon which such budget is based.

 

(f)            Officer’s Certificates. At the time of the delivery of the
financial statements provided for in Sections 7.01(b) and (c), a compliance
certificate from the chief financial officer of Parent in the form of Exhibit K
certifying on behalf of Parent that, to such officer’s knowledge after due
inquiry, no Default or Event of Default has occurred and is continuing or, if
any Default or Event of Default has occurred and is continuing, specifying the
nature and extent thereof, which certificate shall (i) set forth in reasonable
detail the calculations required to establish whether Parent and its
Subsidiaries were in compliance with the provisions of Sections 4.02(d),
4.02(f), 8.01(xii), 8.01(xix), 8.01(xviii), 8.02(iv), 8.03(iii), 8.03(v),
8.03(vii), 8.04(iv), 8.04(vii), 8.04(ix), 8.04(xi), 8.04(xiii), 8.04(xiv),
8.05(v), 8.05(viii), 8.05(ix), 8.05(xv), 8.05(xvi) and 8.07 through 8.11,
inclusive, at the end of such fiscal quarter or year, as the case may be, (ii)
if delivered with the financial statements required by Section 7.01(c), set
forth in reasonable detail the amount of (and the calculations required to
establish the amount of) Excess Cash Flow for the respective Excess Cash Payment
Period, and (iii) certify that there have been no changes to Annexes A through F
and Annexes H through K, in each case of the Security Agreement and Annexes A
through G of the Pledge Agreement, in each case since the Funding Date or, if
later, since the date of the most recent certificate delivered pursuant to this
Section 7.01(f), or if there have been any such changes, a list in reasonable
detail of such changes (but, in each case with respect to this clause (iii),
only to the extent that such changes are required to be reported to the
Collateral Agent pursuant to the terms of such Security Documents) and whether
Parent and the other Credit Parties have otherwise taken all actions required to
be taken by them pursuant to such Security Documents in connections with any
such changes.

 

(g)           Notice of Default, Litigation and Material Adverse Effect.
Promptly, and in any event within three Business Days after any officer of
Parent or any of its Subsidiaries obtains knowledge thereof, notice of (i) the
occurrence of any event which constitutes a Default or an Event of Default, (ii)
any litigation or governmental investigation or proceeding pending against
Parent or any of its Subsidiaries (x) which, either individually or in the
aggregate, has had, or could reasonably be expected to have, a Material Adverse
Effect or (y) with respect to any Document, (iii) any default or event of
default or breach of any Intercompany Secured Note, and (iv) any other event,
change or circumstance that has had, or could reasonably be expected to have, a
Material Adverse Effect.

 

(h)           Other Reports and Filings. Promptly after the filing or delivery
thereof, copies of all financial information, proxy materials and reports, if
any, which Parent or any of its Subsidiaries shall publicly file with the
Securities and Exchange Commission or any successor thereto (the “SEC”) or
deliver to holders (or any trustee, agent or other representative therefor) of
any Qualified Preferred Stock or any of its material Indebtedness pursuant to
the terms of the documentation governing the same.

 

58

 

 

(i)           Environmental Matters.  Promptly after any officer of Parent or
any of its Subsidiaries obtains knowledge thereof, notice of one or more of the
following environmental matters to the extent that such environmental matters,
either individually or when aggregated with all other such environmental
matters, could reasonably be expected to have a Material Adverse Effect:

 

(i)         any pending or threatened Environmental Claim against Parent or any
of its Subsidiaries or any Real Property owned, leased or operated by Parent or
any of its Subsidiaries;

 

(ii)        any condition or occurrence on or arising from any Real Property
owned, leased or operated by Parent or any of its Subsidiaries that (a) results
in noncompliance by Parent or any of its Subsidiaries with any applicable
Environmental Law or (b) could reasonably be expected to form the basis of an
Environmental Claim against Parent or any of its Subsidiaries or any such Real
Property;

 

(iii)       any condition or occurrence on any Real Property owned, leased or
operated by Parent or any of its Subsidiaries that could reasonably be expected
to cause such Real Property to be subject to any restrictions on the ownership,
lease, occupancy, use or transferability by Parent or any of its Subsidiaries of
such Real Property under any Environmental Law; and

 

(iv)       the taking of any removal or remedial action in response to the
actual or alleged presence of any Hazardous Material on any Real Property owned,
leased or operated by Parent or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency; provided
that in any event Parent shall deliver to each Lender all notices received by
Parent or any of its Subsidiaries from any government or governmental agency
under, or pursuant to, CERCLA which identify Parent or any of its Subsidiaries
as potentially responsible parties for remediation costs or which otherwise
notify Parent or any of its Subsidiaries of potential liability under CERCLA.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and Parent’s
or such Subsidiary’s response thereto.

 

(j)         Insurance. Prior to the end of each fiscal year of Parent, Parent
shall deliver current copies of all insurance policies of the Parent and its
Subsidiaries maintained in accordance with Section 7.03 hereof, together with an
explanation of any projected changes to such insurance coverage for the
forthcoming fiscal year.

 

(k)        Other Information. From time to time, such other information or
documents (financial or otherwise) with respect to Parent or any of its
Subsidiaries as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.

 

59

 

 

7.02.       Books, Records and Inspections; Annual Meetings. (a) Parent will,
and will cause each of its Subsidiaries to, keep proper books of record and
accounts in which full, true and correct entries in conformity with GAAP and all
requirements of law shall be made of all dealings and transactions in relation
to its business and activities. Parent will, and will cause each of its
Subsidiaries to, permit officers and designated representatives of the
Administrative Agent or any Lender to visit and inspect, under guidance of
officers of Parent or such Subsidiary, any of the properties of Parent or such
Subsidiary, and to examine the books of account of Parent or such Subsidiary and
discuss the affairs, finances and accounts of Parent or such Subsidiary with,
and be advised as to the same by, its and their officers and independent
accountants, in person or via a telephonic conference call, all upon reasonable
prior notice and at such reasonable times and intervals and to such reasonable
extent as the Administrative Agent or any such Lender may reasonably request.  

 

(b)           At a date to be mutually agreed upon between the Administrative
Agent and Parent occurring on or prior to the 120th day after the close of each
fiscal year of Parent, Parent will, at the request of the Administrative Agent,
hold a meeting with all of the Lenders at which meeting will be reviewed the
financial results of Parent and its Subsidiaries for the previous fiscal year
and the budgets presented for the current fiscal year of Parent.

 

7.03.       Maintenance of Property; Insurance. (a) Parent will, and will cause
each of its Subsidiaries to, (i) keep all property necessary to the business of
Parent and its Subsidiaries in good working order and condition, ordinary wear
and tear excepted and subject to the occurrence of casualty, natural catastrophe
and other covered occurrences or events that may cause damage to, or partial or
complete loss of, the property, (ii) maintain with financially sound and
reputable insurance companies having a rating from A.M Best Company of A or
better, policies of insurance, lawfully issued and enforceable, on all such
property and against all such risks in amounts not less than sufficient to cover
the full replacement of the property, in addition to any taxes or assessments
that may be due or payable, on such terms and subject to such conditions as is
consistent and in accordance with industry practice for companies similarly
situated owning similar properties and engaged in similar businesses as Parent
and its Subsidiaries, and (iii) furnish to the Administrative Agent, upon its
request therefor, full information as to the insurance carried. In addition to
the requirements of the immediately preceding sentence, Parent and the Borrowers
will at all times cause insurance of the types described in Schedule VII to be
maintained (with the same scope of coverage as that described in Schedule VII)
at levels which are consistent with their practices immediately before the
Funding Date. Such insurance shall include physical damage insurance on all real
and personal property (whether now owned or hereafter acquired) on an all risk
basis and including any business interruption and any contingent business
interruption insurance. The provisions of this Section 7.03 shall be deemed
supplemental to, but not duplicative of, the provisions of any Security
Documents that require the maintenance of insurance. In addition to the
foregoing, Parent and the Borrowers acknowledge and agree that (x) the
Administrative Agent has the right, at any time, to review the insurance then
being maintained by Parent and its Subsidiaries and to require Parent and its
Subsidiaries to increase their levels of coverage from that which then exists to
the extent that the Administrative Agent has a reasonable basis to require same
and (y) they will, within 30 days following such a request by the Administrative
Agent, obtain such increased insurance coverage. All such insurance policies are
valid and enforceable in accordance with their terms and are in full force and
effect (assuming no default by any such insurer), all premiums thereon have been
paid when due and the Parent and Borrowers are otherwise in compliance in all
material respects with the terms and provisions of such policies. No written
notice of cancellation, termination or revocation or other written notice that
any such policy is no longer in full force or effect or that the issuer of any
policy is not willing or able to perform its obligations thereunder has been
received by the Parent or Borrowers. 

60

 

 

(b)           Parent will, and will cause each of its Subsidiaries to, at all
times keep its property insured in favor of the Collateral Agent, and all
policies or certificates (or certified copies thereof) with respect to such
insurance (and any other insurance maintained by Parent and/or such
Subsidiaries) (i) shall be endorsed to the Collateral Agent’s satisfaction for
the benefit of the Collateral Agent (including, without limitation, by naming
the Collateral Agent as loss payee and/or additional insured), (ii) shall state
that such insurance policies shall not be canceled without at least 30 days’
prior written notice thereof by the respective insurer to the Collateral Agent,
(iii) shall provide that the respective insurers irrevocably waive any and all
rights of subrogation with respect to the Collateral Agent and the other Secured
Creditors, and (iv) shall be deposited with the Collateral Agent.

 

(c)           If Parent or any of its Subsidiaries shall fail to maintain
insurance in accordance with this Section 7.03, or if Parent or any of its
Subsidiaries shall fail to so endorse and deposit all policies or certificates
with respect thereto, the Administrative Agent shall have the right (but shall
be under no obligation) to procure such insurance and Parent and the Borrowers
jointly and severally agree to reimburse the Administrative Agent for all costs
and expenses of procuring such insurance.

 

7.04.       Existence; Franchises. Parent will, and will cause each of its
Subsidiaries to, do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises,
licenses, permits, copyrights, trademarks and patents; provided, however, that
nothing in this Section 7.04 shall prevent (i) sales of assets and other
transactions by Parent or any of its Subsidiaries in accordance with Section
8.02 or (ii) the withdrawal by Parent or any of its Subsidiaries of its
qualification as a foreign Company in any jurisdiction if such withdrawal could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. 

 

7.05.       Compliance with Statutes, etc. Parent will, and will cause each of
its Subsidiaries to, comply with all applicable statutes, regulations and orders
of, and all applicable restrictions imposed by, all Governmental Authorities in
respect of the conduct of its business and the ownership of its property
(including applicable statutes, regulations, orders and restrictions relating to
environmental standards and controls), except such non-compliances as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. 

 

61

 

 

7.06.       Compliance with Environmental Laws.  (a) Parent will comply, and
will cause each of its Subsidiaries to comply, with all Environmental Laws and
permits applicable to, or required by, the ownership, lease or use of its Real
Property now or hereafter owned, leased or operated by Parent or any of its
Subsidiaries, except such noncompliances as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, and
will promptly pay or cause to be paid all costs and expenses incurred in
connection with such compliance, and will keep or cause to be kept all such Real
Property free and clear of any Liens imposed pursuant to such Environmental
Laws. Neither Parent nor any of its Subsidiaries will generate, use, treat,
store, Release or dispose of, or permit the generation, use, treatment, storage,
Release or disposal of Hazardous Materials on any Real Property now or hereafter
owned, leased or operated by Parent or any of its Subsidiaries, or transport or
permit the transportation of Hazardous Materials to or from any such Real
Property, except for Hazardous Materials generated, used, treated, stored,
Released or disposed of at any such Real Properties in compliance in all
material respects with all applicable Environmental Laws and as required in
connection with the normal operation, use and maintenance of the business or
operations of Parent or any of its Subsidiaries. 

 

(b)           (i) After the receipt by the Administrative Agent or any Lender of
any notice of the type described in Section 7.01(i), (ii) at any time that
Parent or any of its Subsidiaries are not in compliance with Section 7.06(a) or
(iii) in the event that the Administrative Agent or the Lenders have exercised
any of the remedies pursuant to the last paragraph of Section 9, Parent and the
Borrowers will (in each case) provide, at the sole expense of Parent and the
Borrowers and at the request of the Administrative Agent, an environmental site
assessment report concerning any Real Property owned, leased or operated by
Parent or any of its Subsidiaries, prepared by an environmental consulting firm
reasonably approved by the Administrative Agent, indicating the presence or
absence of Hazardous Materials and the potential cost of any removal or remedial
action in connection with such Hazardous Materials on such Real Property. If
Parent or the Borrowers fail to provide the same within 30 days after such
request was made, the Administrative Agent may order the same, the cost of which
shall be borne by Parent and the Borrowers, and Parent and the Borrowers shall
grant and hereby grant to the Administrative Agent and the Lenders and their
respective agents access to such Real Property and specifically grant the
Administrative Agent and the Lenders an irrevocable non-exclusive license,
subject to the rights of tenants, to undertake such an assessment at any
reasonable time upon reasonable notice to Parent and the Borrowers, all at the
sole expense of Parent and the Borrowers.

 

62

 

 

7.07.       ERISA. (a) As soon as possible and, in any event, within ten (10)
days after Parent, any Subsidiary of Parent or any ERISA Affiliate knows or has
reason to know of the occurrence of any of the following, Parent will deliver to
each of the Lenders a certificate of the chief financial officer of Parent
setting forth the full details as to such occurrence and the action, if any,
that Parent, such Subsidiary or such ERISA Affiliate is required or proposes to
take, together with any notices required or proposed to be given or filed by
Parent, such Subsidiary, the Plan administrator or such ERISA Affiliate to or
with the PBGC or any other Governmental Authority, or a Plan participant and any
notices received by Parent, such Subsidiary or ERISA Affiliate from the PBGC or
any other Government Authority, or a Plan participant with respect thereto: that
a Reportable Event has occurred (except to the extent that Parent has previously
delivered to the Lenders a certificate and notices (if any) concerning such
event pursuant to the next clause hereof); that a contributing sponsor (as
defined in Section 4001(a)(13) of ERISA) of a Plan subject to Title IV of ERISA
is subject to the advance reporting requirement of PBGC Regulation Section
4043.61 (without regard to subparagraph (b)(1) thereof), and an event described
in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation Section
4043 is reasonably expected to occur with respect to such Plan within the
following 30 days; that an accumulated funding deficiency, within the meaning of
Section 412 of the Code or Section 302 of ERISA, has been incurred or an
application may be or has been made for a waiver or modification of the minimum
funding standard (including any required installment payments) or an extension
of any amortization period under Section 412 of the Code or Section 303 or 304
of ERISA with respect to a Plan; that any contribution required to be made with
respect to a Plan or Foreign Pension Plan has not been timely made; that a Plan
has been or may be terminated, reorganized, partitioned or declared insolvent
under Title IV of ERISA; that a Plan has an Unfunded Current Liability which,
when added to the aggregate amount of Unfunded Current Liabilities with respect
to all other Plans, exceeds the aggregate amount of such Unfunded Current
Liabilities that existed on the Funding Date by $1,000,000; that proceedings may
be or have been instituted to terminate or appoint a trustee to administer a
Plan which is subject to Title IV of ERISA; that a proceeding has been
instituted pursuant to Section 515 of ERISA to collect a delinquent contribution
to a Plan; that Parent, any Subsidiary of Parent or any ERISA Affiliate will or
may incur any liability (including any indirect, contingent, or secondary
liability) to or on account of the termination of or withdrawal from a Plan
under Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or any
material liability with respect to a Plan under Section 401(a)(29), 4971, 4975
or 4980 of the Code or Section 409, 502(i) or 502(l) of ERISA or with respect to
a group health plan (as defined in Section 607(1) of ERISA or Section
4980B(g)(2) of the Code) under Section 4980B of the Code; or that Parent or any
Subsidiary of Parent may incur any material liability pursuant to any employee
welfare benefit plan (as defined in Section 3(1) of ERISA) that provides
benefits to retired employees or other former employees (other than as required
by Section 601 of ERISA) or any Plan or any Foreign Pension Plan. Parent will
deliver to each of the Lenders copies of any records, documents or other
information that must be furnished to the PBGC with respect to any Plan pursuant
to Section 4010 of ERISA. Parent will also deliver to each of the Lenders a
complete copy of the annual report (on Internal Revenue Service Form
5500-series) of each Plan subject to Section 412 of the Code (including, to the
extent required, the related financial and actuarial statements and opinions and
other supporting statements, certifications, schedules and information) required
to be filed with the Internal Revenue Service. In addition to any certificates
or notices delivered to the Lenders pursuant to the first sentence hereof,
copies of annual reports and any records, documents or other information
required to be furnished to the PBGC or any other Governmental Authority, and
any material notices received by Parent, any Subsidiary of Parent or any ERISA
Affiliate with respect to any Plan subject to Section 412 of the Code or with
respect to any Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA or Foreign Pension Plan shall be delivered to the Lenders no
later than ten (10) days after the date such annual report has been filed with
the Internal Revenue Service or such records, documents and/or information has
been furnished to the PBGC or any other Government Authority or such notice has
been received by Parent, the Subsidiary or the ERISA Affiliate, as applicable.
If, at any time after the Funding Date, Parent, any Subsidiary of Parent or any
ERISA Affiliate maintains, or contributes to (or incurs an obligation to
contribute to), a pension plan as defined in Section 3(2) of ERISA that is
subject to Section 412 of the Code or that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA and which is not set forth in Schedule IV, as may be
updated from time to time, then Parent shall deliver to the Lenders an updated
Schedule IV as soon as possible and, in any event, within ten (10) days after
Parent, such Subsidiary or such ERISA Affiliate maintains, or contributes to (or
incurs an obligation to contribute to), such pension plan. Such updated Schedule
IV shall supersede and replace the existing Schedule IV.  

 

63

 

 

(b)           Parent and each of its applicable Subsidiaries shall ensure that
all Foreign Pension Plans administered by it or into which it makes payments
obtains or retains (as applicable) registered status under and as required by
applicable law and is administered in a timely manner in all respects in
compliance with all applicable laws except where the failure to do any of the
foregoing would not be reasonably likely to result in a Material Adverse Effect.

 

7.08.       End of Fiscal Years; Fiscal Quarters. Parent will cause (i) its and
each of its Subsidiaries’ fiscal years to end on December 31 of each calendar
year and (ii) its and each of its Subsidiaries’ fiscal quarters to end on March
31, June 30, September 30 and December 31 of each calendar year. 

 

7.09.       Performance of Obligations. Parent will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or instrument by which it is bound, except such
non-performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. 

 

7.10.       Payment of Taxes. Parent will pay and discharge, and will cause each
of its Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims which, if unpaid, might become a Lien or charge
upon any properties of Parent or any of its Subsidiaries not otherwise permitted
under Section 8.01(i); provided that neither Parent nor any of its Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim which
is being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with GAAP. 

 

7.11.       Use of Proceeds. The Borrowers will use the proceeds of the Loans
only as provided in Section 6.08. 

 

7.12.       Additional Security; Further Assurances; etc. (a)  Parent will, and
will cause each other Credit Party to, grant to the Collateral Agent for the
benefit of the Secured Creditors security interests and Mortgages in such assets
and Real Property of Parent and such other Credit Party as are not covered by
the original Security Documents and as may be reasonably requested from time to
time by the Administrative Agent or the Required Lenders (collectively, the
“Additional Security Documents”). All such security interests and Mortgages
shall be granted pursuant to documentation reasonably satisfactory in form and
substance to the Collateral Agent and shall constitute valid and enforceable
perfected security interests, hypothecations and Mortgages superior to and prior
to the rights of all third Persons and enforceable against third parties and
subject to no other Liens except for Permitted Liens or, in the case of Real
Property, the Permitted Encumbrances related thereto. The Additional Security
Documents or instruments related thereto shall have been duly recorded or filed
in such manner and in such places as are required by law to establish, perfect,
preserve and protect the Liens in favor of the Collateral Agent required to be
granted pursuant to the Additional Security Documents and all taxes, fees and
other charges payable in connection therewith shall have been paid in full.
Notwithstanding the foregoing, this Section 7.12(a) shall not apply to (and
Parent and its Subsidiaries shall not be required to grant a Mortgage in) any
owned Real Property the Fair Market Value of which is less than $750,000, any
Leasehold for which the aggregate annual rental payments are less than $500,000
or any Leasehold with respect to which the respective Credit Party has not
obtained (after using commercially reasonable efforts to obtain same) the
consent of the lessor to grant a mortgage in such Leasehold. 

 

64

 

 

(b)           Parent will, and will cause each of the other Credit Parties to,
at the expense of the Borrowers, make, execute, endorse, acknowledge, file
and/or deliver to the Collateral Agent from time to time such vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, real
property surveys, reports, landlord waivers, bailee agreements, control
agreements and other assurances or instruments and take such further steps
relating to the Collateral covered by any of the Security Documents as the
Collateral Agent may reasonably require. Furthermore, Parent will, and will
cause the other Credit Parties that are Subsidiaries of Parent to, deliver to
the Collateral Agent such opinions of counsel, title insurance and other related
documents as may be reasonably requested by the Administrative Agent to assure
itself that this Section 7.12 has been complied with.

 

(c)           If the Administrative Agent or the Required Lenders reasonably
determine that they are required by law or regulation to have appraisals
prepared in respect of any Real Property of Parent and the other Credit Parties
constituting Collateral, Parent and the Borrowers will, at their own expense,
provide to the Administrative Agent appraisals which satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of the Financial
Institution Reform, Recovery and Enforcement Act of 1989, as amended, and which
shall otherwise be in form and substance reasonably satisfactory to the
Administrative Agent.

 

(d)           The Borrowers agree that each action required by clauses (a)
through (c) of this Section 7.12 shall be completed as soon as possible, but in
no event later than 60 days after such action is requested to be taken by the
Administrative Agent or the Required Lenders; provided that, in no event will
Parent or any of its Subsidiaries be required to take any action, other than
using its best efforts, to obtain consents from third parties with respect to
its compliance with this Section 7.12.

 

(e)           As promptly as possible but in any event within thirty (30) days
(or such later date as may be agreed upon by the Administrative Agent) after any
Person becomes a “Material Foreign Subsidiary,” the Credit Parties shall provide
the Administrative Agent with written notice thereof setting forth information
in reasonable detail describing the material assets of such Person and such
Credit Party shall take, or cause to be taken, the actions set forth in Section
7.16.

 

7.13.       Ownership of Subsidiaries; etc. Except pursuant to a Permitted
Acquisition consummated in accordance with the terms hereof, Parent will, and
will cause each of its Subsidiaries to, own 100% of the Equity Interests of each
of their Subsidiaries (other than directors’ qualifying shares to the extent
required by applicable law). 

 

65

 

 

7.14.       Contributions. (a) Parent will, upon its receipt thereof, contribute
as an equity contribution to the capital of the Borrowers, any cash proceeds
received by Parent from any asset sale, any incurrence of Indebtedness, any
Recovery Event, any sale or issuance of its equity, any cash capital
contributions or any tax refunds. 

 

(b)           The Borrowers will use the proceeds of all equity contributions
received by them from Parent as provided in the relevant clause of Section 4.02
to the extent required to be so applied.

 

7.15.       Permitted Acquisitions. (a)  Subject to the provisions of this
Section 7.15 and the requirements contained in the definition of Permitted
Acquisition, each Borrower and each Wholly-Owned Domestic Subsidiary of a
Borrower which is a Subsidiary Guarantor may from time to time effect Permitted
Acquisitions, so long as (in each case except to the extent the Required Lenders
otherwise specifically agree in writing in the case of a specific Permitted
Acquisition): (i) no Default or Event of Default shall have occurred and be
continuing at the time of the consummation of the proposed Permitted Acquisition
or immediately after giving effect thereto; (ii) the Borrowers shall have given
to the Administrative Agent and the Lenders at least 10 Business Days’ prior
written notice of any Permitted Acquisition (or such shorter period of time as
may be reasonably acceptable to the Administrative Agent), which notice shall
describe in reasonable detail the principal terms and conditions of such
Permitted Acquisition; (iii) calculations are made by the Borrowers with respect
to the financial covenants contained in Sections 8.08 through 8.11, inclusive,
for the respective Calculation Period on a Pro Forma Basis as if the respective
Permitted Acquisition (as well as all other Permitted Acquisitions theretofore
consummated after the first day of such Calculation Period) had occurred on the
first day of such Calculation Period, and such calculations shall show that such
financial covenants would have been complied with if the Permitted Acquisition
had occurred on the first day of such Calculation Period; (iv) based on good
faith projections prepared by the Borrowers for the period from the date of the
consummation of the respective Permitted Acquisition to the date which is one
year thereafter, the level of financial performance measured by the financial
covenants set forth in Sections 8.08 through 8.11, inclusive, shall be better
than or equal to such level as would be required to provide that no Default or
Event of Default would exist under the financial covenants contained in such
Sections 8.08 through 8.11, inclusive, as compliance with such financial
covenants would be required through the date which is one year from the date of
the consummation of the respective Permitted Acquisition; (v) all
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Permitted Acquisition (both before and after giving effect
thereto), unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date; (vi) the Aggregate Consideration payable for
the proposed Permitted Acquisition, when added to the Aggregate Consideration
paid or payable for all other Permitted Acquisitions theretofore consummated
since the Funding Date, does not exceed the Permitted Acquisition Basket Amount;
(vii) the Borrowers shall have delivered to the Administrative Agent and each
Lender a certificate executed by their chief financial officers, certifying to
the best of such officer’s knowledge, compliance with the requirements of
preceding clauses (i) through (vi), inclusive, and containing the calculations
(in reasonable detail) required by preceding clauses (iii), (iv), and (vi); and
(viii) a Material Contract Termination Event shall not have occurred and be
continuing. 

 

66

 

 

(b)           At the time of each Permitted Acquisition involving the creation
or acquisition of a Subsidiary, or the acquisition of capital stock or other
Equity Interest of any Person, the capital stock or other Equity Interests
thereof created or acquired in connection with such Permitted Acquisition shall
be pledged for the benefit of the Secured Creditors pursuant to (and to the
extent required by) the Pledge Agreement.

 

(c)           The Borrowers will cause each Subsidiary which is formed to
effect, or is acquired pursuant to, a Permitted Acquisition to comply with, and
to execute and deliver all of the documentation as and to the extent required
by, Sections 7.12 and 8.16, to the reasonable satisfaction of the Administrative
Agent.

 

(d)           The consummation of each Permitted Acquisition shall be deemed to
be a representation and warranty by Parent and each of the Borrowers that the
certifications pursuant to this Section 7.15 are true and correct and that all
conditions thereto have been satisfied and that same is permitted in accordance
with the terms of this Agreement, which representation and warranty shall be
deemed to be a representation and warranty for all purposes hereunder,
including, without limitation, Section 9.

 

7.16.       Foreign Subsidiaries Security. If (a) following a change in the
relevant sections of the Code or the regulations, rules, rulings, notices or
other official pronouncements issued or promulgated thereunder or (b) any Person
becomes a “Material Foreign Subsidiary,” and in each case, counsel for the
Borrowers reasonably acceptable to the Administrative Agent does not, in the
case of clause (a), within 30 days after a request from the Administrative Agent
or the Required Lenders and in the case of clause (b), promptly after such
Person becomes a “Material Foreign Subsidiary,” deliver evidence, in form and
substance mutually satisfactory to the Administrative Agent and the Borrowers,
with respect to any Foreign Subsidiary of a Borrower which has not already had
all of its Equity Interests pledged pursuant to the Pledge Agreement to secure
all of the Obligations (as defined in the Pledge Agreement) that (i) a pledge of
more than 65% of the total combined voting power of all classes of Equity
Interests of such Foreign Subsidiary entitled to vote, (ii) the entering into by
such Foreign Subsidiary of a security agreement in substantially the form of the
Security Agreement, (iii) the entering into by such Foreign Subsidiary of a
pledge agreement in substantially the form of the Pledge Agreement and (iv) the
entering into by such Foreign Subsidiary of a guaranty in substantially the form
of the Subsidiaries Guaranty, in any such case could reasonably be expected to
cause the undistributed earnings of such Foreign Subsidiary as determined for
Federal income tax purposes to be treated as a deemed dividend to such Foreign
Subsidiary’s United States parent for Federal income tax purposes, then in the
case of a failure to deliver the evidence described in clause (i) above, that
portion of such Foreign Subsidiary’s outstanding Equity Interests so issued by
such Foreign Subsidiary, in each case not theretofore pledged pursuant to the
Pledge Agreement to secure all of the Obligations (as defined in the Pledge
Agreement), shall be pledged to the Collateral Agent for the benefit of the
Secured Creditors pursuant to the Pledge Agreement (or another pledge agreement
in substantially similar form, if needed), and in the case of a failure to
deliver the evidence described in clause (ii) or (iii) above, such Foreign
Subsidiary shall execute and deliver the Security Agreement (or another security
agreement in substantially similar form, if needed) or the Pledge Agreement (or
another pledge agreement in substantially similar form, if needed), as the case
may be, granting to the Collateral Agent for the benefit of the Secured
Creditors a security interest in all of such Foreign Subsidiary’s assets or
Equity Interests and promissory notes owned by such Foreign Subsidiary, as the
case may be, and securing the obligations of the Borrowers under the Credit
Documents and under any Other Hedging Agreement and, in the event the
Subsidiaries Guaranty shall have been executed by such Foreign Subsidiary, the
obligations of such Foreign Subsidiary thereunder, and in the case of a failure
to deliver the evidence described in clause (iv) above, such Foreign Subsidiary
shall execute and deliver the Subsidiaries Guaranty (or another guaranty in
substantially similar form, if needed), guaranteeing the obligations of the
Borrowers under the Credit Documents and under any Other Hedging Agreement, in
each case to the extent that the entering into of such Security Agreement, the
Pledge Agreement or the Subsidiaries Guaranty (or substantially similar
document) is permitted by the laws of the respective foreign jurisdiction and
with all documents delivered pursuant to this Section 7.16 to be in form and
substance reasonably satisfactory to the Administrative Agent and/or the
Collateral Agent. If any Foreign Subsidiary shall be required to provide a
security interest over its assets in accordance with this Section 7.16, such
Foreign Subsidiary shall only be permitted to conduct long-term operations in
those jurisdictions in which it has taken steps to perfect the security interest
over such assets. For the avoidance of doubt, each Intercompany Secured Obligor
Subsidiary shall only conduct long-term operations in those jurisdictions in
which it has filed a financing statement with respect to the applicable
Intercompany Secured Note.  

 

67

 

 

7.17.       Maintenance of Company Separateness.  Parent will, and will cause
each of its Subsidiaries to, satisfy customary Company formalities, including,
as applicable, (i) the holding of regular board of directors’ and shareholders’
meetings or action by directors or shareholders without a meeting, (ii) the
maintenance of separate Company offices and records and (iii) the maintenance of
separate bank accounts in its own name. Neither Parent nor any of its
Subsidiaries shall take any action, or conduct its affairs in a manner, which is
likely to result in the Company existence of Parent or any of its Subsidiaries
being ignored, or in the assets and liabilities of Parent or any of its
Subsidiaries being substantively consolidated with those of any other such
Person in a bankruptcy, reorganization or other insolvency proceeding. 

 

7.18.       Kuukpik Joint Venture. The Credit Parties shall ensure that all
payments from contracts on the North Slope of Alaska are required by the terms
of such contracts to be remitted to, and are in fact remitted to, the Credit
Parties, and will not allow more than 10% of the revenue stream from each such
contract to be remitted to the Kuukpik Joint Venture. The Credit Parties shall
not allow the Kuukpik Joint Venture to become a counterparty to any of such
contracts.  

 

7.19.       Intercompany Canadian Note. The Credit Parties shall cause SAE
Canada to maintain a balance under the Intercompany Canadian Note equal to the
greater of (x) $15,000,000 and (y) the then-current book value of the assets of
SAE Canada. Within 30 days following each delivery of quarterly financial
statements pursuant to Section 7.01(b), the Credit Parties shall cause such
balance to be increased to the extent required by the prior sentence.

 

SECTION 8.     Negative Covenants. 

 

Each of Parent and the Borrowers hereby covenants and agrees that on and after
the Effective Date and until the Loans, Notes, Fees and all other Obligations
(other than any indemnities described in Section 11.13 which are not then due
and payable) incurred hereunder and thereunder, are paid in full:

 

68

 

 

8.01.       Liens. Parent will not, and will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon or with respect to
any property or assets (real or personal, tangible or intangible) of Parent or
any of its Subsidiaries (including, without limitation, any equity interests in
the Kuukpik Joint Venture), whether now owned or hereafter acquired, or sell any
such property or assets subject to an understanding or agreement, contingent or
otherwise, to repurchase such property or assets (including sales of accounts
receivable with recourse to Parent or any of its Subsidiaries), or assign any
right to receive income or permit the filing of any financing statement under
the UCC or any other similar notice of Lien under any similar recording or
notice statute; provided that the provisions of this Section 8.01 shall not
prevent the creation, incurrence, assumption or existence of the following
(Liens described below are herein referred to as “Permitted Liens”): 

 

(i)            inchoate Liens for taxes, assessments or governmental charges or
levies not yet due or Liens for taxes, assessments or governmental charges or
levies being contested in good faith and by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP;

 

(ii)           Liens in respect of property or assets of Parent or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of Parent’s or such Subsidiary’s
property or assets or materially impair the use thereof in the operation of the
business of Parent or such Subsidiary or (y) which are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien;

 

(iii)          Liens in existence on the Funding Date which are listed, and the
property subject thereto described, in Schedule VIII, but only to the respective
date, if any, set forth in such Schedule VIII for the removal, replacement and
termination of any such Liens, plus renewals, replacements and extensions of
such Liens to the extent set forth on such Schedule VIII, provided that (x) the
aggregate principal amount of the Indebtedness, if any, secured by such Liens
does not increase from that amount outstanding at the time of any such renewal,
replacement or extension and (y) any such renewal, replacement or extension does
not encumber any additional assets or properties of Parent or any of its
Subsidiaries;

 

(iv)          Liens created by or pursuant to this Agreement and the Security
Documents;

 

(v)           (x) licenses, sublicenses, leases or subleases granted by Parent
or any of its Subsidiaries to other Persons not materially interfering with the
conduct of the business of Parent or any of its Subsidiaries and (y) any
interest or title of a lessor, sublessor or licensor under any lease or license
agreement permitted by this Agreement to which the Borrowers or any of their
Subsidiaries is a party;

 

69

 

 

(vi)          Liens upon assets of the Borrowers or any of their Subsidiaries
subject to Capitalized Lease Obligations to the extent such Capitalized Lease
Obligations are permitted by Section 8.04(iv), provided that (x) such Liens only
serve to secure the payment of Indebtedness arising under such Capitalized Lease
Obligation and (y) the Lien encumbering the asset giving rise to the Capitalized
Lease Obligation does not encumber any asset of Parent or the Borrowers or any
Subsidiary of Parent;

 

(vii)         Liens placed upon equipment or machinery acquired after the
Funding Date and used in the ordinary course of business of the Borrowers or any
of their Subsidiaries and placed at the time of the acquisition thereof by the
Borrowers or such Subsidiary or within 90 days thereafter to secure Indebtedness
incurred to pay all or a portion of the purchase price thereof or to secure
Indebtedness incurred solely for the purpose of financing the acquisition of any
such equipment or machinery or extensions, renewals or replacements of any of
the foregoing for the same or a lesser amount, provided that (x) the
Indebtedness secured by such Liens is permitted by Section 8.04(iv) and (y) in
all events, the Lien encumbering the equipment or machinery so acquired does not
encumber any asset of Parent, the Borrowers or such Subsidiary;

 

(viii)        easements, rights-of-way, restrictions, encroachments and other
similar charges or encumbrances, and minor title deficiencies, in each case not
securing Indebtedness and not materially interfering with the conduct of the
business of Parent or any of its Subsidiaries;

 

(ix)           Liens arising from precautionary UCC financing statement filings
(or, in a jurisdiction outside the United States, any analogous filing in
compliance with local law) regarding operating leases entered into in the
ordinary course of business;

 

(x)            Liens arising out of the existence of judgments or awards that do
not constitute an Event of Default under Section 9.09;

 

(xi)           statutory and common law landlords’ liens under leases to which
the Borrowers or any of their Subsidiaries is a party;

 

(xii)          Liens (other than Liens imposed under ERISA) incurred in the
ordinary course of business in connection with workers compensation claims,
unemployment insurance and social security benefits, provided that the aggregate
amount of all cash and the Fair Market Value of all other property subject to
all Liens permitted by this clause (xii) shall not at any time exceed $500,000;

 

(xiii)        Permitted Encumbrances;

 

(xiv)        Liens on property or assets acquired pursuant to a Permitted
Acquisition, or on property or assets of a Subsidiary of any of the Borrowers in
existence at the time such Subsidiary is acquired pursuant to a Permitted
Acquisition, provided that (x) any Indebtedness that is secured by such Liens is
permitted to exist under Section 8.04(vii), and (y) such Liens are not incurred
in connection with, or in contemplation or anticipation of, such Permitted
Acquisition and do not attach to any asset of Parent, any other asset of the
Borrowers or any of their Subsidiaries;

 

70

 

 

(xv)         Liens arising out of any conditional sale, title retention,
consignment or other similar arrangements for the sale of goods entered into by
the Borrowers or any of their Subsidiaries in the ordinary course of business to
the extent such Liens do not attach to any assets other than the goods subject
to such arrangements;

 

(xvi)        Liens (x) incurred in the ordinary course of business in connection
with the purchase or shipping of goods or assets (or the related assets and
proceeds thereof), which Liens are in favor of the seller or shipper of such
goods or assets and only attach to such goods or assets, and (y) in favor of
customs and revenue authorities arising as a matter of law to secure payment of
customs duties in connection with the importation of goods;

 

(xvii)       bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by Parent or any Subsidiary, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank or banks with
respect to cash management and operating account arrangements;

 

(xviii)      Liens on assets of Foreign Subsidiaries securing Indebtedness
permitted to be incurred by such Foreign Subsidiaries pursuant to Section
8.04(xiii);

 

(xix)         Liens on cash deposits of a Credit Party pledge to secure
performance bonds, surety bonds, appeal bonds or customs bonds; provided that
the aggregate amount of all cash subject to all Liens permitted by this clause
(xix) shall not at any time exceed the amounts permitted under Section 8.04(ix)
and 8.05(xv);

 

(xx)          Liens on assets of an Intercompany Secured Obligor Subsidiary
securing Indebtedness permitted to be incurred by such Intercompany Secured
Obligor Subsidiary pursuant to Section 8.05(viii)(VI); and

 

(xxi)         additional Liens of the Borrowers or any Subsidiary of a Borrower
not otherwise permitted by this Section 8.01 that (w) were not incurred in
connection with borrowed money, (x) do not encumber any assets of Parent or any
of its Subsidiaries the Fair Market Value of which exceeds the amount of the
Indebtedness or other obligations secured by such assets, (y) do not materially
impair the use of such assets in the operation of the business of the Borrowers
or such Subsidiary and (z) do not secure obligations in excess of $500,000 in
the aggregate for all such Liens at any time.

 

In connection with the granting of Liens of the type described in clauses (iii),
(vi), (vii), (ix), (xiv) and (xix) of this Section 8.01 by the Borrowers or any
of their Subsidiaries, the Administrative Agent and the Collateral Agent shall
be authorized to take any actions deemed appropriate by it in connection
therewith (including, without limitation, by executing appropriate lien releases
or lien subordination agreements in favor of the holder or holders of such
Liens, in either case solely with respect to the item or items of equipment or
other assets subject to such Liens).

 

71

 

 

8.02.       Consolidation, Merger, Purchase or Sale of Assets, etc. Parent will
not, and will not permit any of its Subsidiaries to, wind up, liquidate or
dissolve its affairs or enter into any partnership, joint venture, or consummate
a transaction of merger or consolidation, or convey, sell, lease or otherwise
dispose of all or any part of its property or assets (other than sales of
inventory in the ordinary course of business), or enter into any sale-leaseback
transactions, or purchase or otherwise acquire (in one or a series of related
transactions) any part of the property or assets (other than purchases or other
acquisitions of inventory, materials and equipment in the ordinary course of
business) of any Person (or agree to do any of the foregoing at any future
time), except that: 

 

(i)            Capital Expenditures by the Borrowers and their Subsidiaries
shall be permitted to the extent not in violation of Section 8.07;

 

(ii)           the Borrowers and their Subsidiaries may liquidate or otherwise
dispose of obsolete or worn-out property in the ordinary course of business;

 

(iii)          Investments may be made to the extent permitted by Section 8.05;

 

(iv)          the Borrowers and their Subsidiaries may sell assets (other than
the capital stock or other Equity Interests of any Wholly-Owned Subsidiary,
unless all of the capital stock or other Equity Interests of such Wholly-Owned
Subsidiary are sold in accordance with this clause (iv)), so long as (v) no
Default or Event of Default then exists or would result therefrom, (w) each such
sale is in an arm’s-length transaction and such Borrower or the respective
Subsidiary receives at least Fair Market Value, (x) the consideration received
by the Borrowers or such Subsidiary consists of at least 90% cash and is paid at
the time of the closing of such sale, (y) the Net Sale Proceeds therefrom are
applied and/or reinvested as (and to the extent) required by Section 4.02(d) and
(z) the aggregate amount of the cash and non-cash proceeds received from all
assets sold pursuant to this clause (iv) shall not exceed $7,500,000 in any
fiscal year of Parent (for purposes of this clause (z), using the Fair Market
Value of property other than cash);

 

(v)           each of the Borrowers and their Subsidiaries may lease (as lessee)
or license (as licensee) real or personal property (so long as any such lease or
license does not create a Capitalized Lease Obligation except to the extent
permitted by Section 8.04(iv));

 

(vi)          each of the Borrowers and their Subsidiaries may sell or discount,
in each case without recourse and in the ordinary course of business, accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof and not as part of any financing
transaction;

 

(vii)         each of the Borrowers and their Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of the Borrowers or any of their Subsidiaries,
in each case so long as no such grant otherwise affects the Collateral Agent’s
security interest in the asset or property subject thereto;

 

72

 

 

(viii)        (a) any Credit Party may convey, sell or otherwise transfer all or
any part of its business, properties and assets to another Credit Party, so long
as any security interests granted to the Collateral Agent for the benefit of the
Secured Creditors pursuant to the Security Documents in the assets so
transferred shall remain in full force and effect and perfected (to at least the
same extent as in effect immediately prior to such transfer) and all actions
required to maintain said perfected status have been taken, (b) any Credit Party
may convey, sell or otherwise transfer all or any part of its business,
properties and assets to a Foreign Subsidiary provided that the Fair Market
Value of such business, properties and assets shall not exceed $1,000,000 in any
fiscal year and (c) any Foreign Subsidiary may convey, sell or otherwise
transfer all or any part of its business, properties and assets to a Credit
Party.

 

(ix)           any Subsidiary of a Borrower may merge or consolidate with and
into, or be dissolved or liquidated into, such Borrower or any Wholly-Owned
Domestic Subsidiary of such Borrower which is a Subsidiary Guarantor, so long as
(i) in the case of any such merger, consolidation, dissolution or liquidation
involving such Borrower, such Borrower is the surviving or continuing entity of
any such merger, consolidation, dissolution or liquidation, (ii) in all other
cases, a Wholly-Owned Domestic Subsidiary of such Borrower which is a Subsidiary
Guarantor is the surviving or continuing corporation of any such merger,
consolidation, dissolution or liquidation, and (iii) any security interests
granted to the Collateral Agent for the benefit of the Secured Creditors
pursuant to the Security Documents in the assets of such Subsidiary shall remain
in full force and effect and perfected (to at least the same extent as in effect
immediately prior to such merger, consolidation, dissolution or liquidation) and
all actions required to maintain said perfected status have been taken;

 

(x)            any Foreign Subsidiary of a Borrower may be merged, consolidated
or amalgamated with and into, or be dissolved or liquidated into, or transfer
any of its assets to, any Wholly-Owned Foreign Subsidiary of a Borrower, so long
as (i) such Wholly-Owned Foreign Subsidiary of a Borrower is the surviving or
continuing entity of any such merger, consolidation, amalgamation, dissolution
or liquidation and (ii) any security interests granted to the Collateral Agent
for the benefit of the Secured Creditors pursuant to the Security Documents in
the Equity Interests of such Wholly-Owned Foreign Subsidiary and such Foreign
Subsidiary shall remain in full force and effect and perfected and enforceable
(to at least the same extent as in effect immediately prior to such merger,
consolidation, amalgamation, dissolution, liquidation or transfer) and all
actions required to maintain said perfected status have been taken;

 

(xi)           Permitted Acquisitions may be consummated in accordance with the
requirements of Section 7.15; and

 

(xii)          the Borrowers and their Subsidiaries may liquidate or otherwise
dispose of Cash Equivalents in the ordinary course of business, in each case for
cash at Fair Market Value.

 

73

 

 

To the extent the Required Lenders waive the provisions of this Section 8.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 8.02 (other than to Parent or a Subsidiary thereof),
such Collateral shall be sold free and clear of the Liens created by the
Security Documents, and the Administrative Agent and the Collateral Agent shall
be authorized to take any actions deemed appropriate in order to effect the
foregoing.

 

8.03.       Dividends. Parent will not, and will not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to Parent
or any of its Subsidiaries, except that: 

 

(i)            any Subsidiary of each Borrower may pay cash Dividends to such
Borrower or to any Wholly-Owned Domestic Subsidiary of such Borrower and any
Foreign Subsidiary of each Borrower also may pay cash Dividends to any
Wholly-Owned Foreign Subsidiary of such Borrower; provided that no such
Dividends shall be paid to 1623739 Alberta Ltd. (Alberta) or to 1623753 Alberta
Ltd. (Alberta);

 

(ii)           provided that a Material Contract Termination Event shall not
have occurred and be continuing, any direct Non-Wholly-Owned Subsidiary of each
Borrower may pay cash Dividends to its shareholders, members or partners
generally, so long as the Borrower or its respective Subsidiary which owns the
Equity Interest in such Subsidiary paying such Dividends receives at least its
proportionate share thereof (based upon its relative holding of the Equity
Interest in the Subsidiary paying such Dividends and taking into account the
relative preferences, if any, of the various classes of Equity Interests of such
Subsidiary);

 

(iii)          SAE, the Delaware Subsidiary Borrower and the Alaskan Subsidiary
Borrower may pay cash Dividends to Parent, so long as the proceeds thereof are
promptly used by Parent to pay operating expenses incurred in the ordinary
course of business (including, without limitation, outside directors and
professional fees, expenses and indemnities) and other similar corporate
overhead costs and expenses, provided that the aggregate amount of all cash
Dividends paid pursuant to this clause (iii) shall not exceed $100,000 in any
fiscal year of Parent;

 

(iv)          SAE, the Delaware Subsidiary Borrower and the Alaskan Subsidiary
Borrower may pay cash Dividends to Parent at the times and in the amounts
necessary to enable Parent to pay its tax obligations; provided that (x) the
amount of cash Dividends paid pursuant to this clause (iv) to enable Parent to
pay Federal and state income taxes at any time shall not exceed the amount of
such Federal and state income taxes actually owing by Parent at such time for
the respective period and (y) any refunds received by Parent shall promptly be
returned by Parent to SAE, the Delaware Subsidiary Borrower or the Alaskan
Subsidiary Borrower, as applicable;

 

74

 

 

(v)           provided that a Material Contract Termination Event shall not have
occurred and be continuing, SAE, the Delaware Subsidiary Borrower and the
Alaskan Subsidiary Borrower may pay cash Dividends to Parent in an aggregate
amount for all such Dividends not to exceed $500,000 (although no more than
$250,000 of such Dividends may be paid in any fiscal year of Parent) for the
purpose of enabling Parent to redeem, repurchase or otherwise acquire for value,
and Parent may redeem, repurchase or otherwise acquire for value, outstanding
shares of Parent Common Stock (or options or warrants to purchases Parent Common
Stock) following the death, disability or termination of employment of officers,
directors or employees of Parent or any of its Subsidiaries, provided that (x)
the only consideration paid by Parent in respect of such redemptions or
purchases shall be cash and Shareholder Subordinated Notes, (y) the sum of (I)
the aggregate amount paid by Parent in cash in respect of all such redemptions
or purchases plus (II) the aggregate amount of all cash payments made on all
Shareholder Subordinated Notes shall not exceed $500,000 in respect of all such
redemptions, purchases and payments (although no more than $500,000 of such
redemptions, purchases and payments may be made in any fiscal year of Parent)
and (z) at the time of any cash Dividend, purchase or payment permitted to be
made pursuant to this Section 8.03(v), including any cash payment made under a
Shareholder Subordinated Note, no Default or Event of Default shall then exist
or result therefrom;

 

(vi)          Parent may pay regularly scheduled Dividends on its Qualified
Preferred Stock pursuant to the terms thereof solely through the issuance of
additional shares of such Qualified Preferred Stock (but not in cash), provided
that in lieu of issuing additional shares of such Qualified Preferred Stock as
Dividends, Parent may increase the liquidation preference of the shares of
Qualified Preferred Stock in respect of which such Dividends have accrued;

 

(vii)         SAE may pay regularly scheduled Dividends to Parent on its
Qualified Preferred Stock pursuant to the terms thereof, provided that Parent
must make an immediate corresponding cash contribution to SAE in the same amount
as any such Dividend paid in cash;

 

(viii)        Parent may pay Dividends in an aggregate amount not to exceed 50%
of the Net Cash Proceeds of all issuances of Equity Interests by Parent (other
than sales or issuances of Parent Common Stock to employees, officers and/or
directors of Parent and its Subsidiaries (including as a result of the exercise
of any options with respect thereto) following the Funding Date, provided that
(a) all mandatory prepayments in respect of such issuance shall have been
completed in accordance with Section 4.02, (b) no Default or Event of Default
shall have occurred or could reasonably be expected to result from such
Dividend, (c) no Material Contract Termination Event shall have occurred and be
continuing and (d) the aggregate amount of cash and Cash Equivalents held by
Parent and its Subsidiaries (without giving effect to the receipt of any such
Net Cash Proceeds) immediately after giving effect to the payment of such
Dividend shall be equal to or greater than the aggregate amount of cash and Cash
Equivalents held by Parent and its Subsidiaries (without giving effect to the
receipt of any such Net Cash Proceeds) immediately prior to the payment of such
Dividend;

 

(ix)           Parent may pay a Dividend in an aggregate amount not to exceed
$15,000,000 prior to December 31, 2012, provided that all of the proceeds of
such Dividend are immediately applied by the recipients thereof to purchase
Shareholder Subordinated Notes (which, for the avoidance of doubt, shall be
issued on terms and conditions satisfactory to the Administrative Agent); and

 

75

 

 

(x)            provided that a Material Contract Termination Event shall not
have occurred and be continuing, SAE, the Delaware Subsidiary Borrower and the
Alaskan Subsidiary Borrower may pay cash Dividends to Parent in an aggregate
amount not to exceed $1,750,000; provided that (x) Parent must use such funds to
make the loans and advances as set forth in Section 8.05(xvi) and (y) any
repayment received by Parent shall promptly be returned by Parent to SAE, the
Delaware Subsidiary Borrower or the Alaskan Subsidiary Borrower, as applicable.

 

8.04.       Indebtedness. Parent will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except: 

 

(i)            Indebtedness incurred pursuant to this Agreement and the other
Credit Documents;

 

(ii)           Existing Indebtedness outstanding on the Funding Date and listed
on Schedule VI (as reduced by any repayments of principal thereof), without
giving effect to any subsequent extension, renewal or refinancing thereof except
to the extent set forth on Schedule VI, provided that the aggregate principal
amount of the Indebtedness to be extended, renewed or refinanced does not
increase from that amount outstanding at the time of any such extension, renewal
or refinancing and, provided further, that any Intercompany Debt listed on
Schedule VI (and subsequent extensions, refinancings, renewals, replacements and
refundings thereof as permitted pursuant to this Section 8.04(ii)) shall be
subject to the requirements of clauses (w), (x) and (y) appearing in the proviso
to Section 8.05(viii);

 

(iii)          Indebtedness of the Borrowers under Other Hedging Agreements
entered into in the ordinary course of business and providing protection to the
Borrowers and their Subsidiaries against fluctuations in currency values in
connection with the Borrowers’ or any of their Subsidiaries’ operations, so long
as the entering into of such Other Hedging Agreements are bona fide hedging
activities and are not for speculative purposes; provided that the
Administrative Agent, in its sole discretion, shall have approved the form of
each Other Hedging Agreement;

 

(iv)          Indebtedness of the Borrowers and their Subsidiaries evidenced by
Capitalized Lease Obligations (to the extent permitted pursuant to Section 8.07)
and purchase money Indebtedness described in Section 8.01(vii), provided that
except as further provided below, in no event shall the sum of the aggregate
principal amount of all Capitalized Lease Obligations and purchase money
Indebtedness permitted by this clause (iv) exceed $2,500,000 at any time
outstanding; provided further that, (a) in the event Consolidated EBITDA for the
then-applicable Test Period is greater than $60,000,000, the limitation in the
foregoing proviso shall be increased to $10,000,000 and (b) thereafter, in the
event Consolidated EBITDA in future Test Periods declines to or below
$60,000,000, the limitation set forth in the foregoing proviso shall apply, but
any Indebtedness incurred in accordance with the foregoing clause (a) of this
proviso shall be permitted;

 

76

 

 

(v)           Indebtedness constituting Intercompany Loans to the extent
permitted by Section 8.05(viii);

 

(vi)          Indebtedness consisting of guaranties (x) by the Borrowers and the
Wholly-Owned Domestic Subsidiaries of the Borrowers that are Subsidiary
Guarantors of each other’s Indebtedness and lease and other contractual
obligations permitted under this Agreement and (y) by Wholly-Owned Foreign
Subsidiaries of the Borrowers of each other’s Indebtedness and lease and other
contractual obligations permitted under this Agreement;

 

(vii)         Indebtedness of a Subsidiary of a Borrower acquired pursuant to a
Permitted Acquisition (or Indebtedness assumed at the time of a Permitted
Acquisition of an asset securing such Indebtedness), provided that (x) such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition, (y) such Indebtedness does not
constitute debt for borrowed money, it being understood and agreed that
Capitalized Lease Obligations and purchase money Indebtedness shall not
constitute debt for borrowed money for purposes of this clause (y) and (z) the
aggregate principal amount of all Indebtedness permitted by this clause (vii)
shall not exceed $1,000,000 at any one time outstanding;

 

(viii)        Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business, so long as such
Indebtedness is extinguished within four Business Days of its incurrence;

 

(ix)           Indebtedness of the Borrowers and their Subsidiaries with respect
to performance bonds, surety bonds, appeal bonds or customs bonds required in
the ordinary course of business or in connection with the enforcement of rights
or claims of the Borrowers or any of their Subsidiaries or in connection with
judgments that do not result in a Default or an Event of Default, provided that
the aggregate outstanding amount of all such performance bonds, surety bonds,
appeal bonds and customs bonds permitted by this clause (ix), together with the
amount of Investments outstanding under Section 8.05(xv), shall not at any time
exceed $7,500,000;

 

(x)            Indebtedness of Parent under the Shareholder Subordinated Notes
(a) issued after the Effective Date in connection with a redemption or
repurchase of Parent Common Stock pursuant to Section 8.03(v) and (b) purchased
with the proceeds of Dividends permitted pursuant to Section 8.03(ix);

 

(xi)           Indebtedness of SAE incurred under the Existing Shareholders
Notes, in an aggregate principal amount not to exceed $2,402,000 as of September
30, 2012 plus pay-in-kind interest thereon following such date to the extent
provided in the Existing Shareholders Notes as in effect on the Funding Date
less the amount of any repayments of principal thereof after the Funding Date,
which Indebtedness shall be unsecured;

 

77

 

 

(xii)          Indebtedness of the Borrowers or any of their Subsidiaries which
may be deemed to exist in connection with agreements providing for
indemnification, purchase price adjustments and similar obligations in
connection with the acquisition or disposition of assets in accordance with the
requirements of this Agreement, so long as any such obligations are those of the
Person making the respective acquisition or sale, and are not guaranteed by any
other Person except as permitted by Section 8.04(vi);

 

(xiii)         Indebtedness of Foreign Subsidiaries of the Borrowers (other than
an Intercompany Secured Obligor Subsidiary) under lines of credit to any such
Foreign Subsidiary from Persons other than the Borrowers or any of their
Subsidiaries, the proceeds of which Indebtedness are used for such Foreign
Subsidiary’s working capital purposes, provided that the aggregate principal
amount of all such Indebtedness outstanding at any time for all such Foreign
Subsidiaries shall not exceed $2,500,000; and

 

(xiv)        so long as no Default or Event of Default then exists or would
result therefrom, additional Indebtedness incurred by the Borrowers and their
Subsidiaries in an aggregate principal amount not to exceed $2,500,000 at any
one time outstanding, which Indebtedness shall be unsecured.

 

8.05.       Advances, Investments and Loans. Parent will not, and will not
permit any of its Subsidiaries to, directly or indirectly, lend money or credit
or make advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other Equity Interest in, or make any capital contribution
to, any other Person, or purchase or own a futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract, or hold any cash or Cash Equivalents
(each of the foregoing an “Investment” and, collectively, “Investments”), except
that, the following shall be permitted:

 

(i)            the Borrowers and their Subsidiaries may acquire and hold
accounts receivables owing to any of them, if created or acquired in the
ordinary course of business and payable or dischargeable in accordance with
customary trade terms of the Borrowers or such Subsidiary;

 

(ii)           Parent and its Subsidiaries may acquire and hold cash and Cash
Equivalents.

 

(iii)          Parent and its Subsidiaries may hold the Investments held by them
on the Funding Date and described on Schedule IX, provided that any additional
Investments made with respect thereto shall be permitted only if permitted under
the other provisions of this Section 8.05;

 

(iv)          the Borrowers and their Subsidiaries may acquire and own
investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in good faith
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;

 

(v)           provided that a Material Contract Termination Event shall not have
occurred and be continuing, the Borrowers and their Subsidiaries may make loans
and advances to their officers and employees for moving, relocation and travel
expenses and other similar expenditures, in each case in the ordinary course of
business in an aggregate amount not to exceed $500,000 at any time (determined
without regard to any write-downs or write-offs of such loans and advances);

 

78

 

 

(vi)          Parent and its Subsidiaries may acquire and hold obligations of
their officers and employees in connection with such officers’ and employees’
acquisition of shares of Parent Common Stock (so long as no cash is actually
advanced by Parent or any of its Subsidiaries in connection with the acquisition
of such obligations);

 

(vii)         the Borrowers may enter into Other Hedging Agreements to the
extent permitted by Section 8.04(iii);

 

(viii)        (I) any Credit Party may make intercompany loans and advances to
any other Credit Party, (II) the Borrowers and its Domestic Subsidiaries may
make intercompany loans and advances to any Wholly-Owned Foreign Subsidiary
(other than intercompany loans and advances to (i) 1623739 Alberta Ltd.
(Alberta), (ii) 1623753 Alberta Ltd. (Alberta), or (iii) an Intercompany Secured
Obligor Subsidiary (which shall be governed by clause (VI) hereof)) provided
that such intercompany loans and advances are evidenced by an Intercompany
Global Note, (III) any Subsidiary which is not a Credit Party may make
intercompany loans and advances to any other Wholly-Owned Subsidiary which is
not a Credit Party, (IV) any Foreign Subsidiary may make intercompany loans and
advances to any other Foreign Subsidiary that is a Wholly-Owned Subsidiary, (V)
any Foreign Subsidiary may make intercompany loans and advances to any Credit
Party provided that such intercompany loans and advances are evidenced by an
Intercompany Global Note, and (VI) after the Funding Date, SAE may make secured
intercompany loans and advances to an Intercompany Secured Obligor Subsidiary in
the aggregate principal amount not to exceed, in the case of intercompany loans
and advances to SAE Canada, $30,000,000 and in the case of intercompany loans
and advances to any other Intercompany Secured Obligor Subsidiary, $10,000,000
in the aggregate (collectively, the “Intercompany Secured Loans” and, together
with such intercompany loans and advances referred to in preceding clauses (I)
through (VI), collectively, the “Intercompany Loans”), provided, that (t) no new
Intercompany Loans may be made pursuant to the preceding sub-clause (II) of this
clause (viii) if a Material Contract Termination Event has occurred and is
continuing, (u) at no time shall the aggregate outstanding principal amount of
all Intercompany Loans made pursuant to preceding sub-clause (II) of this clause
(viii), when added to the amount of contributions, acquisitions of Equity
Interests, capitalizations and forgivenesses theretofore made pursuant to
subclause (II) of Section 8.05(ix) (for this purposes, taking the Fair Market
Value of any property (other than cash) so contributed at the time of such
contribution), exceed $5,000,000 (determined without regard to any write-downs
or write-offs of such loans and advances and net of any returns on any such
Investment in the form of a principal repayment, distribution, dividend or
redemption, as applicable), (v) no Intercompany Loan may be made pursuant to
subclause (II) above at any time that a Default or an Event of Default has
occurred and its continuing, (w) each Intercompany Loan shall be evidenced by an
Intercompany Note, (x) each such Intercompany Note owned or held by a Credit
Party shall be pledged to the Collateral Agent pursuant to the Pledge Agreement
and each such Intercompany Note owned or held by an Intercompany Secured Obligor
Subsidiary shall be pledged to a Credit Party to secure the payment of
obligations under the applicable Intercompany Secured Note, (y) each
Intercompany Loan made by any Subsidiary of a Borrower that is not a Credit
Party to a Credit Party shall be subject to the subordination provisions
contained in the Intercompany Global Note and (z) any Intercompany Loans made to
any Subsidiary Guarantor or any Wholly-Owned Foreign Subsidiary pursuant to this
clause (viii) shall cease to be permitted by this clause (viii) if such
Subsidiary Guarantor or Wholly-Owned Foreign Subsidiary, as the case may be,
ceases to constitute a Subsidiary Guarantor that is a Wholly-Owned Domestic
Subsidiary or a Wholly-Owned Foreign Subsidiary, as the case may be;

 

79

 

 

(ix)           (I) the Borrowers and any Subsidiary Guarantor may make capital
contributions to, or acquire Equity Interests of, any Subsidiary Guarantor which
is a Wholly-Owned Domestic Subsidiary, (II) provided that a Material Contract
Termination Event shall not have occurred and be continuing, the Borrowers and
its Domestic Subsidiaries may make capital contributions to, or acquire Equity
Interests of, Wholly-Owned Foreign Subsidiaries (other than (i) 1623739 Alberta
Ltd. (Alberta), (ii) 1623753 Alberta Ltd. (Alberta), or (iii) an Intercompany
Secured Obligor Subsidiary), and may capitalize or forgive any Indebtedness owed
to them by a Wholly-Owned Foreign Subsidiary (other than (i) 1623739 Alberta
Ltd. (Alberta), (ii) 1623753 Alberta Ltd. (Alberta), or (iii) an Intercompany
Secured Obligor Subsidiary) and outstanding under clause (viii) of this Section
8.05, and (III) any Wholly-Owned Foreign Subsidiary may make capital
contributions to, or acquire Equity Interests of, any other Wholly-Owned Foreign
Subsidiary, and may capitalize or forgive any Indebtedness owed to it by a
Wholly-Owned Foreign Subsidiary; provided that (w) the aggregate amount of
contributions, acquisitions of Equity Interests, capitalizations and forgiveness
on and after the Funding Date made pursuant to preceding subclause (II) (for
this purpose, taking the Fair Market Value of any property (other than cash) so
contributed at the time of such contribution), when added to the aggregate
outstanding principal amount of Intercompany Loans made to Wholly-Owned Foreign
Subsidiaries pursuant to subclause (II) of Section 8.05(viii) (determined
without regard to any write-downs or write-offs thereof and net of any returns
on any such Investment in the form of a principal repayment, distribution,
dividend or redemption, as applicable), shall not exceed the limitation set
forth in such subclause (II) of Section 8.05(viii), (x) no contribution,
capitalization or forgiveness may be made pursuant to preceding subclause (II)
at any time that a Default or an Event of Default has occurred and its
continuing, (y) in the case of any contribution pursuant to preceding subclause
(I), any security interest granted to the Collateral Agent for the benefit of
the Secured Creditors pursuant to the Security Documents in any assets so
contributed shall remain in full force and effect and perfected (to at least the
same extent as in effect immediately prior to such contribution) and all actions
required to maintain said perfected status have been taken and (z) any
Investment made in or to any Subsidiary Guarantor or any Wholly-Owned Foreign
Subsidiary pursuant to this clause (ix) shall cease to be permitted hereunder if
such Subsidiary Guarantor or Wholly-Owned Foreign Subsidiary, as the case may
be, ceases to constitute a Subsidiary Guarantor that is a Wholly-Owned Domestic
Subsidiary or a Wholly-Owned Foreign Subsidiary, as the case may be;

 

80

 

 

(x)            Parent and its Subsidiaries may own the Equity Interests of their
respective Subsidiaries created or acquired in accordance with the terms of this
Agreement (so long as all amounts invested in such Subsidiaries are
independently justified under another provision of this Section 8.05);

 

(xi)           Contingent Obligations permitted by Section 8.04, to the extent
constituting Investments;

 

(xii)          Permitted Acquisitions shall be permitted in accordance with the
requirements of Section 7.15;

 

(xiii)         the Borrowers and their Subsidiaries may receive and hold
promissory notes and other non-cash consideration received in connection with
any asset sale permitted by Section 8.02(iv);

 

(xiv)        the Borrowers and their Subsidiaries may make advances in the form
of a prepayment of expenses to vendors, suppliers and trade creditors consistent
with their past practices, so long as such expenses were incurred in the
ordinary course of business of the Borrowers or such Subsidiary;

 

(xv)         Investments of the Borrowers and their Subsidiaries with respect to
cash deposits to be made in connection with performance bonds, surety bonds,
appeal bonds or customs bonds required in the ordinary course of business or in
connection with the enforcement of rights or claims of the Borrowers or any of
their Subsidiaries or in connection with judgments that do not result in a
Default or an Event of Default, provided that the aggregate outstanding amount
of all such performance bonds, surety bonds, appeal bonds and customs bonds
permitted by this clause (xv), together with the amount of Indebtedness
outstanding under Section 8.04(ix), shall not at any time exceed $7,500,000;

 

(xvi)        Parent may make loans and advances to its shareholders in order to
allow them to pay certain taxes for the fiscal years 2011 and 2012, in an
aggregate amount not to exceed $1,750,000; provided that such loans and advances
must be repaid by such shareholders prior to, or concurrently with, the payment
of any Dividend pursuant to Section 8.03(viii) or any other payment made to the
shareholders; and

 

(xvii)       provided that a Material Contract Termination Event shall not have
occurred and be continuing, in addition to Investments permitted by clauses (i)
through (xvi) of this Section 8.05, the Borrowers and their Subsidiaries may
make additional loans, advances and other Investments to or in a Person in an
aggregate amount for all loans, advances and other Investments made pursuant to
this clause (xv) (determined without regard to any write-downs or write-offs
thereof), net of cash repayments of principal in the case of loans, sale
proceeds in the case of Investments in the form of debt instruments and cash
equity returns (whether as a distribution, dividend, redemption or sale) in the
case of equity investments, not to exceed $500,000.

 

81

 

 

8.06.       Transactions with Affiliates. Parent will not, and will not permit
any of its Subsidiaries to, enter into any transaction or series of related
transactions with any Affiliate of Parent or any of its Subsidiaries, other than
in the ordinary course of business and on terms and conditions substantially as
favorable to Parent or such Subsidiary as would reasonably be obtained by Parent
or such Subsidiary at that time in a comparable arm’s-length transaction with a
Person other than an Affiliate, except that the following in any event shall be
permitted: 

 

(i)            Dividends may be paid to the extent provided in Section 8.03;

 

(ii)           loans may be made and other transactions may be entered into by
Parent and its Subsidiaries to the extent permitted by Sections 8.02, 8.04 and
8.05;

 

(iii)          customary fees, indemnities and reimbursements may be paid to
non-officer directors of Parent and its Subsidiaries;

 

(iv)          Parent may issue Parent Common Stock and Qualified Preferred
Stock;

 

(v)           Parent and its Subsidiaries may enter into, and may make payments
under, employment agreements, employee benefits plans, stock option plans,
indemnification provisions and other similar compensatory arrangements with
officers, employees and directors of Parent and its Subsidiaries in the ordinary
course of business;

 

(vi)          Subsidiaries of the Borrowers may pay management fees, licensing
fees and similar fees to the Borrowers or to any Wholly-Owned Domestic
Subsidiary of a Borrower that is a Subsidiary Guarantor; and

 

(vii)         SAE may make payments of principal and interest under the Existing
Shareholders Notes, to the extent permitted by Section 8.12.

 

Notwithstanding anything to the contrary contained above in this Section 8.06,
in no event shall Parent or any of its Subsidiaries pay any management,
consulting or similar fee to any of their respective Affiliates except as
specifically provided in clauses (vi) of this Section 8.06.

 

8.07.       Capital Expenditures. (a)  Parent will not, and will not permit any
of its Subsidiaries to, make any Capital Expenditures, except that, provided a
Material Contract Termination Event shall not have occurred and be continuing,
during any fiscal year of Parent set forth below (taken as one accounting
period), the Borrowers and their Subsidiaries may make Capital Expenditures so
long as the aggregate amount of all such Capital Expenditures does not exceed in
any fiscal year of Parent set forth below the amount set forth opposite such
fiscal year below; provided, that to the extent that the full amount of Capital
Expenditures permitted in any fiscal year is not expended in such fiscal year
(without regard to any carry forward amounts as permitted under this sentence),
such unused amount shall be deemed added to the amounts permitted to be spent in
the immediately succeeding fiscal year (with Capital Expenditures made in such
succeeding fiscal year applied last to such unused amount):

 

Fiscal Year Ending  Amount        December 31, 2012  $42,500,000  December 31,
2013  $47,500,000 

 

82

 

 

Fiscal Year Ending  Amount        December 31, 2014  $22,500,000  December 31,
2015  $22,500,000  December 31, 2016  $42,500,000 

 

(b)           In addition to the foregoing, provided that a Material Contract
Termination Event shall not have occurred and be continuing, the Borrowers and
their Subsidiaries may make additional Capital Expenditures (which Capital
Expenditures will not be included in any determination under Section 8.07(a) or
(b)) with the amount of Net Sale Proceeds received by the Borrowers or any of
their Subsidiaries from any Asset Sale so long as such Net Sale Proceeds are
reinvested within 360 days following the date of such Asset Sale, but only to
the extent that such Net Sale Proceeds are not otherwise required to be applied
as a mandatory repayment pursuant to Section 4.02(d).

 

(c)           At any time that a Material Contract Termination Event has
occurred and is continuing, the Borrowers and their Subsidiaries may make,
without duplication of any Capital Expenditures permitted under clauses (a) and
(b) above, Capital Expenditures in an amount not to exceed $1,000,000 in the
aggregate for all such periods.

 

8.08.       Debt Service Coverage Ratio. Parent will not permit the Debt Service
Coverage Ratio for any Test Period ending on the last day of a fiscal quarter of
Parent set forth below to be less than the amount set forth opposite such fiscal
quarter below: 

 

Fiscal Quarter End   Ratio       March 31, 2013   3.25:1.00 June 30, 2013  
3.25:1.00 September 30, 2013   3.25:1.00 December 31, 2013   3.25:1.00 March 31,
2014   3.50:1.00 June 30, 2014   3.50:1.00 September 30, 2014   3.75:1.00
December 31, 2014   3.75:1.00 March 31, 2015   4.00:1.00 June 30, 2015  
4.00:1.00 September 30, 2015   4.00:1.00 December 31, 2015   4.00:1.00 March 31,
2016   4.00:1.00 June 30, 2016   4.00:1.00 September 30, 2016   4.00:1.00

 

83

 

 

8.09.       Reserved.

 

8.10.       Net Leverage Ratio. Parent will not permit the Net Leverage Ratio as
of any quarter end date set forth below to be greater than the ratio set forth
opposite such date below: 

 

Fiscal Quarter End   Ratio       March 31, 2013   2.25:1.00 June 30, 2013  
2.25:1.00 September 30, 2013   2.25:1.00 December 31, 2013   2.00:1.00 March 31,
2014   1.75:1.00 June 30, 2014   1.50:1.00 September 30, 2014   1.25:1.00
December 31, 2014   1.25:1.00 March 31, 2015   1.25:1.00 June 30, 2015  
1.25:1.00 September 30, 2015   1.25:1.00 December 31, 2015   1.25:1.00 March 31,
2016   1.25:1.00 June 30, 2016   1.25:1.00 September 30, 2016   1.25:1.00

 

8.11.       Total Leverage Ratio. Parent will not permit the Total Leverage
Ratio as of any quarter end date set forth below to be greater than the ratio
set forth opposite such date below: 

 

Fiscal Quarter End   Ratio       March 31, 2013   2.50:1.00 June 30, 2013  
2.50:1.00 September 30, 2013   2.50:1.00 December 31, 2013   2.25:1.00 March 31,
2014   2.25:1.00 June 30, 2014   2.00:1.00 September 30, 2014   2.00:1.00
December 31, 2014   1.75:1.00 March 31, 2015   1.75:1.00 June 30, 2015  
1.75:1.00 September 30, 2015   1.75:1.00 December 31, 2015   1.75:1.00 March 31,
2016   1.75:1.00 June 30, 2016   1.75:1.00 September 30, 2016   1.75:1.00

 

84

 

 

8.12.       Modifications of the Existing Shareholders Notes; Certificate of
Incorporation, By-Laws and Certain Other Agreements; Limitations on Voluntary
Payments, etc. Parent will not, and will not permit any of its Subsidiaries to: 

 

(i)            amend, modify or change its certificate or articles of
incorporation (including, without limitation, by the filing or modification of
any certificate or articles of designation), certificate of formation, limited
liability company agreement or by-laws (or the equivalent organizational
documents), as applicable, or any agreement entered into by it with respect to
its capital stock or other Equity Interests (including any Shareholders’
Agreement and any Qualified Preferred Stock), or enter into any new
Shareholders’ Agreement, unless such amendment, modification, change or other
action contemplated by this clause (ii) could not reasonably be expected to be
adverse to the interests of the Lenders; provided further, that any
Shareholders’ Agreement entered into after the Funding Date must be satisfactory
to the Administrative Agent in its sole discretion;

 

(ii)           amend, modify or change any provision of any tax sharing
agreement or enter into any new tax sharing agreement, tax allocation agreement
or similar agreement without the prior written consent of the Administrative
Agent;

 

(iii)          amend, modify or change any provision of the Existing
Shareholders Notes, or make any payment of principal or interest under the
Existing Shareholders Notes; provided that such payments may be made if (a) no
Default or Event of Default shall have occurred or could reasonably be expected
to result from such payment and (b) no Material Contract Termination Event shall
have occurred and be continuing;

 

(iv)          amend, modify or change any provision of the documentation
governing the Kuukpik Joint Venture in a manner materially adverse to the
interests of the Administrative Agent or the Lenders;

 

(v)           designate any Indebtedness (or related interest obligations) as
senior debt having priority over the Obligations;

 

(vi)          on and after the execution and delivery thereof, amend, modify or
waive, or permit the amendment, modification or waiver of, any provision of any
Shareholder Subordinated Note or Existing Shareholder Notes;

 

(vii)         allow any prepayment of any Intercompany Secured Note or amend or
modify, or permit the amendment or modification of, any provision of any
Intercompany Secured Note, in each case without the consent of the Required
Lenders, or allow the waiver of any provision thereof without the consent of the
Administrative Agent; or

 

85

 

 

(viii)        make (or give any notice in respect of) any principal or interest
payment on, or any redemption or acquisition for value of, any Shareholder
Subordinated Note, except to the extent permitted by Section 8.03(v).

 

8.13.       Limitation on Certain Restrictions on Subsidiaries. Parent will not,
and will not permit any of its Subsidiaries to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Subsidiary to (a) pay dividends or make
any other distributions on its capital stock or any other Equity Interest or
participation in its profits owned by Parent or any of its Subsidiaries, or pay
any Indebtedness owed to Parent or any of its Subsidiaries, (b) make loans or
advances to Parent or any of its Subsidiaries or (c) transfer any of its
properties or assets to Parent or any of its Subsidiaries, except for such
encumbrances or restrictions existing under or by reason of (i) applicable law,
(ii) this Agreement and the other Credit Documents, (iii) the Intercompany
Secured Notes, (iv) customary provisions restricting subletting or assignment of
any lease governing any leasehold interest of Parent or any of its Subsidiaries,
(v) customary provisions restricting assignment of any licensing agreement (in
which Parent or any of its Subsidiaries is the licensee) or other contract
entered into by Parent or any of its Subsidiaries in the ordinary course of
business, (vi) restrictions on the transfer of any asset pending the close of
the sale of such asset, and (vii) restrictions on the transfer of any asset
subject to a Lien permitted by Section 8.01(iii), (vi), (vii), (xiv), (xv) or
(xvi). 

 

8.14.       Limitation on Issuance of Equity Interests. (a) Parent will not, and
will not permit any of its Subsidiaries to, issue (i) any Preferred Equity,
except as permitted under paragraph (c) of this Section 8.14, or (ii) any
redeemable common stock or other redeemable common Equity Interests other than
common stock or other redeemable common Equity Interests that is or are
redeemable at the sole option of Parent or such Subsidiary, as the case may be. 

 

(b)           Parent will not permit any of its Subsidiaries to issue any
capital stock or other Equity Interests (including by way of sales of treasury
stock) or any options or warrants to purchase, or securities convertible into,
capital stock or other Equity Interests, except (i) for transfers and
replacements of then outstanding shares of capital stock or other Equity
Interests, (ii) for stock splits, stock dividends and other issuances which do
not decrease the percentage ownership of Parent or any of its Subsidiaries in
any class of the capital stock or other Equity Interests of such Subsidiary,
(iii) in the case of Foreign Subsidiaries of Parent, to qualify directors to the
extent required by applicable law and for other nominal share issuances to
Persons other than Parent and its Subsidiaries to the extent required under
applicable law, (iv) for issuances by Subsidiaries of the Borrowers which are
newly created or acquired in accordance with the terms of this Agreement and (v)
Non-Wholly Owned Subsidiaries may issue Equity Interests, subject to compliance
with Section 4.02(b).

 

(c)           Parent may from time to time (i) issue Qualified Preferred Stock,
so long as (x) no Default or Event of Default shall exist at the time of any
such issuance or immediately after giving effect thereto, and (y) with respect
to each issuance of Qualified Preferred Stock, the gross cash proceeds therefrom
(or in the case of Qualified Preferred Stock directly issued as consideration
for a Permitted Acquisition, the Fair Market Value of the assets received
therefor) shall be at least equal to 100% of the liquidation preference thereof
at the time of issuance and (ii) issue additional shares of Qualified Preferred
Stock to pay in kind regularly scheduled Dividends on Qualified Preferred Stock
theretofore issued in compliance with this Section 8.14(c).

 

86

 

 

8.15.       Business; etc. Parent will not, and will not permit any of its
Subsidiaries to, engage directly or indirectly in any business other than the
businesses engaged in by Parent and its Subsidiaries as of the Funding Date. 

 

8.16.       Limitation on Creation of Subsidiaries. (a) Parent will not, and
will not permit any of its Subsidiaries to, establish, create or acquire after
the Funding Date any Subsidiary (other than Non-Wholly Owned Subsidiaries
permitted to be established, created or acquired in accordance with the
requirements of Section 8.16(b)), provided that the Borrowers and its
Wholly-Owned Subsidiaries shall be permitted to establish, create and, to the
extent permitted by this Agreement, acquire Wholly-Owned Subsidiaries, so long
as, in each case, (i) at least 5 days’ prior written notice thereof is given to
the Administrative Agent (or such shorter period of time as is acceptable to the
Administrative Agent in any given case), (ii) the capital stock or other Equity
Interests of such new Subsidiary are promptly pledged pursuant to, and to the
extent required by, this Agreement and the Pledge Agreement and the
certificates, if any, representing such stock or other Equity Interests,
together with stock or other appropriate powers duly executed in blank, are
delivered to the Collateral Agent, (iii) each such new Wholly-Owned Domestic
Subsidiary (and, to the extent required by Section 7.16, each such new
Wholly-Owned Foreign Subsidiary) executes a counterpart of the Subsidiaries
Guaranty, the Security Agreement, the Pledge Agreement and the Intercompany
Global Note, and (iv) each such new Wholly-Owned Domestic Subsidiary (and, to
the extent required by Section 7.16, each such new Wholly-Owned Foreign
Subsidiary), to the extent requested by the Administrative Agent or the Required
Lenders, takes all actions required pursuant to Section 7.12. In addition, each
new Wholly-Owned Subsidiary that is required to execute any Credit Document
shall execute and deliver, or cause to be executed and delivered, all other
relevant documentation (including opinions of counsel) of the type described in
Section 5 as such new Subsidiary would have had to deliver if such new
Subsidiary were a Credit Party on the Funding Date. 

 

(b)           In addition to Subsidiaries of the Borrowers created pursuant to
preceding clause (a), the Borrowers and their Subsidiaries may establish,
acquire or create, and make Investments in, Non-Wholly Owned Subsidiaries after
the Funding Date as a result of Permitted Acquisitions (subject to the
limitations contained in the definition thereof) and Investments expressly
permitted to be made pursuant to Section 8.05, provided that (i) all of the
capital stock or other Equity Interests of each such Non-Wholly Owned Subsidiary
shall be pledged by any Credit Party which owns same as, and to the extent,
required by the Pledge Agreement, and (ii) each such Non-Wholly Owned Subsidiary
shall take the actions specified in Section 8.16(a) to the same extent that such
Non-Wholly Owned Subsidiary would have been required to take if it were a
Wholly-Owned Subsidiary of a Borrower.

 

87

 

 

8.17.       Certain Deposit Accounts. Without limiting the provisions of
Sections 6.03 and 9.05(ii), none of the Credit Parties will maintain a Lockbox
Account or a Deposit Account (as defined in the Security Agreement) in which the
Credit Parties hold more than an average daily balance of $100,000 measured on a
rolling trailing thirty (30) day basis for the Credit Parties (on an individual
basis), unless such Lockbox Account or Deposit Account is (x) subject to a
“control agreement” referred to in Section 3.9 of the Security Agreement or (y)
otherwise under the “control” (within the meaning of Section 9-104 of the New
York UCC) of the Collateral Agent. In addition, no Intercompany Secured Obligor
Subsidiary shall maintain a Lockbox Account or a Deposit Account unless such
Lockbox Account or Deposit Account is subject to a perfected security interest
in favor of a Credit Party, to secure payment of the obligations under the
applicable Intercompany Secured Note. Notwithstanding anything herein to the
contrary, this Section 8.17 shall not apply to any Deposit Accounts located in
jurisdictions outside the United States, provided that the average daily balance
in all such Deposit Accounts not subject to a control agreement or perfected
security interest in such jurisdictions shall not exceed at any time the sum of
$5,000,000 plus the aggregate amount of trade payables due in such jurisdictions
within sixty (60) days of the date of determination.

 

8.18.       Lockbox Accounts. Notwithstanding anything in the Security Agreement
to the contrary, at all times during this Agreement the Credit Parties will
instruct all customers and other Persons making payment on Accounts and other
Collateral to make all payments thereon to a designated account (the “Lockbox
Account”). The Credit Parties agree that, at the request of the Administrative
Agent after the occurrence and during the continuation of an Event of Default,
they will cause the funds on deposit in such Lockbox Accounts to be paid to the
Administrative Agent on a daily basis by automated wire transfer.

 

SECTION 9.     Events of Default. 

 

Upon the occurrence of any of the following specified events (each, an “Event of
Default”):

 

9.01.       Payments. The Borrowers shall (i) default in the payment when due of
any principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for three or more Business Days, in the payment when due of
any interest on any Loan or Note, any Fees or any other amounts owing hereunder
or under any other Credit Document; or 

 

9.02.       Representations, etc. Any representation, warranty or statement made
or deemed made by any Credit Party herein or in any other Credit Document or in
any certificate delivered to the Administrative Agent or any Lender pursuant
hereto or thereto shall prove to be untrue in any material respect on the date
as of which made or deemed made; or 

 

9.03.       Covenants. Parent or any of its Subsidiaries shall (i) default in
the due performance or observance by it of any term, covenant or agreement
contained in Section 7.01(a), 7.01(b), 7.01(c), 7.01(g)(i), 7.08, 7.11, 7.14,
7.15, 7.18 or Section 8 or (ii) default in the due performance or observance by
it of any other term, covenant or agreement contained in this Agreement (other
than those set forth in Sections 9.01, 9.02 or 9.03(i)) and such default shall
continue unremedied for a period of 30 days after written notice thereof to the
defaulting party by the Administrative Agent or the Required Lenders; or 

 

88

 

 

9.04.       Default Under Other Agreements. (i)  Parent or any of its
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Obligations) beyond the period of grace, if any, provided in an instrument
or agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Indebtedness to
become due prior to its stated maturity, or (ii) any Indebtedness (other than
the Obligations) of Parent or any of its Subsidiaries shall be declared to be
(or shall become) due and payable, or required to be prepaid (other than by (x)
a regularly scheduled required prepayment or (y) a mandatory prepayment (unless
such required prepayment or mandatory prepayment results from a default
thereunder or an event of the type that constitutes an Event of Default)), prior
to the stated maturity thereof, provided that it shall not be a Default or an
Event of Default under this Section 9.04 unless the aggregate principal amount
of all Indebtedness as described in preceding clauses (i) and (ii) is at least
$500,000; or 

 

9.05.       Bankruptcy, etc. Parent or any of its Subsidiaries shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against Parent or
any of its Subsidiaries, and the petition is not controverted within 10 days, or
is not dismissed within 45 days after the filing thereof, provided, however,
that during the pendency of such period, each Lender shall be relieved of its
obligation to extender credit hereunder; or a custodian (as defined in the
Bankruptcy Code) is appointed for, or takes charge of, all or substantially all
of the property of Parent or any of its Subsidiaries, to operate all or any
substantial portion of the business of Parent or any of its Subsidiaries, or
Parent or any of its Subsidiaries commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to Parent or any of its Subsidiaries, or there is
commenced against Parent or any of its Subsidiaries any such proceeding which
remains undismissed for a period of 45 days after the filing thereof, or Parent
or any of its Subsidiaries is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or
Parent or any of its Subsidiaries makes a general assignment for the benefit of
creditors; or any Company action is taken by Parent or any of its Subsidiaries
for the purpose of effecting any of the foregoing; or 

 

89

 

 

9.06.       ERISA. (a) Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof under Section 412 of the
Code or Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof) and an event described in subsection .62, .63, .64, .65, .66,
.67 or .68 of PBGC Regulation Section 4043 shall be reasonably expected to occur
with respect to such Plan within the following 30 days, any determination that
any Plan is considered at-risk or in endangered or critical status as defined in
Sections 303, 304, and 305 of ERISA or Sections 430, 431, and 432 of the Code,
any Plan which is subject to Title IV of ERISA shall have had or is likely to
have a trustee appointed to administer such Plan, any Plan which is subject to
Title IV of ERISA is, shall have been or is likely to be terminated or to be the
subject of termination proceedings under ERISA, any Plan shall have an Unfunded
Current Liability, a contribution required to be made with respect to a Plan or
a Foreign Pension Plan has not been timely made, Parent or any Subsidiary of
Parent or any ERISA Affiliate has incurred or is likely to incur any liability
to or on account of a Plan under Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4071, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971 or
4975 of the Code or on account of a group health plan (as defined in Section
607(1) of ERISA, Section 4980B(g)(2) of the Code or 45 Code of Federal
Regulations Section 160.103) under Section 4980B of the Code and/or the Health
Insurance Portability and Accountability Act of 1996, or Parent or any
Subsidiary of Parent has incurred or is likely to incur liabilities pursuant to
one or more employee welfare benefit plans (as defined in Section 3(1) of ERISA)
that provide benefits to retired employees or other former employees (other than
as required by Section 601 of ERISA) or Plans or Foreign Pension Plans, a
“default,” within the meaning of Section 4219(c)(5) of ERISA, shall occur with
respect to any Plan; any applicable law, rule or regulation is adopted, changed
or interpreted, or the interpretation or administration thereof is changed, in
each case after the date hereof, by any Governmental Authority (a “Change in
Law”), or, as a result of a Change in Law, an event occurs following a Change in
Law, with respect to or otherwise affecting any Plan; (b) there shall result
from any such event or events described in subsection (a) the imposition of a
lien, the granting of a security interest, or a liability or a material risk of
incurring a liability; and (c) such lien, security interest or liability,
described in subsection (b) individually, and/or in the aggregate, in the
opinion of the Required Lenders, has had, or could reasonably be expected to
have, a Material Adverse Effect; or 

 

9.07.       Security Documents. Any of the Security Documents shall cease to be
in full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest in, and Lien on, all of the Collateral, in favor of the
Collateral Agent, superior to and prior to the rights of all third Persons
(except as permitted by Section 8.01), and subject to no other Liens (except as
permitted by Section 8.01), or any Credit Party shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any such Security Document and such default
shall continue beyond the period of grace, if any, specifically applicable
thereto pursuant to the terms of such Security Document; or 

 

9.08.       Guaranties. Any Guaranty or any provision thereof shall cease to be
in full force or effect as to any Guarantor (except as a result of a release of
any Subsidiary Guarantor in accordance with the terms thereof), or any Guarantor
or any Person acting for or on behalf of such Guarantor shall deny or disaffirm
such Guarantor’s obligations under the Guaranty to which it is a party or any
Guarantor shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to the
Guaranty to which it is a party; or 

 

90

 

 

9.09.       Judgments. One or more judgments or decrees shall be entered against
Parent or any Subsidiary of Parent involving in the aggregate for Parent and its
Subsidiaries a liability (not paid or to the extent not covered by a reputable
and solvent insurance company) and such judgments and decrees either shall be
final and non-appealable or shall not be vacated, discharged or stayed or bonded
pending appeal for any period of 30 consecutive days, and the aggregate amount
of all such judgments equals or exceeds $1,000,000; or 

 

9.10.       Change of Control. A Change of Control shall occur; or 

 

9.11.       Material Adverse Effect. There shall have occurred a change in the
business, operations, property, assets, liabilities, condition (financial or
otherwise) or prospects of Parent or any of its Subsidiaries since December 31,
2011 that has had, or could reasonably be expected to have, a material adverse
effect on the business, operations, property, assets, liabilities, condition
(financial or otherwise) or prospects of Parent and its Subsidiaries taken as a
whole;  

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrowers, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 9.05
shall occur with respect to the Borrowers, the result which would occur upon the
giving of written notice by the Administrative Agent as specified in clauses (i)
and (ii) below shall occur automatically without the giving of any such notice):
(i) declare the principal of and any accrued interest in respect of all Loans
and the Notes and all Obligations owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Credit Party; (ii) enforce, as Collateral Agent, all of the Liens and
security interests created pursuant to the Security Documents; and (iii) enforce
each Guaranty.

 

SECTION 10.     The Administrative Agent.  

 

10.01.     Appointment. The Lenders hereby irrevocably designate and appoint CP
Admin Co LLC as Administrative Agent (for purposes of this Section 10 and
Section 11.01, the term “Administrative Agent” also shall include CP Admin Co
LLC in its capacity as Collateral Agent pursuant to the Security Documents) to
act as specified herein and in the other Credit Documents. Each Lender hereby
irrevocably authorizes, and each holder of any Note by the acceptance of such
Note shall be deemed irrevocably to authorize, the Administrative Agent to take
such action on its behalf under the provisions of this Agreement, the other
Credit Documents and any other instruments and agreements referred to herein or
therein and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Administrative
Agent by the terms hereof and thereof and such other powers as are reasonably
incidental thereto. The Administrative Agent may perform any of its respective
duties hereunder by or through its officers, directors, agents, employees or
affiliates. 

91

 

 

10.02.     Nature of Duties. (a) The Administrative Agent shall not have any
duties or responsibilities except those expressly set forth in this Agreement
and in the other Credit Documents. Neither the Administrative Agent nor any of
its officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). The duties of the
Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or the holder
of any Note; and nothing in this Agreement or in any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein. 

 

(b)           Notwithstanding any other provision of this Agreement or any
provision of any other Credit Document, the Lead Arranger is named as such for
recognition purposes only, and in its capacity as such shall have no powers,
duties, responsibilities or liabilities with respect to this Agreement or the
other Credit Documents or the transactions contemplated hereby and thereby; it
being understood and agreed that the Lead Arranger shall be entitled to all
indemnification and reimbursement rights in favor of the Administrative Agent
as, and to the extent, provided for under Sections 10.06 and 11.01. Without
limitation of the foregoing, the Lead Arranger shall not, solely by reason of
this Agreement or any other Credit Documents, have any fiduciary relationship in
respect of any Lender or any other Person.

 

10.03.     Lack of Reliance on the Administrative Agent.     (a) Each Lender
from time to time party to this Agreement (i) confirms that it has received a
copy of this Agreement and the other Credit Documents, together with copies of
the financial statements referred to therein, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to become a Lender under this Agreement, (ii) agrees that it has made
and will, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Credit Documents and,
except as expressly provided in this Agreement, the Administrative Agent shall
not have any duty or responsibility, either initially or on a continuing basis,
to provide any Lender or the holder of any Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, (iii) acknowledges and
agrees that no fiduciary or advisory relationship between the Administrative
Agent and any Lender is intended to be or has been created in respect of any of
the transactions contemplated by this Agreement, (iv) acknowledges and agrees
that the Administrative Agent, on the one hand, and each Lender on the other
hand, have an arms-length business relationship that does not directly or
indirectly give rise to, and no Lender relies on, any fiduciary duty on the
Administrative Agent’s part, (v) acknowledges and agrees that each Lender is
capable of evaluating and understanding, and each such Lender understands and
accepts, the terms, risks and conditions of the transactions contemplated by
this Agreement, (vi) acknowledges and agrees that the Administrative Agent or
any of its Affiliates may have received fees or other compensation from Parent
or any of its Affiliates in connection with this Agreement which may or may not
be publicly disclosed and such fees or compensation do not affect any Lender’s
independent credit decision to enter into the transactions contemplated by this
Agreement, (vii) acknowledges and agrees that notwithstanding that no fiduciary
or similar relationship exists between the Administrative Agent and any Lender,
each such Lender hereby waives, to the fullest extent permitted by law, any
claims it may have against the Administrative Agent or its Affiliates for breach
of fiduciary duty or alleged breach of fiduciary duty and agrees that the
Administrative Agent and its Affiliates shall have no liability (whether direct
or indirect) to any Lender in respect of such a fiduciary duty claim or to any
Person asserting a fiduciary duty claim on behalf of or in right of any Lender,
including any such Lender’s stockholders, employees or creditors, and (viii)
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement and the other Credit Documents
are required to be performed by it as a Lender. The Administrative Agent shall
not be responsible to any Lender or the holder of any Note for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability, perfection,
collectability, priority or sufficiency of this Agreement or any other Credit
Document or the financial condition of Parent or any of its Subsidiaries or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or any other Credit
Document, or the financial condition of Parent or any of its Subsidiaries or the
existence or possible existence of any Default or Event of Default. 

 

92

 

 

(b)         To the full extent permitted by applicable law, each party hereto
and each Indemnified Person shall not assert, and hereby waives, any claim
against any other party hereto or any other Indemnified Person, on any theory of
liability, for special, indirect, consequential or incidental damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Credit Document, any other agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby
or thereby or any Loan or the use of the proceeds thereof; provided, however,
that the foregoing provisions shall not relieve any Borrower of its
indemnification obligations as provided in Section 11.01(a) to the extent any
Indemnified Person is found liable for any such damages. No party hereto and no
Indemnified Person shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby, except to the extent the liability
of such Person results from such Person’s gross negligence, willful misconduct
or bad faith (as determined by a court of competent jurisdiction in a final and
non-appealable decision); provided, however, that the foregoing provisions shall
not relieve the Borrower of its indemnification obligations as provided in
Section 11.01(a) to the extent any Indemnified Person is found liable for any
such damages.

 

10.04.     Certain Rights of the Administrative Agent. If the Administrative
Agent requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining. Without
limiting the foregoing, the Administrative Agent shall be entitled to refrain
from any act or action, and neither any Lender nor the holder of any Note shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent refraining from such act or action, unless or until
the Administrative Agent shall have received, pursuant to an escrow arrangement
satisfactory to it, from the Borrower or the Lenders an amount initially equal
to $250,000 and supplemented or increased thereafter on a monthly basis to the
extent necessary (in the reasonable judgment of the Administrative Agent) to
reimburse the Administrative Agent for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature that may be imposed on,
asserted against or incurred by the Administrative Agent as a result of such act
or action and for which the Administrative Agent would be entitled to
indemnification pursuant to Section 10.06 or Section 11.01 hereof. Any amounts
subject to such escrow arrangement remaining after payment in full of all such
indemnification obligations shall be returned to the Lenders or the Borrower, as
applicable. 

 

93

 

 

10.05.     Reliance. The Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Credit Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent. 

 

10.06.     Indemnification. To the extent the Administrative Agent (or any
affiliate thereof) is not reimbursed and indemnified by the Borrowers, the
Lenders will reimburse and indemnify the Administrative Agent (and any affiliate
thereof) in proportion to their respective “percentage” as used in determining
the Required Lenders for and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements of whatsoever kind or nature (including, without limitation, any
customary indemnifications provided to a deposit account bank pursuant to a
“control agreement” referred to in the Security Agreement) which may be imposed
on, asserted against or incurred by the Administrative Agent (or any affiliate
thereof) in performing its duties hereunder or under any other Credit Document
or in any way relating to or arising out of this Agreement or any other Credit
Document; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s (or such affiliate’s) gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision). 

 

10.07.     The Administrative Agent in its Individual Capacity. With respect to
its obligation to make Loans under this Agreement, the Administrative Agent
shall have the rights and powers specified herein for a “Lender” and may
exercise the same rights and powers as though it were not performing the duties
specified herein; and the term “Lender,” “Required Lenders,” “Holders of Notes”
or any similar terms shall, unless the context clearly indicates otherwise,
include the Administrative Agent in its respective individual capacities. The
Administrative Agent and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of banking, investment banking, trust or other
business with, or provide debt financing, equity capital or other services
(including financial advisory services) to any Credit Party or any Affiliate of
any Credit Party (or any Person engaged in a similar business with any Credit
Party or any Affiliate thereof) as if they were not performing the duties
specified herein, and may accept fees and other consideration from any Credit
Party or any Affiliate of any Credit Party for services in connection with this
Agreement and otherwise without having to account for the same to the Lenders. 

 

94

 

 

10.08.     Holders. The Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent. Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor. 

 

10.09.     Resignation by the Administrative Agent. (a) The Administrative Agent
may resign from the performance of all its respective functions and duties
hereunder and/or under the other Credit Documents at any time by giving 15
Business Days’ prior written notice to the Lenders and, unless a Default or an
Event of Default under Section 9.05 then exists, the Borrowers. Any such
resignation by an Administrative Agent hereunder shall also constitute its
resignation as the Collateral Agent, and upon the effectiveness of such
resignation of an Administrative Agent in accordance with this Section 10.09,
the resigning Administrative Agent shall no longer be required to discharge any
duties of the “Collateral Agent” under the Security Documents. Such resignation
shall take effect upon the appointment of a successor Administrative Agent
pursuant to clauses (b) and (c) below or as otherwise provided below. 

 

(b)           Upon any such notice of resignation by the Administrative Agent,
the Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrowers, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrowers’ approval shall not be required if an Event of
Default then exists).

 

(c)           If a successor Administrative Agent shall not have been so
appointed within such 15 Business Day period, the Administrative Agent, with the
consent of the Borrowers (which consent shall not be unreasonably withheld or
delayed, provided that the Borrowers’ consent shall not be required if an Event
of Default then exists), shall then appoint a successor Administrative Agent who
shall serve as Administrative Agent hereunder or thereunder until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided above.

 

(d)           If no successor Administrative Agent has been appointed pursuant
to clause (b) or (c) above by the 20th Business Day after the date such notice
of resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.

 

(e)           Upon a resignation of the Administrative Agent pursuant to this
Section 10.09, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 10 (and the analogous provisions of the other Credit Documents)
shall continue in effect for the benefit of the Administrative Agent for all of
its actions and inactions while serving as the Administrative Agent.

 

95

 

 

(f)            CP Admin Co LLC may by giving (5) five days' written notice to
the Borrower designate any Person employing, or otherwise affiliated with, any
one or more Persons who were, as of the date hereof, principals of CP Admin Co
LLC, to act as Administrative Agent hereunder, in which case CP Admin Co LLC
shall be deemed to have resigned as Administrative Agent pursuant to preceding
clause (a) and such designee shall be deemed to have been appointed as a
successor Administrative Agent pursuant to preceding clause (b).

 

10.10.     Collateral Matters. (a)  Each Lender authorizes and directs the
Collateral Agent to enter into the Security Documents for the benefit of the
Lenders and the other Secured Creditors. Each Lender hereby agrees, and each
holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders
in accordance with the provisions of this Agreement or the Security Documents,
and the exercise by the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders. The Collateral Agent is
hereby authorized on behalf of all of the Lenders, without the necessity of any
notice to or further consent from any Lender, from time to time prior to an
Event of Default, to take any action with respect to any Collateral or Security
Documents which may be necessary to perfect and maintain perfected the security
interest in and liens upon the Collateral granted pursuant to the Security
Documents. 

 

(b)           The Lenders hereby authorize the Collateral Agent, at its option
and in its discretion, to release any Lien granted to or held by the Collateral
Agent upon any Collateral (i) upon payment and satisfaction of all of the
Obligations (other than inchoate indemnification obligations) at any time
arising under or in respect of this Agreement or the Credit Documents or the
transactions contemplated hereby or thereby, (ii) constituting property being
sold or otherwise disposed of (to Persons other than Parent and its
Subsidiaries) upon the sale or other disposition thereof in compliance with
Section 8.02, (iii) if approved, authorized or ratified in writing by the
Required Lenders (or all of the Lenders hereunder, to the extent required by
Section 11.12) or (iv) as otherwise may be expressly provided in the relevant
Security Documents. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Collateral Agent’s authority to release
particular types or items of Collateral pursuant to this Section 10.10.

 

(c)           The Collateral Agent shall have no obligation whatsoever to the
Lenders or to any other Person to assure that the Collateral exists or is owned
by any Credit Party or is cared for, protected or insured or that the Liens
granted to the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 10.10 or in any of the Security Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to the Lenders, except for its gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

 

96

 

 

10.11.     Delivery of Information. The Administrative Agent shall not be
required to deliver to any Lender originals or copies of any documents,
instruments, notices, communications or other information received by the
Administrative Agent from any Credit Party, any Subsidiary, the Required
Lenders, any Lender or any other Person under or in connection with this
Agreement or any other Credit Document except (i) as specifically provided in
this Agreement or any other Credit Document and (ii) as specifically requested
from time to time in writing by any Lender with respect to a specific document,
instrument, notice or other written communication received by and in the
possession of the Administrative Agent at the time of receipt of such request
and then only in accordance with such specific request. 

 

10.12.     Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent (including, without limitation, CP Admin Co LLC or any of
its Affiliates). The Administrative Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers by or through their
respective officers directors, employees, representatives, agents, sub-agents or
advisors thereof. . The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents. 

 

97

 

 

SECTION 11.     Miscellaneous. 

 

11.01.     Payment of Expenses, etc.

 

(a)           The Borrowers hereby agree to: (i) whether or not the transactions
herein contemplated are consummated, pay all reasonable out-of-pocket costs and
expenses of the Administrative Agent (including, without limitation, the
reasonable fees and disbursements of DLA Piper LLP (US) and the Administrative
Agent’s other counsel and consultants) in connection with the preparation,
execution, delivery and administration of this Agreement and the other Credit
Documents and the documents and instruments referred to herein and therein and
any amendment, waiver or consent relating hereto or thereto, of the
Administrative Agent and its Affiliates in connection with its or their
syndication efforts with respect to this Agreement and of the Administrative
Agent, and, after the occurrence and during the continuation of an Event of
Default, each of the Lenders in connection with the enforcement of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings
(including, in each case without limitation, the reasonable fees and
disbursements of counsel and consultants for the Administrative Agent and, after
the occurrence and during the continuation of an Event of Default, counsel for
each of the Lenders); (ii) pay and hold the Administrative Agent, each of the
Lenders harmless from and against any and all present and future stamp, excise
and other similar documentary taxes with respect to the foregoing matters and
save the Administrative Agent, each of the Lenders harmless from and against any
and all liabilities with respect to or resulting from any delay or omission
(other than to the extent attributable to the Administrative Agent or such
Lender) to pay such taxes; and (iii) indemnify the Administrative Agent and each
Lender, and each of their respective officers, directors, employees,
representatives, agents, affiliates, trustees and investment advisors (each, an
“Indemnified Person”) from and hold each of them harmless against any and all
liabilities, obligations (including with respect to removal or remedial
actions), losses, damages, penalties, claims, actions, judgments, suits, costs,
expenses and disbursements (including reasonable attorneys’ and consultants’
fees and disbursements) incurred by, imposed on or assessed against any of them
as a result of, or arising out of, or in any way related to, or by reason of,
(a) any investigation, litigation or other proceeding (whether or not the
Administrative Agent or any Lender is a party thereto and whether or not such
investigation, litigation or other proceeding is brought by or on behalf of any
Credit Party) related to the entering into and/or performance of this Agreement
or any other Credit Document or the proceeds of any Loans hereunder or the
consummation of the Transaction or any other transactions contemplated herein or
in any other Credit Document or the exercise of any of their rights or remedies
provided herein or in the other Credit Documents, or (b) the actual or alleged
presence of Hazardous Materials in the air, surface water or groundwater or on
the surface or subsurface of any Real Property at any time owned, leased or
operated by Parent or any of its Subsidiaries or any of their respective
predecessors, the generation, storage, transportation, handling or disposal of
Hazardous Materials by Parent or any of its Subsidiaries or any of their
respective predecessors at any location, whether or not owned, leased or
operated by Parent or any of its Subsidiaries or any of their respective
predecessors, the non-compliance by Parent or any of its Subsidiaries or any of
their respective predecessors with any Environmental Law (including applicable
permits thereunder) applicable to any Real Property, or any Environmental Claim
asserted against Parent, any of its Subsidiaries or any of their respective
predecessors or any Real Property at any time owned, leased or operated by
Parent or any of its Subsidiaries or any of their respective predecessors,
including, in each case, without limitation, the reasonable fees and
disbursements of counsel and other consultants incurred in connection with any
such investigation, litigation or other proceeding (but excluding any losses,
liabilities, claims, damages or expenses to the extent incurred by reason of the
gross negligence or willful misconduct of the Indemnified Person to be
indemnified (as determined by a court of competent jurisdiction in a final and
non-appealable decision)). To the extent that the undertaking to indemnify, pay
or hold harmless the Administrative Agent or any Lender set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, the Borrowers shall make the maximum contribution to the payment
and satisfaction of each of the indemnified liabilities which is permissible
under applicable law.

 

(b)           To the full extent permitted by applicable law, each of Parent and
the Borrowers shall not assert, and hereby waives, any claim against any
Indemnified Person, on any theory of liability, for special, indirect,
consequential or incidental damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnified
Person shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby, except to the extent the liability of such
Indemnified Person results from such Indemnified Person’s gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

 

98

 

 

11.02.     Right of Setoff. In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent and each Lender is hereby authorized at any time or
from time to time, without presentment, demand, protest or other notice of any
kind to any Credit Party or to any other Person, any such notice being hereby
expressly waived to the extent permitted by applicable law, to set off and to
appropriate and apply any and all deposits (general or special but excluding, in
any event, deposits for payroll, tax, employee benefit payments or trust or
fiduciary purposes) and any other Indebtedness at any time held or owing by the
Administrative Agent or such Lender or any Affiliate, branch or agency thereof
(including, without limitation, by branches and agencies of the Administrative
Agent or such Lender or Affiliate wherever located) to or for the credit or the
account of Parent or any of its Subsidiaries against and on account of the
Obligations and liabilities of the Credit Parties to the Administrative Agent or
such Lender under this Agreement or under any of the other Credit Documents,
including, without limitation, all interests in Obligations purchased by such
Lender pursuant to Section 11.04(b), and all other claims of any nature or
description arising out of or connected with this Agreement or any other Credit
Document, irrespective of whether or not the Administrative Agent or such Lender
shall have made any demand hereunder and although said Obligations, liabilities
or claims, or any of them, shall be contingent or unmatured. 

 

11.03.     Notices. Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telegraphic, telecopier or cable communication) and mailed, telegraphed,
telecopied, cabled or delivered: if to any Credit Party, at the address
specified opposite its signature below or in the other relevant Credit
Documents; if to any Lender, at its address specified to the Administrative
Agent; and if to the Administrative Agent, at the Notice Office; or, as to any
Credit Party or the Administrative Agent, at such other address as shall be
designated by such party in a written notice to the other parties hereto and, as
to each Lender, at such other address as shall be designated by such Lender in a
written notice to the Borrowers and the Administrative Agent. All such notices
and communications shall, when mailed, telegraphed, telecopied, or cabled or
sent by overnight courier, be effective when deposited in the mails, delivered
to the telegraph company, cable company or overnight courier, as the case may
be, or sent by telecopier, except that notices and communications to the
Administrative Agent and any Credit Party shall not be effective until received
by the Administrative Agent, the Administrative Borrower or any Credit Party, as
the case may be.

 

99

 

 

11.04.     Benefit of Agreement; Assignments; Participations. (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however,
neither Parent nor the Borrowers may assign or transfer any of its rights,
obligations or interest hereunder without the prior written consent of the
Lenders and, provided further, that, although any Lender may transfer, assign or
grant participations in its rights hereunder, such Lender shall remain a
“Lender” for all purposes hereunder and the transferee, assignee or participant,
as the case may be, shall not constitute a “Lender” hereunder (except for a
transfer or assignment as provided in Sections 2.07 or 11.04(b)) and, provided
further, that no Lender shall transfer or grant any participation under which
the participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Credit Document except to the extent such amendment or
waiver would (i) extend the final scheduled maturity of any Loan or Note in
which such participant is participating, or reduce the rate or extend the time
of payment of interest or Fees thereon (except in connection with a waiver of
applicability of any post-default increase in interest rates) or reduce the
principal amount thereof (it being understood that any amendment or modification
to the financial definitions in this Agreement or to Section 11.07(a) shall not
constitute a reduction in the rate of interest or Fees payable hereunder), or
increase the amount of the participant’s participation over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of
Default shall not constitute a change in the terms of such participation, and
that an increase in any Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by Parent or the Borrowers
of any of its rights and obligations under this Agreement or (iii) release all
or substantially all of the Collateral under all of the Security Documents
(except as expressly provided in the Credit Documents) supporting the Loans
hereunder in which such participant is participating. In the case of any such
participation, the participant shall not have any rights under this Agreement or
any of the other Credit Documents (the participant’s rights against such Lender
in respect of such participation to be those set forth in the agreement executed
by such Lender in favor of the participant relating thereto) and all amounts
payable by the Borrowers hereunder shall be determined as if such Lender had not
sold such participation. 

 

100

 

 

(b)           Notwithstanding the foregoing, any Lender (or any Lender together
with one or more other Lenders) may (x) assign all or a portion of its
outstanding Obligations hereunder to (i)(A) its parent company and/or any
affiliate of such Lender which is at least 50% owned by such Lender or its
parent company or (B) to one or more other Lenders or any affiliate of any such
other Lender which is at least 50% owned by such other Lender or its parent
company (provided that any fund that invests in loans and is managed or advised
by the same investment advisor of another fund which is a Lender (or by an
Affiliate of such investment advisor) shall be treated as an affiliate of such
other Lender for the purposes of this sub-clause (x)(i)(B)), or (ii) in the case
of any Lender that is a fund that invests in loans, any other fund that invests
in loans and is managed or advised by the same investment advisor of any Lender
or by an Affiliate of such investment advisor or (y) assign all, or if less than
all, a portion equal to at least $1,000,000 in the aggregate for the assigning
Lender or assigning Lenders, of such outstanding Obligations hereunder to one or
more Eligible Transferees (treating any fund that invests in loans and any other
fund that invests in loans and is managed or advised by the same investment
advisor of such fund or by an Affiliate of such investment advisor as a single
Eligible Transferee), each of which assignees shall become a party to this
Agreement as a Lender by execution of an Assignment and Assumption Agreement,
provided that (i) at such time, the Register shall be deemed modified to reflect
the outstanding Loans of such new Lender and of the existing Lenders after
giving effect to such assignment, (ii) upon the surrender of the relevant Notes
by the assigning Lender (or, upon such assigning Lender’s indemnifying the
Borrowers for any lost Note pursuant to a customary indemnification agreement)
new Notes will be issued, at the Borrowers’ expense, to such new Lender and to
the assigning Lender upon the request of such new Lender or assigning Lender,
such new Notes to be in conformity with the requirements of Section 2.02 (with
appropriate modifications) to the extent needed to reflect the revised
outstanding Loans after giving effect to such assignment, (iii) the consent of
the Administrative Agent and, so long as no Default or Event of Default then
exists, the Borrowers, shall be required in connection with any such assignment
pursuant to clause (y) above (such consent, in any case, not to be unreasonably
withheld, delayed or conditioned), provided that the Borrowers shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Administrative Agent within 5 Business Days after having
received notice thereof, (iv) the Administrative Agent shall receive at the time
of each such assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $5,000 (which may be waived by the
Administrative Agent in its sole discretion) and (v) no such transfer or
assignment will be effective until recorded by the Administrative Agent on the
Register pursuant to Section 11.15. To the extent of any assignment pursuant to
this Section 11.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned outstanding Loans. At the time of each
assignment pursuant to this Section 11.04(b) to a Person which is not already a
Lender hereunder and which is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) for Federal income tax purposes, the
respective assignee Lender shall, to the extent legally entitled to do so,
provide to the Borrowers the appropriate Internal Revenue Service Forms (and, if
applicable, a Section 4.04(b)(ii) Certificate) described in Section 4.04(b). To
the extent that an assignment of all or any portion of a Lender’s outstanding
Obligations pursuant to Section 2.07 or this Section 11.04(b) would, at the time
of such assignment, result in increased costs under Section 2.04 or 4.04 from
those being charged by the respective assigning Lender prior to such assignment,
then the Borrowers shall not be obligated to pay such increased costs (although
the Borrowers, in accordance with and pursuant to the other provisions of this
Agreement, shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).

 

(c)           Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans and Notes hereunder to a Federal Reserve Bank in support
of borrowings made by such Lender from such Federal Reserve Bank and, with prior
notification to the Administrative Agent (but without the consent of the
Administrative Agent or the Borrowers), any Lender which is a fund may pledge
all or any portion of its Loans and Notes to its trustee or to a collateral
agent providing credit or credit support to such Lender in support of its
obligations to such trustee, such collateral agent or a holder of such
obligations, as the case may be. No pledge pursuant to this clause (c) shall
release the transferor Lender from any of its obligations hereunder.

 

(d)           Any Lender which assigns all of its Loans hereunder in accordance
with Section 11.04(b) shall cease to constitute a “Lender” hereunder, except
with respect to indemnification provisions under this Agreement (including,
without limitation, Sections 2.04, 2.11, 4.04, 10.06, 11.01 and 11.06), which
shall survive as to such assigning Lender.

 

101

 

 

11.05.     No Waiver; Remedies Cumulative. No failure or delay on the part of
the Administrative Agent, the Collateral Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrowers or any other Credit Party and the
Administrative Agent, the Collateral Agent or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies expressly provided
herein or in any other Credit Document are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent, the Collateral Agent
or any Lender would otherwise have. No notice to or demand on any Credit Party
in any case shall entitle any Credit Party to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the Administrative Agent, the Collateral Agent or any Lender to any other or
further action in any circumstances without notice or demand. 

 

11.06.     Payments Pro Rata. (a) Except as otherwise provided in this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of the Borrowers in respect of any Obligations
hereunder, the Administrative Agent shall distribute such payment to the Lenders
entitled thereto (other than (i) if any Lender that has consented in writing to
waive its pro rata share of any such payment, in which case such amounts shall
be reallocated on a pro rata basis among the other Lenders or (ii) if all
Lenders shall have consented in writing to waive their pro rata share of such
payment, such payment shall be returned to the Borrowers) pro rata based upon
their respective shares, if any, of the Obligations with respect to which such
payment was received. 

 

(b)           Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise), which is applicable to the payment of the principal of, or interest
on, the Loans, of a sum which with respect to the related sum or sums received
by other Lenders is in a greater proportion than the total of such Obligations
then owed and due to such Lender bears to the total of such Obligations then
owed and due to all of the Lenders immediately prior to such receipt, then such
Lender receiving such excess payment shall purchase for cash without recourse or
warranty from the other Lenders an interest in the Obligations of the respective
Credit Party to such Lenders in such amount as shall result in a proportional
participation by all the Lenders in such amount; provided that if all or any
portion of such excess amount is thereafter recovered from such Lenders, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.

 

102

 

 

11.07.     Calculations; Computations. (a)  All accounting determinations under
this Agreement and all financial statements to be furnished to the Lenders
pursuant hereto shall be made and prepared in accordance with GAAP consistently
applied throughout the periods involved (except as set forth in the notes
thereto or as otherwise disclosed in writing by Parent to the Lenders); provided
that, (i) notwithstanding anything to the contrary contained elsewhere herein,
all financial covenants contained herein shall be calculated without giving
effect to any election made by Parent or any of its Subsidiaries to value
financial liabilities or Indebtedness at the fair value thereof pursuant to
Statement of Financial Accounting Standards No. 159 (or any similar accounting
principle), (ii) except as otherwise specifically provided herein, all
computations and all definitions (including accounting terms) used in
determining compliance with Sections 8.07 through 8.11, inclusive, shall utilize
GAAP and policies in conformity with those used to prepare the financial
statements of Parent and its Subsidiaries referred to in Section 6.05(a) for the
fiscal year ended nearest to December 31, 2010 and (iii) to the extent expressly
provided herein, certain calculations shall be made on a Pro Forma Basis. In the
event of any change in GAAP (any such change, for the purpose of this Section
11.07, an “Accounting Change”) that occurs after the date of this Agreement,
then the Credit Parties and the Administrative Agent, on behalf of the Lenders,
agree to enter into good faith negotiations in order to amend such provisions of
this Agreement so as to equitably reflect any such Accounting Change with the
desired result that the criteria for evaluating the financial condition of
Parent and its Subsidiaries shall be the same after such Accounting Change as if
such Accounting Change had not been made, and until such time as such an
amendment shall have been executed and delivered by the Credit Parties and
Required Lenders, (i) all financial covenants, standards and terms in this
Agreement shall be calculated and/or construed as if such Accounting Change had
not been made, and (ii) Parent shall prepare footnotes to each certificate and
the financial statements required to be delivered pursuant to Sections 7.01(a),
(b), (c), and (f) hereunder that show the differences between the financial
statements delivered (which reflect such Accounting Change) and the basis for
calculating financial covenant compliance (without reflecting such Accounting
Change). 

 

(b)           All computations of interest and other Fees hereunder shall be
made on the basis of a year of 360 days for the actual number of days (including
the first day but excluding the last day) occurring in the period for which such
interest or Fees are payable.

 

11.08.     GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL. (a)  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN ANY SECURITY DOCUMENT (INCLUDING, WITHOUT LIMITATION, THE FOREIGN
SECURITY DOCUMENTS), BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW
OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN
EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK (OR (X) IN THE CASE OF ANY
SECURITY DOCUMENT, PROCEEDINGS MAY ALSO BE BROUGHT BY THE ADMINISTRATIVE AGENT
OR COLLATERAL AGENT IN THE STATE OR OTHER JURISDICTION IN WHICH THE RESPECTIVE
COLLATERAL IS LOCATED OR ANY OTHER RELEVANT JURISDICTION AND (Y) IN THE CASE OF
ANY BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS WITH RESPECT TO ANY CREDIT
PARTY, ACTIONS OR PROCEEDINGS RELATED TO THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS MAY BE BROUGHT IN SUCH COURT HOLDING SUCH BANKRUPTCY, INSOLVENCY OR
SIMILAR PROCEEDINGS), AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT, EACH OF PARENT AND THE BORROWERS HEREBY IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH OF PARENT AND
THE BORROWERS HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS
LACK PERSONAL JURISDICTION OVER PARENT OR THE BORROWERS, AND AGREES NOT TO PLEAD
OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH
COURTS LACK PERSONAL JURISDICTION OVER PARENT OR THE BORROWERS. EACH OF PARENT
AND THE BORROWERS FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF
ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING
OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO PARENT OR
THE BORROWERS AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH
SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH OF PARENT AND THE
BORROWERS HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE
OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT
THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST PARENT OR THE BORROWERS IN ANY OTHER
JURISDICTION. 

 

103

 

 

(b)           EACH OF PARENT AND THE BORROWERS HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF
THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)           EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

11.09.     Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrowers and the
Administrative Agent. Delivery of an executed counterpart hereof by facsimile or
electronic transmission shall be as effective as delivery of any original
executed counterpart hereof. 

 

11.10.     Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on which Parent, the Borrowers, the Administrative Agent, the
Lead Arranger and each of the Lenders shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered the same
to the Administrative Agent at the Notice Office or, in the case of the Lenders,
shall have given to the Administrative Agent telephonic (confirmed in writing),
written or telex notice (actually received) at such office that the same has
been signed and mailed to it. The Administrative Agent will give Parent, the
Borrowers and each Lender prompt written notice of the occurrence of the
Effective Date. 

 

104

 

 

11.11.     Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement. 

 

11.12.     Amendment or Waiver; etc. (a) Neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit Parties party hereto or thereto and
the Required Lenders (although additional parties may be added to (and annexes
may be modified to reflect such additions), and Subsidiaries of the Borrowers
may be released from, the Subsidiaries Guaranty and the Security Documents in
accordance with the provisions hereof and thereof without the consent of the
other Credit Parties party thereto or the Required Lenders), provided that no
such change, waiver, discharge or termination shall, without the consent of each
Lender (with Obligations being directly affected in the case of following clause
(i)), (i) extend the final scheduled maturity of any Loan or Note, or reduce the
rate or extend the time of payment of interest or Fees thereon (except in
connection with the waiver of applicability of any post-default increase in
interest rates), or reduce (or forgive) the principal amount thereof (it being
understood that any amendment or modification to the financial definitions in
this Agreement or to Section 11.07(a) shall not constitute a reduction in the
rate of interest or Fees for the purposes of this clause (i)), (ii) release all
or substantially all of the Collateral (except as expressly provided in the
Credit Documents) under all the Security Documents, (iii) amend, modify or waive
any provision of this Section 11.12(a) (except for technical amendments with
respect to additional extensions of credit pursuant to this Agreement which
afford the protections to such additional extensions of credit of the type
provided to the Loans on the Funding Date), (iv) reduce the “majority” voting
threshold specified in the definition of Required Lenders (it being understood
that, with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the extensions of Loans are included
on the Funding Date) or (v) consent to the assignment or transfer by Parent or
the Borrowers of any of its rights and obligations under this Agreement;
provided further, that no such change, waiver, discharge or termination shall
(1) increase the Commitments of any Lender over the amount thereof then in
effect without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the Commitment shall not constitute an increase
of the Commitment of any Lender, and that an increase in the available portion
of any Commitment of any Lender shall not constitute an increase of the
Commitment of such Lender), (2) without the consent of the Administrative Agent,
amend, modify or waive any provision of Section 10 or any other provision of
this Agreement or any other Credit Document as same relates to the rights or
obligations of the Administrative Agent or (3) without the consent of the
Collateral Agent, amend, modify or waive any provision relating to the rights or
obligations of the Collateral Agent. 

 

105

 

 

(b)           If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the first proviso to Section 11.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrowers shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clause (A) or
(B) below, to replace each such non-consenting Lender or Lenders with one or
more Replacement Lenders pursuant to Section 2.07 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination, provided, that the Borrowers shall not have
the right to replace a Lender solely as a result of the exercise of such
Lender’s rights (and the withholding of any required consent by such Lender)
pursuant to the second proviso to Section 11.12(a).

 

(c)           Notwithstanding the foregoing, (x) any provision of this Agreement
may be amended by an agreement in writing entered into by Parent, the Borrowers,
the Required Lenders and the Administrative Agent if at the time such amendment
becomes effective, each Lender not consenting thereto receives payment
(including pursuant to an assignment to a replacement Lender in accordance with
Section 11.04) in full of this principal of and interest accrued on each Loan
made by it and all other amounts owing to it or accrued for its account under
this Agreement and (y) this Agreement may be amended (or amended and restated)
with the written consent of the Required Lenders, the Administrative Agent and
the Borrowers (a) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Credit Documents with the Loans
and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders.

 

(d)           In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, Parent, the
Borrowers and the Lenders providing the relevant Replacement Loans to permit the
refinancing of all outstanding Loans (the “Refinanced Loans”), with a
replacement term loan tranche denominated in Dollars (the “Replacement Loans”)
hereunder; provided that (a) the aggregate principal amount of such Replacement
Loans shall not exceed the aggregate principal amount of such Refinanced Loans,
(b) the Interest Rate for such Replacement Loans shall not be higher than the
Interest Rate for such Refinanced Loans, (c) the Weighted Average Life to
Maturity of such Replacement Loans shall not be shorter than the Weighted
Average Life to Maturity of such Refinanced Loans at the time of such
refinancing (except to the extent of nominal amortization for periods where
amortization has been eliminated as a result of prepayment of the applicable
Loans), and (d) all other terms applicable to such Replacement Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Loans than, those applicable to such Refinanced Loans, except to the
extent necessary to provide for covenants and other terms applicable to any
period after the latest final maturity of the Loans in effect immediately prior
to such refinancing.

 

11.13.     Survival. All indemnities set forth herein including, without
limitation, in Sections 2.04, 2.05, 4.04, 10.06 and 11.01 shall survive the
execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations. 

 

106

 

 

11.14.     Domicile of Loans.  Each Lender may transfer and carry its Loans at,
to or for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 11.14 would, at the time of such
transfer, result in increased costs under Section 2.04, 2.05 or 4.04 from those
being charged by the respective Lender prior to such transfer, then the
Borrowers shall not be obligated to pay such increased costs (although the
Borrowers shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer). 

 

11.15.     Register. The Borrowers hereby designate the Administrative Agent to
serve as their agent, solely for purposes of this Section 11.15, to maintain a
register (the “Register”) on which it will record the Loans made by each of the
Lenders (including any increases to the principal amounts thereof as a result of
payment of PIK Interest) and each repayment in respect of the principal amount
of the Loans of each Lender. Failure to make any such recordation, or any error
in such recordation, shall not affect the Borrowers’ obligations in respect of
such Loans. With respect to any Lender, the transfer of the rights to the
principal of, and interest on, any Loan shall not be effective until such
transfer is recorded on the Register maintained by the Administrative Agent with
respect to ownership of such Loans and prior to such recordation all amounts
owing to the transferor with respect to such Loans shall remain owing to the
transferor. The registration of assignment or transfer of all or part of any
Loans shall be recorded by the Administrative Agent on the Register only upon
the acceptance by the Administrative Agent of a properly executed and delivered
Assignment and Assumption Agreement pursuant to Section 11.04(b). Coincident
with the delivery of such an Assignment and Assumption Agreement to the
Administrative Agent for acceptance and registration of assignment or transfer
of all or part of a Loan, or as soon thereafter as practicable, the assigning or
transferor Lender shall surrender to the Borrowers the Note (if any) evidencing
such Loan, and thereupon one or more new Notes in the same aggregate principal
amount shall be issued by the Borrowers to the assigning or transferor Lender
and/or the new Lender at the request of any such Lender. The Borrowers agree to
indemnify the Administrative Agent from and against any and all losses, claims,
damages and liabilities of whatsoever nature which may be imposed on, asserted
against or incurred by the Administrative Agent in performing its duties under
this Section 11.15. 

 

11.16.     Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 11.16, each Lender agrees that it will use its reasonable efforts not to
disclose without the prior consent of Parent (other than to its employees,
auditors, advisors or counsel or to another Lender if such Lender or such
Lender’s holding or parent company in its sole discretion determines that any
such party should have access to such information, provided such Persons shall
be subject to the provisions of this Section 11.16 to the same extent as such
Lender) any information with respect to Parent or any of its Subsidiaries which
is now or in the future furnished pursuant to this Agreement or any other Credit
Document, provided that any Lender may disclose any such information (i) as has
become generally available to the public other than by virtue of a breach of
this Section 11.16(a) by the respective Lender, (ii) as may be required or
appropriate in any report, statement or testimony submitted to any municipal,
state or Federal regulatory body having or claiming to have jurisdiction over
such Lender or to the Federal Reserve Board or the Federal Deposit Insurance
Corporation or similar organizations (whether in the United States or elsewhere)
or their successors, (iii) as may be required or appropriate with respect to any
summons or subpoena or in connection with any litigation, (iv) in order to
comply with any law, order, regulation or ruling applicable to such Lender, (v)
to the Administrative Agent or the Collateral Agent, (vi) to any direct or
indirect contractual counterparty in any swap, hedge or similar agreement (or to
any such contractual counterparty’s professional advisor), so long as such
contractual counterparty (or such professional advisor) agrees to be bound by
the provisions of this Section 11.16, (vii) to any prospective or actual
transferee or participant in connection with any contemplated transfer or
participation of any of the Notes or any interest therein by such Lender,
provided that such prospective transferee agrees to be bound by the
confidentiality provisions contained in this Section 11.16, and (viii) to (A)
any bank or financial institution and (B) S&P, Moody’s, Fitch Ratings and/or
other ratings agencies, as such Lender deems necessary or appropriate in
connection with such Lender’s obtaining financing; provided, however, that such
financial institution or ratings agency shall be informed of the confidentiality
of such information or (x) to its investors or potential investors as such
Lender reasonably deems necessary or appropriate; provided, however, that such
investors or potential investors shall be informed of the confidentiality of
such information. 

 

107

 

 

(b)           Each of Parent and the Borrowers hereby acknowledges and agrees
that each Lender may share with any of its affiliates, and such affiliates may
share with such Lender, any information related to Parent or any of its
Subsidiaries (including, without limitation, any non-public customer information
regarding the creditworthiness of Parent and its Subsidiaries), provided such
Persons shall be subject to the provisions of this Section 11.16 to the same
extent as such Lender.

 

(c)           Notwithstanding anything to the contrary contained in this Section
11.16, each of Parent and the Borrower hereby agrees that the Administrative
Agent and its Affiliates may publicize its services in connection with this
Agreement and the other Credit Documents and the transactions contemplated
herein and therein, including, without limitation, through granting interviews
with and providing information to the financial press and other media and by
publicizing such services on its web-site or other electronic medium; provided,
however, that the Administrative Agent and its Affiliates shall not publicize as
contemplated above in this clause (c) until the earlier to occur of (i) the
fifth day following the Initial Funding Date and (ii) such date as Parent shall
have publicly announced the consummation of the Transaction.  In addition, each
of Parent and the Borrower hereby authorizes the Administrative Agent to place a
customary “tombstone” advertisement regarding this Agreement and the
transactions contemplated herein related hereto in publications of its choice at
the Borrower’s expense.

 

108

 

 

11.17.     Special Provisions Regarding Pledges of Equity Interests in, and
Promissory Notes Owed by, Persons Not Organized in the United States or Pledged
over Assets not located in the United States. The parties hereto acknowledge and
agree that the provisions of the various Security Documents executed and
delivered by the Credit Parties require that, among other things, all promissory
notes executed by, assets, and capital stock and other Equity Interests in,
various Persons owned by the respective Credit Party be pledged, and delivered
for pledge, pursuant to the Security Documents. The parties hereto further
acknowledge and agree that each Credit Party shall be required to take all
actions under the laws of the jurisdiction in which such Credit Party is
organized or where the respective assets are located to create and perfect all
security interests granted pursuant to the various Security Documents and to
take all actions under the laws of the United States and any State thereof to
perfect the security interests in the assets, capital stock and other Equity
Interests of, and promissory notes issued by, any Person organized under the
laws of said jurisdictions (in each case, to the extent said capital stock,
other Equity Interests or promissory notes are owned by any Credit Party).
Except as provided in the immediately preceding sentence, to the extent any
Security Document requires or provides for the pledge of assets or promissory
notes issued by, or capital stock or other Equity Interests in, any Person
organized under the laws of a jurisdiction other than those specified in the
immediately preceding sentence, it is acknowledged that, as of the Funding Date,
no actions have been required to be taken to perfect, under local law of the
jurisdiction where the respective assets are located or of the Person who issued
the respective promissory notes or whose capital stock or other Equity Interests
are pledged, under the Security Documents. The Borrowers hereby agree that,
following any request by the Administrative Agent or the Required Lenders to do
so, the Borrowers will, and will cause their Subsidiaries to, take such actions
under the local law of any jurisdiction with respect to which such actions have
not already been taken as are determined by the Administrative Agent or the
Required Lenders to be necessary or desirable in order to fully perfect,
preserve or protect the security interests granted pursuant to the various
Security Documents under the laws of such jurisdictions. If requested to do so
pursuant to this Section 11.17, all such actions shall be taken in accordance
with the provisions of this Section 11.17 and Section 7.12 and within the time
periods set forth therein. All conditions and representations contained in this
Agreement and the other Credit Documents shall be deemed modified to the extent
necessary to effect the foregoing and so that same are not violated by reason of
the failure to take actions under local law (but only with respect to capital
stock of, other Equity Interests in, and promissory notes issued by, Persons
organized under laws of jurisdictions other than the United States and any State
thereof or assets located in jurisdictions other than the United States and any
State thereof) not required to be taken in accordance with the provisions of
this Section 11.17, provided that to the extent any representation or warranty
would not be true because the foregoing actions were not taken, the respective
representation of warranties shall be required to be true and correct in all
material respects at such time as the respective action is required to be taken
in accordance with the foregoing provisions of Section 7.12 and this Section
11.17.

 

11.18.     Patriot Act. Each Lender subject to the USA PATRIOT ACT (Title 111 of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby notifies
Parent and the Borrowers that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies Parent and the
Borrowers and the other Credit Parties and other information that will allow
such Lender to identify Parent, the Borrowers and the other Credit Parties in
accordance with the Act. 

 

109

 

 

11.19.     Post-Closing Actions. The Credit Parties hereby agree to deliver or
take the actions described on Schedule XII hereto, within the applicable time
periods set forth therein (which periods may be extended by the Administrative
Agent in its sole discretion), in form and substance reasonably satisfactory to
the Administrative Agent. All conditions precedent and representations contained
in this Agreement and the other Credit Documents shall be deemed modified to the
extent necessary to effect the foregoing (and to permit the taking of the
actions described above within the time periods required above, rather than as
elsewhere provided in the Credit Documents), provided that (x) to the extent any
representation and warranty would not be true because the foregoing actions were
not taken on the Funding Date, the respective representation and warranty shall
be required to be true and correct in all material respects at the time the
respective action is taken (or was required to be taken) in accordance with the
foregoing provisions of this Section 11.19 and (y) all representations and
warranties relating to the Security Documents shall be required to be true
immediately after the actions required to be taken by Section 11.19 have been
taken (or were required to be taken). The parties hereto acknowledge and agree
that the failure to take any of the actions required above, within the relevant
time periods required above, shall give rise to an immediate Event of Default
pursuant to this Agreement. 

 

11.20.     Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

SECTION 12.     Parent Guaranty. 

 

12.01.     Guaranty. In order to induce the Administrative Agent and the Lenders
to enter into this Agreement and to extend credit hereunder and in recognition
of the direct benefits to be received by Parent from the proceeds of the Loans,
Parent hereby agrees with the Guaranteed Creditors as follows: Parent hereby
unconditionally and irrevocably guarantees as primary obligor and not merely as
surety the full and prompt payment when due, whether upon maturity, acceleration
or otherwise, of any and all of the Guaranteed Obligations of the Borrowers to
the Guaranteed Creditors. If any or all of the Guaranteed Obligations of the
Borrowers to the Guaranteed Creditors becomes due and payable hereunder, Parent,
unconditionally and irrevocably, promises to pay such indebtedness to the
Administrative Agent and/or the other Guaranteed Creditors, or order, on demand,
together with any and all expenses which may be incurred by the Administrative
Agent and the other Guaranteed Creditors in collecting any of the Guaranteed
Obligations. If claim is ever made upon any Guaranteed Creditor for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant (including any Borrower), then and in such event Parent
agrees that any such judgment, decree, order, settlement or compromise shall be
binding upon Parent, notwithstanding any revocation of this Parent Guaranty or
other instrument evidencing any liability of any Borrower, and Parent shall be
and remain liable to the aforesaid payees hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by any such payee. 

 

110

 

 

12.02.     Bankruptcy. Additionally, Parent unconditionally and irrevocably
guarantees the payment of any and all of the Guaranteed Obligations to the
Guaranteed Creditors whether or not due or payable by any Borrower upon the
occurrence of any of the events specified in Section 9.05, and irrevocably and
unconditionally promises to pay such indebtedness to the Guaranteed Creditors,
or order, on demand, in lawful money of the United States. 

 

12.03.     Nature of Liability. The liability of Parent hereunder is primary,
absolute and unconditional, exclusive and independent of any security for or
other guaranty of the Guaranteed Obligations, whether executed by any other
guarantor or by any other party, and the liability of Parent hereunder shall not
be affected or impaired by (a) any direction as to application of payment by any
Borrower or by any other party, or (b) any other continuing or other guaranty,
undertaking or maximum liability of a guarantor or of any other party as to the
Guaranteed Obligations, or (c) any payment on or in reduction of any such other
guaranty or undertaking, or (d) any dissolution, termination or increase,
decrease or change in personnel by any Borrower, or (e) any payment made to any
Guaranteed Creditor on the Guaranteed Obligations which any such Guaranteed
Creditor repays to any Borrower pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
Parent waives any right to the deferral or modification of its obligations
hereunder by reason of any such proceeding, or (f) any action or inaction by the
Guaranteed Creditors as contemplated in Section 12.05, or (g) any invalidity,
irregularity or enforceability of all or any part of the Guaranteed Obligations
or of any security therefor. 

 

12.04.     Independent Obligation. The obligations of Parent hereunder are
independent of the obligations of any other guarantor, any other party or any
Borrower, and a separate action or actions may be brought and prosecuted against
Parent whether or not action is brought against any other guarantor, any other
party or any Borrower and whether or not any other guarantor, any other party or
any Borrower be joined in any such action or actions. Parent waives, to the
fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement thereof. Any payment by any
Borrower or other circumstance which operates to toll any statute of limitations
as to such Borrower shall operate to toll the statute of limitations as to
Parent. 

 

12.05.     Authorization. Parent authorizes the Guaranteed Creditors without
notice or demand (except as shall be required by applicable statute and cannot
be waived), and without affecting or impairing its liability hereunder, from
time to time to: 

 

(a)           change the manner, place or terms of payment of, and/or change or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including any increase or decrease in the principal
amount thereof or the rate of interest or fees thereon), any security therefor,
or any liability incurred directly or indirectly in respect thereof, and this
Parent Guaranty shall apply to the Guaranteed Obligations as so changed,
extended, renewed or altered;

 

111

 

 

(b)           take and hold security for the payment of the Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;

 

(c)           exercise or refrain from exercising any rights against any
Borrower, any other Credit Party or others or otherwise act or refrain from
acting;

 

(d)           release or substitute any one or more endorsers, guarantors, any
Borrower, other Credit Parties or other obligors;

 

(e)           settle or compromise any of the Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of any Borrower to its creditors other than the Guaranteed Creditors;

 

(f)            apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of any Borrower to the Guaranteed Creditors regardless
of what liability or liabilities of such Borrower remain unpaid;

 

(g)           consent to or waive any breach of, or any act, omission or default
under, this Agreement, any other Credit Document or any Other Hedging Agreement
or any of the instruments or agreements referred to herein or therein, or
otherwise amend, modify or supplement this Agreement, any other Credit Document
or any Other Hedging Agreement or any of such other instruments or agreements;
and/or

 

(h)           take any other action which would, under otherwise applicable
principles of common law, give rise to a legal or equitable discharge of Parent
from its liabilities under this Parent Guaranty.

 

12.06.     Reliance. It is not necessary for any Guaranteed Creditor to inquire
into the capacity or powers of Parent or any of its Subsidiaries or the
officers, directors, partners or agents acting or purporting to act on their
behalf, and any Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder. 

 

12.07.     Subordination. Any indebtedness of any Borrower now or hereafter
owing to Parent is hereby subordinated to the Guaranteed Obligations owing to
the Guaranteed Creditors; and if the Administrative Agent so requests at a time
when an Event of Default exists, all such indebtedness of such Borrower to
Parent shall be collected, enforced and received by Parent for the benefit of
the Guaranteed Creditors and be paid over to the Administrative Agent on behalf
of the Guaranteed Creditors on account of the Guaranteed Obligations to the
Guaranteed Creditors, but without affecting or impairing in any manner the
liability of Parent under the other provisions of this Parent Guaranty. Prior to
the transfer by Parent of any note or negotiable instrument evidencing any such
indebtedness of any Borrower to Parent, Parent shall mark such note or
negotiable instrument with a legend that the same is subject to this
subordination. Without limiting the generality of the foregoing, Parent hereby
agrees with the Guaranteed Creditors that it will not exercise any right of
subrogation which it may at any time otherwise have as a result of this Parent
Guaranty (whether contractual, under Section 509 of the Bankruptcy Code or
otherwise) until all Guaranteed Obligations have been irrevocably paid in full
in cash. 

 

112

 

 

12.08.     Waiver. (a)  Parent waives any right (except as shall be required by
applicable statute and cannot be waived) to require any Guaranteed Creditor to
(i) proceed against any Borrower, any other guarantor or any other party, (ii)
proceed against or exhaust any security held from any Borrower, any other
guarantor or any other party or (iii) pursue any other remedy in any Guaranteed
Creditor’s power whatsoever. Parent waives any defense based on or arising out
of any defense of any Borrower, any other guarantor or any other party, other
than payment of the Guaranteed Obligations to the extent of such payment, based
on or arising out of the disability of any Borrower, Parent, any other guarantor
or any other party, or the validity, legality or unenforceability of the
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of any Borrower other than payment of the Guaranteed
Obligations to the extent of such payment. The Guaranteed Creditors may, at
their election, foreclose on any security held by the Administrative Agent, the
Collateral Agent or any other Guaranteed Creditor by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable (to the extent such sale is permitted by applicable law), or exercise
any other right or remedy the Guaranteed Creditors may have against any Borrower
or any other party, or any security, without affecting or impairing in any way
the liability of Parent hereunder except to the extent the Guaranteed
Obligations have been paid. Parent waives any defense arising out of any such
election by the Guaranteed Creditors, even though such election operates to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of Parent against any Borrower or any other party or any security. 

 

(b)           Parent waives all presentments, demands for performance, protests
and notices, including without limitation notices of nonperformance, notices of
protest, notices of dishonor, notices of acceptance of this Parent Guaranty, and
notices of the existence, creation or incurring of new or additional Guaranteed
Obligations. Parent assumes all responsibility for being and keeping itself
informed of the Borrowers’ financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks which Parent assumes and incurs
hereunder, and agrees that neither the Administrative Agent nor any of the other
Guaranteed Creditors shall have any duty to advise Parent of information known
to them regarding such circumstances or risks.

 

(c)           Until such time as the Guaranteed Obligations have been paid in
full in cash, Parent hereby waives all rights of subrogation which it may at any
time otherwise have as a result of this Parent Guaranty (whether contractual,
under Section 509 of the Bankruptcy Code, or otherwise) to the claims of the
Guaranteed Creditors against any Borrower or any other guarantor of the
Guaranteed Obligations and all contractual, statutory or common law rights of
reimbursement, contribution or indemnity from any Borrower or any other
guarantor which it may at any time otherwise have as a result of this Parent
Guaranty.

 

(e)           Parent warrants and agrees that each of the waivers set forth
above is made with full knowledge of its significance and consequences and that
if any of such waivers are determined to be contrary to any applicable law of
public policy, such waivers shall be effective only to the maximum extent
permitted by law.

 

113

 

 

12.09.     Payments. All payments made by Parent pursuant to this Section 12
shall be made in Dollars and will be made without setoff, counterclaim or other
defense, and shall be subject to the provisions of Sections 4.03 and 4.04. 

 

12.10.     Maximum Liability. It is the desire and intent of Parent and the
Guaranteed Creditors that this Parent Guaranty shall be enforced against Parent
to the fullest extent permissible under the laws and public policies applied in
each jurisdiction in which enforcement is sought. If, however, and to the extent
that, the obligations of Parent under this Parent Guaranty shall be adjudicated
to be invalid or unenforceable for any reason (including, without limitation,
because of any applicable state or federal law relating to fraudulent
conveyances or transfers), then the amount of Parent’s obligations under this
Parent Guaranty shall be deemed to be reduced and Parent shall pay the maximum
amount of the Guaranteed Obligations which would be permissible under applicable
law.

 

SECTION 13.     Material Contract Collateral Loans Purchase Option.  

 

13.01.     Administrative Agent’s Notice. If either (a) the Loans have been
accelerated or (b) the Required Lenders have instructed the Administrative Agent
to foreclose or otherwise act against the Material Contract Collateral, the
Administrative Agent shall promptly give Apache notice thereof (the
“Administrative Agent’s Notice”), which notice shall specify that Apache shall
have the option, but not the obligation, to purchase from the Lenders all, but
not less than all, of the Loans relating to the Material Contract Collateral,
which shall be limited to $15,000,000 of the principal amount of the Loans (the
“Material Contract Collateral Loans”) of each Lender, by giving a written notice
(the “Purchase Notice”) to each Lender and the Administrative Agent no later
than the 5th Business Day after receipt by Apache of the Administrative Agent’s
Notice. A Purchase Notice once delivered shall be irrevocable. 

 

13.02.     Purchase Option Closing. The right of Apache to purchase the Material
Contract Collateral Loans shall be subject to the satisfaction in full of the
following conditions: (A) the purchase of the Material Contract Collateral Loans
by Apache shall occur on the date specified by Apache in the Purchase Notice,
which shall not be less than 3 Business Days nor more than 5 Business Days after
the receipt by the Lenders and the Administrative Agent of the Purchase Notice
(the “Purchase Option Closing Date”), (B) Apache shall purchase all, but not
less than all, of the Material Contract Collateral Loans for the Purchase Price
(as defined in clause (iii) below), such Purchase Price to be paid in
immediately available funds in the manner contemplated in Section 13.03 below;
(C) such purchase and sale shall be made expressly without representation or
warranty of any kind by, and without recourse to, the Administrative Agent or
any Lender, except that a condition precedent to any obligation of Apache to
purchase the Material Contract Collateral Loans shall be Apache’s receipt of a
written representation and warranty by the Administrative Agent that the Lenders
have good title to the Material Contract Collateral Loans they are selling to
Apache, free and clear of all liens, encumbrances and other adverse claims, and
are entitled to sell the Material Contract Collateral Loans to Apache; (D) such
purchase and sale shall be effected pursuant to the procedure set forth in
Section 11.04 for the assignment of Loans; and (E) at the option of Apache,
Apache and the Borrowers shall enter into a new credit agreement to document the
indebtedness of the Borrowers to Apache with respect to the Material Contract
Collateral Loans purchased by Apache, and the Borrowers and the Administrative
Agent shall enter into such amendments to this Agreement as are necessary to
reflect such new credit agreement.

 

114

 

 

13.03.     Purchase Price. On the Purchase Option Closing Date, Apache shall pay
to each Lender as the purchase price for the Material Contract Collateral Loans
of such Lender purchased by Apache an amount equal to such Lender’s pro rata
share of the sum of (A) the aggregate principal amount of the Material Contract
Collateral Loans then outstanding and unpaid (together with interest, fees, any
matured indemnities and expenses, including reasonable attorneys’ fees and legal
expenses), plus (B) all early termination fees, prepayment fees, breakage costs
or similar fees (including, without limitation, the Prepayment Premium, if any)
that would be due and payable if the Material Contract Collateral Loans were
prepaid in full by the Borrowers on the date that Apache purchases the Material
Contract Collateral Loans from the Lenders (the “Purchase Price”), by wire
transfer of immediately available funds to such bank accounts of the
Administrative Agent and each Lender, respectively, as the Administrative Agent
and each such Lender may designate in writing to Apache for such purpose. For
purposes of determining the Purchase Price, interest and fees shall be
calculated to but excluding the Business Day on which such purchase and sale
shall occur if the amounts so paid by Apache to the applicable bank account
designated by the Administrative Agent and each Lender are received in such bank
account prior to 1:00 p.m., New York City time, and interest and fees shall be
calculated to and including such Business Day if the amounts so paid by Apache
to the applicable bank account designated by the Administrative Agent and each
Lender are received in such bank account on such Business Day but later than
1:00 p.m., New York City time. 

 

13.04.     Transfer of the Material Contract Collateral to Apache. Effective
immediately upon the Material Contract Collateral Loans being purchased by
Apache pursuant to this Section 13, (x) the Collateral Agent shall execute and
deliver to Apache any documentation necessary to transfer and assign to Apache
all rights of the Collateral Agent and the Lenders with respect to the security
interest in the Material Contact Collateral and (y) Apache shall execute and
deliver to the Collateral Agent any documentation necessary to transfer and
assign to the Collateral Agent, for the benefit of the Lenders, all rights of
Apache with respect to the security interest in all Collateral other than the
Material Contact Collateral. 

 

13.05.     Third Party Beneficiary. Apache will not have the rights of a third
party beneficiary under this Agreement or this Section 13; provided however that
the Lenders and the Administrative Agent agree that the Administrative Agent
will, if requested by Apache, amend this Agreement to provide Apache with the
rights of a third party beneficiary with respect to this Section 13. 

 

* * *

 

115

 

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

Address:

 

  SAExploration HOLDINGS, INC.,   as Parent         By: /s/ Brent Whiteley    
Name: Brent Whiteley     Title: Chief Operating Officer, Chief       Financial
Officer and Secretary       SAExploration, Inc., as a Borrower       By:  /s/
Brent Whiteley     Name: Brent Whiteley     Title: Chief Operating Officer,
Chief       Financial Officer and Secretary       SAExploration Seismic Services
  (US), LLC, as a Borrower       By:  /s/ Brent Whiteley     Name: Brent
Whiteley     Title: Chief Operating Officer, Chief       Financial Officer and
Secretary       NES, LLC, as a Borrower       By:  /s/ Brent Whiteley     Name:
Brent Whiteley     Title: Chief Operating Officer, Chief       Financial Officer
and Secretary

 

1

 

 

  CP ADMIN CO LLC,   Individually and as Administrative Agent         By: /s/
Jonathan Tunis     Name: Jonathan Tunis     Title: Authorized Signatory        
CP ADMIN CO LLC,   as Lead Arranger         By: /s/ Jonathan Tunis     Name:
Jonathan Tunis     Title: Authorized Signatory

 

2

 

 

  SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG SAExploration, Inc., SAExploration Seismic Services (US), LLC, NES,
LLC, the Lenders party hereto from time to time, CP Admin Co LLC, as
Administrative Agent, and CP Admin Co LLC, as Lead Arranger       [***]        
By: /s/ [***]     Name:     Title:

 

3

 

 

  SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG SAExploration, Inc., SAExploration Seismic Services (US), LLC, NES,
LLC, the Lenders party hereto from time to time, CP Admin Co LLC, as
Administrative Agent, and CP Admin Co LLC, as Lead Arranger       [***]        
By: [***]         By: /s/ [***]     Name:  [***]     Title:   [***]

 

4

 

 

  SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG SAExploration, Inc., SAExploration Seismic Services (US), LLC, NES,
LLC, the Lenders party hereto from time to time, CP Admin Co LLC, as
Administrative Agent, and CP Admin Co LLC, as Lead Arranger       [***]        
By: [***]         By: /s/ [***]     Name:  [***]     Title:   [***]

 

5

 

 

  SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG SAExploration, Inc., SAExploration Seismic Services (US), LLC, NES,
LLC, the Lenders party hereto from time to time, CP Admin Co LLC, as
Administrative Agent, and CP Admin Co LLC, as Lead Arranger       [***]        
By: [***]         By: /s/ [***]     Name:  [***]     Title:   [***]

 

6

 

 

  SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG SAExploration, Inc., SAExploration Seismic Services (US), LLC, NES,
LLC, the Lenders party hereto from time to time, CP Admin Co LLC, as
Administrative Agent, and CP Admin Co LLC, as Lead Arranger       [***]        
By: /s/ [***]     Name:  [***]     Title:   [***]         By: /s/ [***]    
Name: [***]     Title: [***]

 

7

 

 

  SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG SAExploration, Inc., SAExploration Seismic Services (US), LLC, NES,
LLC, the Lenders party hereto from time to time, CP Admin Co LLC, as
Administrative Agent, and CP Admin Co LLC, as Lead Arranger       [***]        
By: /s/ [***]     Name:     Title:

 

8

 

 

  SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG SAExploration, Inc., SAExploration Seismic Services (US), LLC, NES,
LLC, the Lenders party hereto from time to time, CP Admin Co LLC, as
Administrative Agent, and CP Admin Co LLC, as Lead Arranger       [***]        
By: /s/ [***]     Name:  [***]     Title:   [***]

 

9

 

 

Schedule I-A

 

COMMITMENTS

 

All Lenders  Initial
Commitments   Allocation of 
Purchase Price                          TOTAL:  $80,000,000   $78,950,000 

 

Schedule I-B

 

Investment Warrants and Allocation of Purchase Price

 

All Lenders  Investment Warrants   Allocation of 
Purchase Price                         TOTAL:   

Warrants for 1% of common stock of Parent, on a fully diluted basis.

   $1,050,000 

 

1

 

 

Schedule XII

 

POST CLOSING ACTIONS

:

 

1.UCC Filings; Filings with respect to Intellectual Property; etc. Not later
than one day after the Funding Date, Parent and its Subsidiaries shall have
filed (or cause to have filed) all of such Financing Statements (Form UCC-1) and
any filings with the United States Patent and Trademark Office or the United
States Copyright Office necessary to perfect the security interest purported to
be created by the Security Agreement or the Pledge Agreement, as the case may
be.

 

2.Landlord Waivers; etc. Each Credit Party shall use its commercially reasonable
efforts to promptly deliver, fully executed landlord waivers and/or bailee
agreements in respect of those Leaseholds of Parent or any of its Subsidiaries
designated as “Leaseholds Subject to Landlord Waivers” on Schedule III, each of
which landlord waivers and/or bailee agreements shall be in form and substance
reasonably satisfactory to the Collateral Agent;

 

3.Lockbox Accounts. Each Credit Party shall take the actions set forth in
Section 8.18 within 60 days after the Funding Date.

 

4.Control Agreements. Each Credit Party shall take the actions set forth in
Section 8.17 within 5 days after the Funding Date.

 

5.Singapore Pledge Agreement. Not later than 45 days after the Funding Date, SAE
shall have executed and delivered a pledge agreement in form and substance
satisfactory to the Administrative Agent whereby SAE shall pledge 65% of the
shares of Southeast Asian Exploration Pte., Ltd., a company organized under the
laws of Singapore (“SAE Singapore”), and SAE shall have delivered such other
documents related thereto as the Administrative Agent shall reasonably request.

 

6.Ratification of Actions in Peru. Not later than 15 days after the Funding
Date, SAE shall have (a) executed and delivered a document signed by the members
of its Board of Directors ratifying the execution and delivery by its Peruvian
branch of the Peruvian Pledge Agreement, (b) caused such ratification to be
notarized and apostilled in a manner reasonably satisfactory to Peruvian counsel
to the Administrative Agent, and (c) caused such ratification document
registered with a Public Registry of Lima, Peru, all of such steps to be
reasonably satisfactory to Peruvian counsel to the Administrative Agent.

 

7.Shareholders’ Agreement. Within six months after the Funding Date, Parent
shall have entered into a Shareholders’ Agreement with its shareholders, which
must be satisfactory to the Administrative Agent in its sole discretion in
accordance with Section 8.12(i).

 

ii

 

 

8.Motor Vehicles. Parent and the Borrowers shall have taken the actions set
forth in Section 3.14 of the Security Agreement within 45 days after the Funding
Date.

 

9.Insurance. Parent shall deliver the D&O Insurance policy of the Credit Parties
within 10 days after the Funding Date and shall deliver all other insurance
policies within 20 days after the Funding Date. Not later than 120 days after
the Funding Date, the Credit Parties shall establish and maintain business
interruption and contingent business interruption insurance in an amount and in
a manner reasonably satisfactory to the Administrative Agent.

 

10.Intercompany Global Note. Parent shall cause each of SAExploration
(Australia) Pty. Ltd., Southeast Asian Exploration Pte., Ltd. and SAExploration
(Brasil) Serviços Sísmicos Ltda. to execute and deliver a joinder to the
Intercompany Global Note within 45 days of the Funding Date.

 

11.Colombian Confirmatory Payoff Letters. Not later than 5 days after the
Funding Date, Parent shall deliver to Administrative Agent confirmatory payoff
letters from the applicable lending banks stating that each of the loans set
forth in clauses (i) through (x) of the definition of “Indebtedness Agreements
to be Repaid” has been paid in full and that all obligations thereunder have
been released.

 

iii

 

 

TABLE OF CONTENTS

 

        Page           SECTION 1.   Definitions and Accounting Terms   1        
  1.01.   Defined Terms   1           SECTION 2.   Amount and Terms of Credit  
26           2.01.   The Commitments; Funding   26 2.02.   Notes   27 2.03.  
Interest   27 2.04.   Increased Costs, Illegality, etc.   28 2.05.  
Compensation   29 2.06.   Change of Lending Office   29 2.07.   Replacement of
Lenders   30 2.08.   Allocation of Purchase Price   31 2.09.   Incremental Loans
  31           SECTION 3.   Fees; Prepayment Premiums   32           3.01.  
Fees   32 3.02.   Prepayment Premiums   32           SECTION 4.   Prepayments;
Payments; Taxes   33           4.01.   Voluntary Prepayments   33 4.02.  
Mandatory Repayments   33 4.03.   Method and Place of Payment   37 4.04.   Net
Payments   38           SECTION 5.   Conditions Precedent to the Loans   39    
      5.01.   Funding Date; Notes   39 5.02.   Officer’s Certificate   40 5.03.
  Opinions of Counsel   40 5.04.   Company Documents; Proceedings; etc.   40
5.05.   Employee Benefit Plans; Shareholders’ Agreements; Management Agreements;
Employment Agreements; Non-Compete Agreements; Collective Bargaining Agreements;
Tax Sharing Agreements; Existing Indebtedness Agreements   40 5.06.  
Intercompany Canadian Note   41 5.07.   Consummation of the Refinancing   42
5.08.   Adverse Change, Approvals   42 5.09.   Litigation   43 5.10.  
Subsidiaries Guaranty; Intercompany Notes   43 5.11.   Pledge Agreement   43
5.12.   Security Agreement   43

 

i

 

 

5.13.   Foreign Security Agreements   44 5.14.   Capitalization Information   45
5.15.   Organization Chart   45 5.16.   Financial Statements; Pro Forma Balance
Sheet; Projections   45 5.17.   Solvency Certificate; Insurance Certificates,
etc.   45 5.18.   Fees, etc.   45 5.19.   Notice of Borrowing   46 5.20.   Due
Diligence   46 5.21.   Investment Warrants   46 5.22.   Funding Date   46      
    SECTION 6.   Representations, Warranties and Agreements   47           6.01.
  Company Status   47 6.02.   Power and Authority   47 6.03.   No Violation   47
6.04.   Approvals   48 6.05.   Financial Statements; Financial Condition;
Undisclosed Liabilities; Projections   48 6.06.   Litigation   50 6.07.   True
and Complete Disclosure   50 6.08.   Use of Proceeds; Margin Regulations   50
6.09.   Tax Returns and Payments   50 6.10.   Compliance with ERISA   51 6.11.  
Security Documents   52 6.12.   Properties   52 6.13.   Capitalization   53
6.14.   Subsidiaries   53 6.15.   Compliance with Statutes, etc.   54 6.16.  
Investment Company Act   54 6.17.   Insurance   54 6.18.   Environmental Matters
  54 6.19.   Employment and Labor Relations   55 6.20.   Intellectual Property,
etc.   55 6.21.   Indebtedness   55 6.22.   Representations and Warranties in
Other Documents   55 6.23.   Subordination   56 6.24.   Holding Company
Activities   56           SECTION 7.   Affirmative Covenants   56          
7.01.   Information Covenants   56 7.02.   Books, Records and Inspections;
Annual Meetings   60 7.03.   Maintenance of Property; Insurance   60 7.04.  
Existence; Franchises   61 7.05.   Compliance with Statutes, etc.   61 7.06.  
Compliance with Environmental Laws   62 7.07.   ERISA   63

 

ii

 

 

7.08.   End of Fiscal Years; Fiscal Quarters   64 7.09.   Performance of
Obligations   64 7.10.   Payment of Taxes   64 7.11.   Use of Proceeds   64
7.12.   Additional Security; Further Assurances; etc.   64 7.13.   Ownership of
Subsidiaries; etc.   65 7.14.   Contributions   66 7.15.   Permitted
Acquisitions   66 7.16.   Foreign Subsidiaries Security   67 7.17.   Maintenance
of Company Separateness   68 7.18.   Kuukpik Joint Venture   68 7.19.  
Intercompany Canadian Note   68           SECTION 8.   Negative Covenants   68  
        8.01.   Liens   69 8.02.   Consolidation, Merger, Purchase or Sale of
Assets, etc.   72 8.03.   Dividends   74 8.04.   Indebtedness   76 8.05.  
Advances, Investments and Loans   78 8.06.   Transactions with Affiliates   82
8.07.   Capital Expenditures   82 8.08.   Debt Service Coverage Ratio   83 8.09.
  Reserved   84 8.10.   Net Leverage Ratio   84 8.11.   Total Leverage Ratio  
84 8.12.   Modifications of the Existing Shareholders Notes; Certificate of
Incorporation, By-Laws and Certain Other Agreements; Limitations on Voluntary
Payments, etc.   85 8.13.   Limitation on Certain Restrictions on Subsidiaries  
86 8.14.   Limitation on Issuance of Equity Interests   86 8.15.   Business;
etc.   87 8.16.   Limitation on Creation of Subsidiaries   87 8.17.   Certain
Deposit Accounts   88 8.18.   Lockbox Accounts   88           SECTION 9.  
Events of Default   88           9.01.   Payments   88 9.02.   Representations,
etc.   88 9.03.   Covenants   88 9.04.   Default Under Other Agreements   89
9.05.   Bankruptcy, etc.   89 9.06.   ERISA   90 9.07.   Security Documents   90
9.08.   Guaranties   90 9.09.   Judgments   91 9.10.   Change of Control   91
9.11.   Material Adverse Effect   91

 

iii

 

 

SECTION 10.   The Administrative Agent   91           10.01.   Appointment   91
10.02.   Nature of Duties   92 10.03.   Lack of Reliance on the Administrative
Agent. (a)   92 10.04.   Certain Rights of the Administrative Agent   93 10.05.
  Reliance   94 10.06.   Indemnification   94 10.07.   The Administrative Agent
in its Individual Capacity   94 10.08.   Holders   95 10.09.   Resignation by
the Administrative Agent   95 10.10.   Collateral Matters   96 10.11.   Delivery
of Information   97 10.12.   Delegation of Duties   97           SECTION 11.  
Miscellaneous   98           11.01.   Payment of Expenses, etc.   98 11.02.  
Right of Setoff   99 11.03.   Notices   99 11.04.   Benefit of Agreement;
Assignments; Participations   100 11.05.   No Waiver; Remedies Cumulative   102
11.06.   Payments Pro Rata   102 11.07.   Calculations; Computations   103
11.08.   GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
  103 11.09.   Counterparts   104 11.10.   Effectiveness   104 11.11.   Headings
Descriptive   105 11.12.   Amendment or Waiver; etc.   105 11.13.   Survival  
106 11.14.   Domicile of Loans   107 11.15.   Register   107 11.16.  
Confidentiality   107 11.17.   Special Provisions Regarding Pledges of Equity
Interests in, and Promissory Notes Owed by, Persons Not Organized in the United
States or Pledged over Assets not located in the United States   109 11.18.  
Patriot Act   109 11.19.   Post-Closing Actions   110 11.20.   Interest Rate
Limitation   110           SECTION 12.   Parent Guaranty   110           12.01.
  Guaranty   110 12.02.   Bankruptcy   111 12.03.   Nature of Liability   111
12.04.   Independent Obligation   111

 

iv

 

 

12.05.   Authorization   111 12.06.   Reliance   112 12.07.   Subordination  
112 12.08.   Waiver   113 12.09.   Payments   114 12.10.   Maximum Liability  
114           SECTION 13.   Material Contract Collateral Loans Purchase Option  
114           13.01.   Administrative Agent’s Notice   114 13.02.   Purchase
Option Closing   114 13.03.   Purchase Price   115 13.04.   Transfer of the
Material Contract Collateral to Apache   115 13.05.    Third Party Beneficiary  
115

 

v

 

 

SCHEDULE I-A   Commitments SCHEDULE I-B   Investment Warrants SCHEDULE II  
Reserved SCHEDULE III   Real Property SCHEDULE IV   Plans SCHEDULE V  
Subsidiaries SCHEDULE VI   Existing Indebtedness SCHEDULE VII   Insurance
SCHEDULE VIII   Existing Liens SCHEDULE IX   Existing Investments SCHEDULE X  
Material Contract Collateral SCHEDULE XI   Capitalization SCHEDULE XII  
Post-Closing Actions       EXHIBIT A   Form of Notice of Borrowing EXHIBIT B  
Form of Note EXHIBIT C   Reserved EXHIBIT D   Form of Section 4.04(b)(ii)
Certificate EXHIBIT E   Form of Opinion of Strasburger & Price S.C., counsel to
the Credit Parties EXHIBIT F   Form of Officers’ Certificate EXHIBIT G   Form of
Subsidiaries Guaranty EXHIBIT H   Form of Pledge Agreement EXHIBIT I-1   Form of
Security Agreement EXHIBIT I-2   Form of Colombian Security Agreement EXHIBIT
I-3   Form of Peruvian Security Agreement EXHIBIT J   Form of Solvency
Certificate EXHIBIT K   Form of Compliance Certificate EXHIBIT L   Form of
Assignment and Assumption Agreement EXHIBIT M   Form of Intercompany Note

 

vi

 